Exhibit 10.1

EXECUTION VERSION

DEERE & COMPANY

JOHN DEERE CAPITAL CORPORATION

JOHN DEERE BANK S.A.

--------------------------------------------------------------------------------

$2,500,000,000

2021

CREDIT AGREEMENT

Dated as of February 17, 2017

--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

CITIBANK, N.A.,

as a Documentation Agent

DEUTSCHE BANK SECURITIES INC.,

as a Documentation Agent

BANK OF AMERICA, N.A.,

as Syndication Agent

--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A. and MERRILL LYNCH, PIERCE, FENNER & SMITH

INCORPORATED,

as Lead Arrangers and Bookrunners

 

 





--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

Page

 

 

 

 

SECTION 1.  DEFINITIONS


1 

1.1      Defined Terms


1 

1.2      Other Definitional Provisions


20 

1.3      Currency Conversion


20 

SECTION 2.  THE COMMITTED RATE LOANS; THE BID LOANS; THE
NEGOTIATED RATE LOANS; AMOUNT AND TERMS


21 

2.1      The Committed Rate Loans


21 

2.2      The Bid Loans; the Negotiated Rate Loans


22 

2.3      Loan Accounts


26 

2.4      Fees


26 

2.5      Termination or Reduction of Commitments; Cancellation of
Capital Corporation or JD Luxembourg as Borrower


26 

2.6      Prepayments


28 

2.7      Minimum Amount of Certain Loans


28 

2.8      Committed Rate Loan Interest Rate and Payment Dates


28 

2.9      Conversion and Continuation Options


29 

2.10    Computation of Interest and Fees


29 

2.11    Inability to Determine Interest Rate


30 

2.12    Pro Rata Treatment and Payments


30 

2.13    Requirements of Law


33 

2.14    Indemnity


37 

2.15    Non-Receipt of Funds by the Administrative Agent


37 

2.16    Extension of Termination Date


38 

2.17    Indemnified Taxes


39 

2.18    Confirmations


42 

2.19    Replacement of Cancelled Banks


42 

2.20    Commitment Increases


42 

2.21    Pricing Determinations


44 

2.22    Markit Data


45 

2.23    Defaulting Banks


47 

2.24    Judgment Currency


49 

2.25    Foreign Currency Exchange Rate


49 

2.26    Letters of Credit


49 

2.27    Capital Corporation Guaranty


53 

SECTION 3.  REPRESENTATIONS AND WARRANTIES


54 

3.1      Financial Condition


54 

3.2      Corporate Existence


54 

3.3      Corporate Power; Authorization; Enforceable Obligations


54 

3.4      No Legal Bar


55 

3.5      No Material Litigation


55 

3.6      Taxes


55 

3.7      Margin Regulations


55 

i

--------------------------------------------------------------------------------

 

 

3.8      Use of Proceeds


55 

3.9      Sanctions Laws and Regulations


55 

 

 

 

SECTION 4. CONDITIONS PRECEDENT


56 

4.1      Conditions to Initial Extensions of Credit


56 

4.2      Conditions to All Extensions of Credit


57 

SECTION 5.  AFFIRMATIVE COVENANTS


58 

5.1      Financial Statements


58 

5.2      Certificates; Other Information


58 

5.3      Company Indenture Documents


59 

5.4      Capital Corporation Indenture Documents


59 

5.5      Notice of Default


59 

5.6      Ownership of Capital Corporation and JD Luxembourg Stock


59 

5.7      Employee Benefit Plans


59 

5.8      Compliance


59 

SECTION 6.  NEGATIVE COVENANTS OF THE COMPANY


60 

6.1      Company May Consolidate, etc., Only on Certain Terms


60 

6.2      Limitation on Liens


60 

6.3      Limitations on Sale and Lease-back Transactions


63 

6.4      Equipment Operations Debt


64 

SECTION 7.  NEGATIVE COVENANTS OF THE CAPITAL CORPORATION


64 

7.1      Fixed Charges Ratio


64 

7.2      Consolidated Senior Debt to Consolidated Capital Base


64 

7.3      Limitation on Liens


64 

7.4      Consolidation; Merger


65 

SECTION 8.   EVENTS OF DEFAULT


66 

SECTION 9.  THE AGENTS


68 

9.1      Appointment


68 

9.2      Delegation of Duties


68 

9.3      Exculpatory Provisions


68 

9.4      Reliance by Agents


69 

9.5      Notice of Default


69 

9.6      Non-Reliance on Agents and Other Banks


69 

9.7      Indemnification


70 

9.8      Agents in their Individual Capacities


70 

9.9      Successor Agents


70 

SECTION 10.  MISCELLANEOUS


70 

10.1      Amendments and Waivers


70 

10.2      Notices


71 

10.3      No Waiver; Cumulative Remedies


73 

10.4      Payment of Expenses


73 

 





ii

--------------------------------------------------------------------------------

 

 

 

10.5      Successors and Assigns; Participations; Purchasing Banks


75 

10.6      Adjustments


78 

10.7      Confidentiality


79 

10.8      Counterparts


79 

10.9      GOVERNING LAW


79 

10.10    Consent to Jurisdiction and Service of Process


80 

10.11    WAIVERS OF JURY TRIAL


80 

10.12    USA Patriot Act


80 

10.13    No Fiduciary Duty


80 

10.14    Headings


81 

10.15    Acknowledgment and Consent to Bail-In of EEA Financial Institutions


81 

 

 

 

 

 

 

SCHEDULES:

 

 

 

Schedule I

Terms of Subordination

Schedule II

Commitments

Schedule III

Existing Letters of Credit

 

 

EXHIBITS:

 

 

 

Exhibit A

Form of Borrowing Notice

Exhibit B

Form of Bid Loan Request

Exhibit C

Form of Bid Loan Offer

Exhibit D

Form of Bid Loan Confirmation

Exhibit E

Form of Assignment and Assumption

Exhibit F

[Reserved]

Exhibit G

Form of Opinion of General Counsel to the Company

Exhibit H

Form of Opinion of Special New York Counsel to the Borrowers

Exhibit I

Form of Extension Request

Exhibit J

Form of Form W-8BEN-E Tax Letter

Exhibit K

Form of Form W-8ECI Tax Letter

Exhibit L

Form of Replacement Bank Agreement

Exhibit M

Form of Promissory Note

Exhibit N

Form of New Bank Supplement

Exhibit O

Form of Commitment Increase Supplement

Exhibit P

Form of Certificate of Non-Bank Status

 

 

 



iii

--------------------------------------------------------------------------------

 



2021 CREDIT AGREEMENT, dated as of February 17, 2017, among (a) DEERE & COMPANY,
a Delaware corporation (the “Company”), (b) JOHN DEERE CAPITAL CORPORATION, a
Delaware corporation (the “Capital Corporation”), (c) JOHN DEERE BANK S.A., a
Luxembourg société anonyme (“JD Luxembourg”), (d) the several financial
institutions parties hereto (collectively, the “Banks”, and individually, a
“Bank”), (e) JPMORGAN CHASE BANK, N.A., as administrative agent hereunder (in
such capacity, together with its successors and permitted assigns, the
“Administrative Agent”), (f) CITIBANK, N.A. and DEUTSCHE BANK SECURITIES INC.,
as documentation agents hereunder (in such capacity, the “Documentation
Agents”), and (g) BANK OF AMERICA, N.A., as syndication agent hereunder (in such
capacity, the “Syndication Agent”).

The parties hereto hereby agree as follows:

SECTION 1.      DEFINITIONS

1.1  Defined Terms.  As used in this Agreement, the following terms have the
following meanings:

“ABR”:  at any particular date, the highest of (a) the rate of interest per
annum publicly announced by JPMorgan Chase Bank, N.A. for such date as its prime
rate in effect at its principal office in New York City, (b) 0.5% per annum
above the Federal Funds Effective Rate and (c) the Eurocurrency Rate for a
Eurocurrency Loan denominated in Dollars with one-month Interest Period
commencing on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1% (provided that, for the avoidance of doubt, such
Eurocurrency Rate for any date shall be based on the rate appearing on the
Reuters Screen LIBOR01 Page (or, if such rate does not appear on the Reuters
Screen LIBOR01 Page or otherwise on such system, on any comparable publicly
available service for displaying Eurocurrency rates) at approximately 11:00 A.M.
London time on such date).  The prime rate is not intended to be the lowest rate
of interest charged by JPMorgan Chase Bank, N.A. in connection with extensions
of credit to debtors.

“ABR Loans”:  Committed Rate Loans at such time as they are made and/or being
maintained at a rate of interest based upon the ABR.

“ABR Margin”:  as defined in subsection 2.21.

“Absolute Rate Bid Loan”:  any Bid Loan made pursuant to an Absolute Rate Bid
Loan Request.

“Absolute Rate Bid Loan Request”:  any Bid Loan Request requesting the Banks to
offer to make Bid Loans at an absolute rate (as opposed to a rate composed of
the Applicable Index Rate plus (or minus) a margin).

“Act”:  as defined in subsection 10.12.

“Administrative Agent”:  as defined in the preamble hereto.  It is understood
that matters concerning the Foreign Currency Loans will be administered by the
Foreign Currency Agent as agent for the Administrative Agent.

“Administrative Questionnaire”:  an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affected Foreign Currency”:  as defined in subsection 2.11(a).



 

--------------------------------------------------------------------------------

 

2

“Agent”:  the Administrative Agent, the Foreign Currency Agent, the Syndication
Agent, or a Documentation Agent, as the context shall require; together, the
“Agents”. 

“Agreement”:  this 2021 Credit Agreement, as amended, supplemented or modified
from time to time.

“Agreement Currency”:  as defined in subsection 2.24(b).

“Anti-Corruption Laws”: all laws, rules and regulations of any jurisdiction
applicable to the Borrowers and their Subsidiaries from time to time concerning
or relating to bribery or corruption.

“Applicable Creditor”:  as defined in subsection 2.24(b).

“Applicable Index Rate”:  in respect of any Bid Loan requested pursuant to an
Index Rate Bid Loan Request, the Eurocurrency Rate applicable to the Interest
Period for such Bid Loan.

“Applicable Margin”:  for ABR Loans and for Eurocurrency Loans, the applicable
ABR Margin or Eurocurrency Margin, in each case as determined in accordance with
subsection 2.21.

 “Application”:  an application in such form from time to time in use by the
applicable Issuing Bank, requesting an Issuing Bank to issue a Letter of Credit.

“Attributable Debt”:  as defined in subsection 6.2(b)(ii).

“Australian Dollars”:  the lawful currency of Australia.

“Available Commitment”:  as to any Bank at any time, an amount equal to the
excess, if any, of (a) such Bank’s Commitment then in effect over (b) such
Bank’s Committed Rate Loans then outstanding.

“Bail-In Action”: the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation”:  with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bank” and “Banks”:  as defined in the preamble hereto.

“benefitted Bank”:  as defined in subsection 10.6.

“Bid Loan”:  each loan (other than Negotiated Rate Loans) made pursuant to
subsection 2.2; the aggregate amount advanced by a Bid Loan Bank pursuant to
subsection 2.2 on each Borrowing Date shall constitute one Bid Loan, or more
than one Bid Loan if so specified by the relevant Loan Assignee in its request
for promissory notes pursuant to subsection 10.5(c).

“Bid Loan Banks”:  the collective reference to each Bank designated from time to
time as a Bid Loan Bank by the Company or the Capital Corporation (for purposes
of Bid Loans to such Borrower) by written notice to the Administrative Agent and
which has not been removed as a Bid Loan





 

--------------------------------------------------------------------------------

 

3

Bank by such Borrower by written notice to the Administrative Agent (each of
which notices the Administrative Agent shall transmit to each such affected
Bank).

“Bid Loan Confirmation”:  each confirmation by the Company or the Capital
Corporation of its acceptance of Bid Loan Offers, which Bid Loan Confirmation
shall be substantially in the form of Exhibit D and shall be delivered to the
Administrative Agent by facsimile transmission or by telephone, immediately
confirmed by facsimile transmission.

“Bid Loan Offer”:  each offer by a Bid Loan Bank to make Bid Loans pursuant to a
Bid Loan Request, which Bid Loan Offer shall contain the information specified
in Exhibit C and shall be delivered to the Administrative Agent by facsimile
transmission or by telephone, immediately confirmed by facsimile transmission.

“Bid Loan Request”:  each request by the Company or the Capital Corporation for
Bid Loan Banks to submit bids to make Bid Loans, which shall contain the
information in respect of such requested Bid Loans specified in Exhibit B and
shall be delivered to the Administrative Agent by facsimile transmission or by
telephone, immediately confirmed by facsimile transmission.

“Board”:  the Board of Governors of the Federal Reserve System of the United
States (or any successor).

“Borrower”:  the Company, the Capital Corporation or JD Luxembourg;
collectively, the “Borrowers”.

“Borrowing Date”:  in respect of any Loan, the date such Loan is made, and in
respect of any Letter of Credit, the date such Letter of Credit is issued.

“Business Day”:  a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close;
provided, that (a) with respect to notices and determinations in connection
with, and payments of principal and interest on, Eurocurrency Loans, such day is
also a day for trading by and between banks in Dollar deposits in the interbank
eurocurrency market in London, (b) when used in connection with a Foreign
Currency Loan, the term “Business Day” shall also exclude any day on which
commercial banks in London are authorized or required by law to close and any
day on which banks are authorized or required by law to be closed in the
principal financial center for that currency and (c) when used in connection
with Eurocurrency Loans denominated in Euros, the term “Business Day” shall also
exclude any day on which the Trans-European Automated Real-Time Gross Settlement
Express Transfer System (TARGET) (or, if such clearing system ceases to be
operative, such other clearing system (if any) determined by the Foreign
Currency Agent to be a suitable replacement) is not open for settlement of
payment in Euros.

 “Calculation Date”:  with respect to each Foreign Currency, the last day of
each calendar quarter (or, if such day is not a Business Day, the next
succeeding Business Day) and such other days from time to time as the
Administrative Agent shall reasonably designate as a “Calculation Date”;
provided, that the second Business Day preceding each Borrowing Date with
respect to, and preceding each date of any borrowing, conversion or continuation
of, any Foreign Currency Loan shall also be a “Calculation Date” with respect to
the relevant Foreign Currency.

“Calendar Quarter”:  a three-month period consisting of (i) each January,
February and March, (ii) each April, May and June, (iii) each July, August and
September or (iv) each October, November and December.



 

--------------------------------------------------------------------------------

 

4

“Canadian Dollars”: the lawful currency of Canada.

“Cancelled Bank”:  (i) any Bank that has the whole or any part of its Commitment
cancelled under subsection 2.13(a), (b) or (c), subsection 2.16(c) or subsection
2.17(b) or the Commitment of which has expired under subsection 2.16(a) and (ii)
any Defaulting Bank that the Company designates in writing to such Bank and the
Administrative Agent as a Cancelled Bank.

“Capital Corporation”:  as defined in the preamble hereto.

“Certificate of Non-Bank Status”:  a certificate substantially in the form and
substance of Exhibit P.

“Closing Date”:  the date on which each of the conditions precedent specified in
subsection 4.1 shall have been satisfied (or compliance therewith shall have
been waived by the Majority Banks hereunder).

“Code”:  the Internal Revenue Code of 1986, as amended from time to time.

“Code of Conduct”:  as defined in subsection 3.9.

“Commitment”:  as to any Bank, the amount set opposite such Bank’s name on
Schedule II or in any assignment pursuant to which such Bank becomes a party
hereto with respect to any interest purchased therein, as such amount may be
modified as provided herein; collectively, as to all Banks, the “Commitments”.

“Commitment Expiration Date”:  as defined in subsection 2.16(a).

“Commitment Fee Rate”:  the rate per annum set forth below in the column
corresponding to the Prevailing Rating of the Company:

 

 

 

 

 

 

 

 

 

 

 

Level I Rating

    

Level II
Rating

    

Level III
Rating

    

Level IV
Rating

    

Level V
Rating

    

Level VI
Rating

0.050%

 

0.060%

 

0.070%

 

0.090%

 

0.110%

 

0.125%

 

“Commitment Increase Notice”:  as defined in subsection 2.20(a).

“Commitment Increase Supplement”:  as defined in subsection 2.20(c).

“Commitment Percentage”:  as to any Bank at any time, the percentage which such
Bank’s Commitment at such time constitutes of all the Commitments at such time
or, at any time after the Commitments shall have expired or terminated, the
percentage which the aggregate principal amount of such Bank’s Extensions of
Credit then outstanding constitutes of the aggregate principal amount of the
Total Extensions of Credit then outstanding; collectively, as to all the Banks,
the “Commitment Percentages”; provided that when a Defaulting Bank shall exist,
“Commitment Percentage” shall mean, when appropriate as determined by the
Administrative Agent in order to provide ratable treatment at any time a
Defaulting Bank exists (and without increasing the Commitment of any Bank), the
percentage of the total Commitments (disregarding any Defaulting Bank’s
Commitment) represented by such Bank’s Commitment.





 

--------------------------------------------------------------------------------

 

5

“Commitment Period”:  as to any Bank at any time, the period from and including
the Closing Date to but not including the Termination Date of such Bank or such
earlier date on which the Commitments shall terminate as provided herein.

“Committed Extensions of Credit”: as to any Bank at any time, the amount equal
to the sum of the Dollar Equivalent of (a) the aggregate principal amount of all
Committed Rate Loans held by such Bank then outstanding and (b) such Bank’s
Commitment Percentage multiplied by the L/C Obligations then outstanding.

“Committed Rate Loans”:  each loan made pursuant to subsection 2.1.

“Commonly Controlled Entity”:  in relation to a Borrower, an entity, whether or
not incorporated, which is under common control with such Borrower within the
meaning of Section 414(b) or (c) of the Code.

“Company”:  as defined in the preamble hereto.

“Consolidated Capital Base”:  at a particular time for the Capital Corporation
and its consolidated Subsidiaries, the sum of (a) the amount shown opposite the
item “Total Stockholders’ Equity” on the consolidated balance sheet of the
Capital Corporation and its consolidated Subsidiaries plus (b) all indebtedness
of the Capital Corporation and its consolidated Subsidiaries for borrowed money
subordinated (on terms no less favorable to the Administrative Agent and the
Banks than the terms of subordination set forth on Schedule I) to the
indebtedness which may be incurred hereunder by the Capital Corporation,
provided that the sum of clauses (a) and (b) hereof as at the end of a fiscal
quarter of the Capital Corporation and its consolidated Subsidiaries (including
the last quarter of a fiscal year of the Capital Corporation and its
consolidated Subsidiaries) shall be determined by reference to the publicly
available consolidated balance sheet of the Capital Corporation and its
consolidated Subsidiaries as at the end of such fiscal quarter and after such
adjustments, if any, as may be required so that the sum of the amounts referred
to in clauses (a) and (b) is determined in accordance with
GAAP.  Notwithstanding the foregoing, for purposes of determining compliance
with subsection 7.2, adjustments resulting from any accumulated other
comprehensive income as reflected on the most recent publicly available
consolidated balance sheet of the Capital Corporation and its consolidated
Subsidiaries as at the end of any fiscal quarter of the Capital Corporation and
its consolidated Subsidiaries (including the last quarter of any fiscal year of
the Capital Corporation and its consolidated Subsidiaries) shall be deemed not
to be included in Consolidated Capital Base.

“Consolidated Net Worth”:  as defined in subsection 6.2(b)(ii).

“Consolidated Senior Debt”:  at a particular time for the Capital Corporation
and its consolidated Subsidiaries, indebtedness for borrowed money other than
any indebtedness for borrowed money that is subordinated, on terms no less
favorable to the Administrative Agent and the Banks than the terms of
subordination set forth on Schedule I, to the indebtedness which may be incurred
hereunder by the Capital Corporation, provided that the amount of such
indebtedness for borrowed money (other than such subordinated indebtedness) as
at the end of a fiscal quarter of the Capital Corporation and its consolidated
Subsidiaries (including the last quarter of a fiscal year of the Capital
Corporation and its consolidated Subsidiaries) shall be determined by reference
to the publicly available consolidated balance sheet of the Capital Corporation
and its consolidated Subsidiaries as at the end of such fiscal quarter and after
such adjustments, if any, as may be required so that such amount is determined
in accordance with GAAP.  Notwithstanding the foregoing, for purposes of
determining compliance with subsection 7.2, indebtedness for borrowed money in
respect of any Securitization Indebtedness shall be deemed not included in
Consolidated Senior Debt.



 

--------------------------------------------------------------------------------

 

6

“Contractual Obligation”:  as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or undertaking to which
such Person is a party or by which it or any of its property is bound.

“Credit Default Swap Spread”:  as defined in subsection 2.21.

“Credit Rating”:  as of any date, (a) as to any Person, the rating assigned to
the relevant long term senior unsecured (and non-credit enhanced) Debt
obligations of such Person by Moody’s, S&P or Fitch, in each case as of the
close of business on such date, and (b) if no rating for such Debt described in
clause (a) is available, the corporate credit rating of such Person as announced
by Moody’s, S&P or Fitch, in each case as of the close of business on such date.

“Currency”: any Dollars and any Foreign Currency.

“Data Provider”:  as defined in subsection 2.22(b).

“Deal Year”:  as defined in subsection 2.16(c).

“Debt”:  as defined in subsection 6.2.

“Default”:  any of the events specified in Section 8, whether or not any
requirement for the giving of notice, the lapse of time, or both, or any other
condition, event or act has been satisfied.

“Defaulting Bank”:  any Bank that has (a) failed to fund any portion of its
Loans or participations in Letters of Credit within two Business Days of the
date required to be funded by it hereunder, unless such Bank has notified the
Administrative Agent and the Borrower that such failure is the result of such
Bank’s good faith determination that one or more conditions precedent to funding
has not been satisfied; (b) notified the Company, the Administrative Agent, any
Issuing Bank or any Bank in writing that it does not intend to comply with any
of its funding obligations under this Agreement or has made a public statement
to the effect that it does not intend to comply with its funding obligations
under this Agreement or generally under other agreements in which it commits to
extend credit; (c) failed, within three Business Days after written request by
the Administrative Agent, to confirm that it will comply with the terms of this
Agreement relating to its obligations to fund prospective Loans and
participations in then outstanding Letters of Credit; provided that such Bank
shall cease to be a Defaulting Bank pursuant to this clause (c) upon receipt of
such written confirmation by the Administrative Agent and the Borrower; (d)
otherwise failed to pay over to the Administrative Agent or any other Bank any
other amount required to be paid by it hereunder within three Business Days of
the date when due, unless the subject of a good faith dispute; or (e) (i) become
or is insolvent or has a parent company that has become or is insolvent, (ii)
become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment or has a parent company that
has become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment or (iii) become or has a
parent company that has become the subject of a Bail-In Action; provided that a
Bank shall not be a Defaulting Bank solely by virtue of the ownership or
acquisition of any equity interest in that Bank or any direct or indirect parent
company thereof by a Governmental Authority so long as such ownership interest
does not result in or provide such Bank with immunity from the jurisdiction of
courts within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Bank (or such Governmental Authority) to
reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Bank.  If any Bank shall become a Defaulting Bank, the



 

--------------------------------------------------------------------------------

 

7

Company shall have the right, so long as no Event of Default has occurred and is
then continuing, upon giving written notice to the Administrative Agent and such
Bank in accordance with subsection 2.6, notwithstanding subsection 2.12(b), to
prepay in full the Loans of such Bank, together with accrued interest thereon,
any amounts payable to such Bank pursuant to subsections 2.13, 2.14, 2.15 and
2.17 and any accrued and unpaid commitment fee or other amount payable to such
Bank hereunder and/or, upon giving not less than three Business Days’ notice to
such Bank and the Administrative Agent, to cancel the whole or part of the
Commitment of any such Bank.  Upon any such cancellation of the Commitment of a
Defaulting Bank, participating interests in Letters of Credit shall be
reallocated ratably among the remaining Banks in accordance with Section
2.23(d).

“Designated Person”:  a Person

(i)   listed in the annex to, or otherwise the subject of the provisions of, any
Executive Order;

(ii)  named as a “Specially Designated National and Blocked Person” on the most
current list published by OFAC at its official website or any replacement
website or other replacement official publication of such list (each, an “SDN”),
or is otherwise the subject of any Sanctions Laws and Regulations; or

(iii) in which an SDN has a controlling interest of 50% or greater ownership
interest.

“Designated User”:  a Person designated as such by a Bank, the Company or the
Administrative Agent.

“Determination Date”:  at any time (a) for any Eurocurrency Loan (i) the date
three Business Days before the commencement of the Interest Period applicable to
such Loan and (ii) in the case of an Interest Period of more than three months
duration, the date that is three Business Days before the last Business Day of
each successive three-month period during such Interest Period, (b) for any ABR
Loan (i) initially, the Closing Date and (ii) from and after the end of the
Calendar Quarter during which the Closing Date occurs, the first Business Day of
the Calendar Quarter in effect at such time and (c) for any Letter of Credit (i)
initially, the date such Letter of Credit is issued and (ii) from and after the
end of the Calendar Quarter in which such Letter of Credit is issued, the first
Business Day of the Calendar Quarter in effect at such time.

“Documentation Agents”:  as defined in the preamble hereto.

“Dollar Equivalent”:  at any time as to any amount denominated in a Foreign
Currency, the equivalent amount in Dollars as reasonably determined by the
Administrative Agent at such time on the basis of the Exchange Rate for the
purchase of Dollars with such Foreign Currency on the most recent Calculation
Date for such Foreign Currency.

“Dollar Loan”:  any Committed Rate Loan denominated in Dollars.

“Dollars” and “$”:  dollars in lawful currency of the United States of America.

“Domestic Bank”:  any Bank organized under the laws of the United States of
America, any State thereof or the District of Columbia.

“EEA Financial Institution”: (a) any institution established in any EEA Member
Country which is subject to the supervision of an EEA Resolution Authority, (b)
any entity established in an EEA



 

--------------------------------------------------------------------------------

 

8

Member Country which is a parent of an institution described in clause (a) of
this definition, or (c) any institution established in an EEA Member Country
which is a subsidiary of an institution described in clauses (a) or (b) of this
definition and is subject to consolidated supervision with its parent.

“EEA Member Country”:  any of the member states of the European Union, Iceland,
Liechtenstein, and Norway.

“EEA Resolution Authority”:  any public administrative authority or any Person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“EMU”:  the Economic and Monetary Union as contemplated in the Treaty.

 “Equipment Operations”:  those business segments of the Company and its
consolidated Subsidiaries that are primarily engaged in the manufacture and
distribution of equipment, parts and related attachments.

“Equipment Operations Debt”:  at a particular time, the sum of short-term and
long-term indebtedness for borrowed money that is or would be shown on a balance
sheet of Equipment Operations (with Financial Services reflected only on an
equity basis), which balance sheet was or would be prepared on the basis of the
most recent publicly available consolidated balance sheet of the Company and its
consolidated Subsidiaries as at the end of any fiscal quarter of the Company and
its consolidated Subsidiaries (including the last quarter of any fiscal year of
the Company and its consolidated Subsidiaries).

“ERISA”:  the Employee Retirement Income Security Act of 1974, as amended from
time to time.

“EU Bail-In Legislation Schedule”: The EU Bail-In Legislation Schedule published
by the Loan Market Association (or any successor Person), as in effect from time
to time.

“Euro”:  the single currency of Participating Member States of the EMU
introduced in accordance with the provisions of Article 123 of the Treaty and,
in respect of all payments to be made under this Agreement in Euro, means
immediately available, freely transferable funds in such currency.

“Eurocurrency Loans”:  Committed Rate Loans at such time as they are made and/or
being maintained at a rate of interest based upon a Eurocurrency Rate.

“Eurocurrency Margin”:  as defined in subsection 2.21.

“Eurocurrency Rate”:  (a) with respect to each day during each Interest Period
pertaining to a Eurocurrency Loan and for each Index Rate Bid Loan, denominated
in Dollars or any relevant Foreign Currency, other than Canadian Dollars,
Australian Dollars and New Zealand Dollars, the London interbank offered rate as
administered by the ICE Benchmark Administration (or any other Person that takes
over the administration of such rate) for such Currency for a tenor equal in
length to such Interest Period as displayed on page LIBOR01 or LIBOR02 of the
Reuters Screen (or, in the event such rate does not appear on a Reuters page or
screen, on any successor or substitute page on such screen that displays such
rate, or on the appropriate page of such other information service that
publishes such rate from time to time as selected by the Administrative Agent in
consultation with the Borrowers; in each case, the “LIBOR Screen Rate”) at
approximately 11:00 A.M., Local Time, two Business Days prior to the beginning
of such Interest Period (or, in the case of any Eurocurrency Loan denominated in
Pounds



 

--------------------------------------------------------------------------------

 

9

Sterling, on the first day of such Interest Period); provided that, if the LIBOR
Screen Rate shall not be available at such time for such Interest Period (a
“LIBOR Impacted Interest Period”) with respect to the relevant Currency, then
the Eurocurrency Rate shall be the LIBOR Interpolated Rate at such time.  “LIBOR
Interpolated Rate” means, at any time, the rate per annum determined by the
Administrative Agent to be equal to the rate that results from interpolating on
a linear basis between: (a) the LIBOR Screen Rate for the longest period (for
which that LIBOR Screen Rate is available in the relevant Currency) that is
shorter than the LIBOR Impacted Interest Period and (b) the LIBOR Screen Rate
for the shortest period (for which that LIBOR Screen Rate is available for the
relevant Currency) that exceeds the LIBOR Impacted Interest Period, in each
case, at such time.

(b) with respect to each day during each Interest Period pertaining to a
Eurocurrency Loan denominated in Canadian Dollars, the rate per annum equal to
the average rate for bankers acceptances as administered by Thomson Reuters
Benchmark Services Limited (or any other Person that takes over the
administration of such rate) for a tenor equal in length to such Interest Period
as displayed on page CDOR of the Reuters Screen (or, in the event such rate does
not appear on such Reuters page, on any successor or substitute page on such
screen or service that displays such rate, or other appropriate page of such
other information service that publishes such rate as shall be selected from
time to time by the Administrative Agent in consultation with the Borrowers; in
each case, the “CDOR Screen Rate”) at approximately 11:00 A.M., Local Time, on
the first day of such Interest Period (or such other day as is generally treated
as the rate fixing day by market practice in such interbank market, as
determined by the Administrative Agent); provided, that, if the CDOR Screen Rate
shall not be available at such time for such Interest Period (a “CDOR Impacted
Interest Period”) with respect to Canadian Dollars, then the Eurocurrency Rate
for Canadian Dollars shall be the CDOR Interpolated Rate at such time.  “CDOR
Interpolated Rate” means, at any time, the rate per annum determined by the
Administrative Agent to be equal to the rate that results from interpolating on
a linear basis between: (a) the CDOR Screen Rate for the longest period (for
which that CDOR Screen Rate is available in Canadian Dollars) that is shorter
than the CDOR Impacted Interest Period and (b) the CDOR Screen Rate for the
shortest period (for which that CDOR Screen Rate is available for Canadian
Dollars) that exceeds the CDOR Impacted Interest Period, in each case, at such
time.

(c) with respect to each day during each Interest Period pertaining to a
Eurocurrency Loan denominated in Australian Dollars, the rate per annum equal to
the average bid reference rate as administered by the Australian Financial
Markets Association (or any other Person that takes over the administration of
that rate) for Australian Dollar bills of exchange with a tenor equal in length
to such Interest Period (or as close to such Interest Period as possible),
displayed on page BBSY of the Reuters Screen (or, in the event such rate does
not appear on such Reuters page, on any successor or substitute page on such
screen or service that displays such rate, or other appropriate page of such
other information service that publishes such rate as shall be selected from
time to time by the Administrative Agent in consultation with the Borrowers; in
each case, the “BBSY Screen Rate”) at approximately 11:00 A.M., Local Time, two
Business Days prior to the beginning of such Interest Period (or such other day
as is generally treated as the rate fixing day by market practice in such
interbank market, as determined by the Administrative Agent); provided, that, if
the BBSY Screen Rate shall not be available at such time for such Interest
Period, the Administrative Agent may substitute for such rate with an
alternative published interest rate reasonably acceptable to the applicable
Borrower (or other rate basis agreed by the applicable Borrower and the
Administrative Agent, including interpolation in a manner consistent with
paragraphs (a) and (b) above).

(d) with respect to each day during each Interest Period pertaining to a
Eurocurrency Loan denominated in New Zealand Dollars, the rate per annum equal
to the average bid reference rate as administered by the New Zealand Financial
Markets Association (or any other Person that takes over the administration of
that rate) for New Zealand Dollar bills of exchange with a tenor equal in length
to such



 

--------------------------------------------------------------------------------

 

10

Interest Period (or as close to such Interest Period as possible), displayed on
page BKBM of the Reuters Screen (or, in the event such rate does not appear on
such Reuters page, on any successor or substitute page on such screen or service
that displays such rate, or other appropriate page of such other information
service that publishes such rate as shall be selected from time to time by the
Administrative Agent in consultation with the Borrowers; in each case, the “BKBM
Screen Rate”) at approximately 11:00 A.M., Local Time, on the first day of such
Interest Period (or such other day as is generally treated as the rate fixing
day by market practice in such interbank market, as determined by the
Administrative Agent); provided, that, if the BKBM Screen Rate shall not be
available at such time for such Interest Period, the Administrative Agent may
substitute such rate with an alternative published interest rate reasonably
acceptable to the applicable Borrower (or other rate basis agreed by the
applicable Borrower and the Administrative Agent, including interpolation in a
manner consistent with paragraphs (a) and (b) above).

Notwithstanding the above, (x) if, prior to the first day of any Interest Period
for a borrowing of Eurocurrency Loans in a Currency, the Administrative Agent is
unable to obtain a quotation for the Eurocurrency Rate as contemplated by the
definitions of “Eurocurrency Rate” and the applicable interpolated rate, then
the applicable Eurocurrency Rate shall be the Reference Bank Rate for such
Interest Period for such Eurocurrency Loan in such Currency; provided that if
any Reference Bank Rate shall be less than zero, such rate shall be deemed to be
zero for purposes of this Agreement and (y) the Eurocurrency Rate shall not be
less than zero.

“Event of Default”:  any of the events specified in Section 8, provided that any
requirement for the giving of notice, the lapse of time, or both, or any other
condition, event or act has been satisfied.

“Exchange Rate”:  on any day, the rate at which the starting Currency may be
exchanged into the other relevant Currency, as set forth at approximately 10:00
A.M., Local Time, on such date on the Reuters World Spots page for such starting
Currency.  In the event that such rate does not appear on any Reuters World
Spots page, the Exchange Rate shall be determined by reference to such other
publicly available service for displaying exchange rates reasonably selected by
the Administrative Agent.

“Existing Credit Agreement”:  as defined in subsection 4.1(e).

“Existing Letters of Credit”:  the letters of credit issued under the Existing
Credit Agreement and outstanding on the Closing Date and set forth on Schedule
III.  

“Exposure”:  (a) with respect to an Objecting Bank at any time, the aggregate
amount of such Bank’s Extensions of Credit then outstanding and (b) with respect
to any other Bank at any time, the Commitment of such Bank then in effect or, if
the Commitments have been terminated, the amount of such Bank’s Extensions of
Credit then outstanding.

“Extension Request”:  each request by the Borrowers made pursuant to subsection
2.16 for the Banks to extend this Agreement, which shall contain the information
in respect of such extension specified in Exhibit I and shall be delivered to
the Administrative Agent in writing.

“Extensions of Credit”:  as to any Bank at any time, the amount equal to the sum
of the Dollar Equivalent of (a) the aggregate principal amount of all Loans held
by such Bank then outstanding and (b) such Bank’s Commitment Percentage
multiplied by the L/C Obligations then outstanding.

“FATCA”:  Sections 1471 through 1474 of the Code (and any comparable successor
provisions), any effective regulations published thereunder or official
interpretations thereof issued by any Governmental Authority charged with the
administration thereof, any agreements entered into



 

--------------------------------------------------------------------------------

 

11

pursuant to Section 1471(b)(1) of the Code, any applicable intergovernmental
agreements with respect thereto, and any treaty, law, regulations, or other
official guidance enacted in any other jurisdiction relating to such
intergovernmental agreement.

“Federal Funds Effective Rate”: on any particular date, the rate set forth for
such date or, if such date is not a Business Day, the next preceding Business
Day, opposite the caption “Federal Funds (Effective)” in the weekly statistical
release designated as “H.15(519)” (or any successor publication) published by
the Board or, if such rate is not so published for such date, the average of the
quotations for such day on such transactions received by the Administrative
Agent from three federal funds dealers of recognized standing selected by it;
provided that in no event shall the Federal Funds Effective Rate be less than
zero.

“Financial Services”:  the businesses of the Company (including the credit
businesses) that are not primarily engaged in Equipment Operations.

“Fitch”: Fitch Ratings Ltd.

“Fixed Charges”:  for any particular period for the Capital Corporation and its
consolidated Subsidiaries, all of the Capital Corporation’s and its consolidated
Subsidiaries’ consolidated interest on indebtedness for borrowed money,
amortization of discounts of indebtedness for borrowed money, the portion of
rentals under financing leases deemed to represent interest and rentals under
operating leases; provided, that, notwithstanding the foregoing, consolidated
interest on Securitization Indebtedness and amortization of Securitization
Indebtedness shall be deemed not included in Fixed Charges; provided,  further,
that such amounts (but not any amounts constituting consolidated interest on, or
amortization of, Securitization Indebtedness) for a fiscal quarter of the
Capital Corporation and its consolidated Subsidiaries (including the last
quarter of a fiscal year of the Capital Corporation and its consolidated
Subsidiaries) shall be determined by reference to the publicly available
consolidated statement of income of the Capital Corporation and its consolidated
Subsidiaries for or covering such fiscal quarter and after such adjustments, if
any, as may be required so that such amounts are determined in accordance with
GAAP.  

“Foreign Bank”:  any Bank that is not a Domestic Bank.

“Foreign Currency”:  Euros, Pounds Sterling, Australian Dollars, Canadian
Dollars, New Zealand Dollars and, as agreed by the Administrative Agent, any
other Currency which is freely traded and convertible into Dollars in the London
interbank market and for which the Dollar Equivalent thereof can be calculated
from time to time.

“Foreign Currency Agent”:  J.P. Morgan Europe Limited, or any successor
appointed pursuant to this Agreement.

“Foreign Currency Loan”:  each Loan denominated in a Foreign Currency.

“GAAP”:  generally accepted accounting principles in the United States of
America as applied in the preparation of financial statements of the Company or
the Capital Corporation, respectively, as of the fiscal year ended October 31,
2016.

“Governmental Authority”:  any nation or government, any state or other
political subdivision thereof, and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.



 

--------------------------------------------------------------------------------

 

12

“Hedging Transaction”:  any swap transaction, interest rate protection agreement
(including any interest rate swap, interest “cap” or “collar” or any other
interest rate hedging device entered into by the Capital Corporation or one or
more of its Subsidiaries), option agreement, short or long position in equity or
debt instruments, commodities, futures and forward transactions, outperformance
agreement or other similar transaction, agreement or arrangement entered into by
the Capital Corporation or one or more of its Subsidiaries.

“Important Property”:  (a) any manufacturing plant, including land, all
buildings and other improvements thereon, and all manufacturing machinery and
equipment located therein, owned and used by the Company or a Restricted
Subsidiary primarily for the manufacture of products to be sold by the Company
or such Restricted Subsidiary, (b) the executive office and administrative
building of the Company in Moline, Illinois, and (c) research and development
facilities, including land and buildings and other improvements thereon and
research and development machinery and equipment located therein, in each case,
owned and used by the Company or a Restricted Subsidiary; except in any case
property of which the aggregate fair value as determined by the Board of
Directors of the Company does not at the time exceed 1% of Consolidated Net
Worth.

“Increasing Bank”:  as defined in subsection 2.20(c).

“Indemnified Person”:  as defined in subsection 10.4(b).

“Indemnified Taxes”:  as defined in subsection 2.17(a).

“Index Debt”:  any senior, unsecured, non-credit enhanced long-term debt issued
by the Company.

“Index Rate Bid Loan”:  any Bid Loan made at an interest rate based upon the
Applicable Index Rate.

“Index Rate Bid Loan Request”:  any Bid Loan Request requesting the Banks to
offer to make Index Rate Bid Loans at an interest rate equal to the Applicable
Index Rate plus (or minus) a margin.

“Interest Payment Date”:  (a) as to any ABR Loan, the last Business Day of each
March, June, September and December, commencing on the first of such days to
occur after such ABR Loan is made or a Eurocurrency Loan is converted to an ABR
Loan, (b) as to any Eurocurrency Loan, the last day of each Interest Period
applicable thereto, provided that as to any Eurocurrency Loan in respect of
which a Borrower has selected an Interest Period of greater than three months,
interest shall also be paid on the day which is three months after the beginning
of such Interest Period and (c) the Termination Date.

“Interest Period”:  (a) with respect to any Eurocurrency Loan, the period
commencing on the Borrowing Date, the date any ABR Loan is converted to a
Eurocurrency Loan or the date any Eurocurrency Loan is continued as a
Eurocurrency Loan, as the case may be, with respect to such Eurocurrency Loan
and ending one, two, three or six months thereafter in the case of any
Eurocurrency Loan denominated in any Currency other than Canadian Dollars (or,
with the consent of all relevant Banks, twelve months thereafter, or a period of
less than one month thereafter if all relevant Banks consent to such period), or
thirty, sixty, or ninety days thereafter in the case of any Eurocurrency Loan
denominated in Canadian Dollars, as selected by a Borrower in its notice of
borrowing, conversion or continuance as provided in subsection 2.1(c) or 2.9;





 

--------------------------------------------------------------------------------

 

13

(b) with respect to any Bid Loan, the period commencing on the Borrowing Date
with respect to such Bid Loan and ending on the date not less than seven days
nor more than six months thereafter, as specified by a Borrower in its Bid Loan
Request as provided in subsection 2.2(b); and

(c) with respect to any Negotiated Rate Loan, the period or periods commencing
on the Borrowing Date with respect to such Negotiated Rate Loan or the last day
of any Interest Period with respect thereto and ending on the dates as shall be
mutually agreed upon between the relevant Borrower and the relevant Bank;

provided, that all of the foregoing provisions relating to Interest Periods are
subject to the following:

(i)      if any Interest Period pertaining to a Eurocurrency Loan or an Index
Rate Bid Loan would otherwise end on a day which is not a Working Day, that
Interest Period shall be extended to the next succeeding Working Day unless the
result of such extension would be to carry such Interest Period into another
calendar month in which event such Interest Period shall end on the immediately
preceding Working Day;

(ii)      if any Interest Period pertaining to a Negotiated Rate Loan or an
Absolute Rate Bid Loan would otherwise end on a day which is not a Business Day,
that Interest Period shall be extended to the next succeeding Business Day;

(iii)     any Interest Period pertaining to a Eurocurrency Loan having an
Interest Period of one, two, three or six months or an Index Rate Bid Loan
having an Interest Period of one, two, three, four, five or six months, that
begins on the last Working Day of a calendar month (or on a day for which there
is no numerically corresponding day in the calendar month at the end of such
Interest Period) shall end on the last Working Day of a calendar month;

(iv)     Interest Periods shall be deemed available only if the Required Banks
shall not have advised the Administrative Agent that the Eurocurrency Rate
determined by the Administrative Agent on the basis of the applicable quotes
will not adequately and fairly reflect the cost to such Banks of maintaining or
funding their Committed Rate Loans bearing interest based on the Eurocurrency
Rate determined for such Interest Period.  The Administrative Agent shall notify
the Borrowers and each Bank promptly after having been advised by the Required
Banks that a Eurocurrency Rate will not so adequately and fairly reflect such
Banks’ costs as aforesaid.  If a requested Interest Period shall be unavailable
in accordance with the foregoing sentence, the proposed Borrower may (A) in
accordance with the provisions (including any requirements for notification) of
subsection 2.1 request, at its option, that the requested Committed Rate Loans
denominated in Dollars be made or maintained as ABR Loans or (B) withdraw the
request for such Committed Rate Loans for which the Interest Period was
unavailable by giving notice of such election to the Administrative Agent in
accordance with subsection 2.11; provided, that if the Administrative Agent does
not receive any notice hereunder with respect to requested Committed Rate Loans
denominated in Dollars, such Borrower shall be deemed to have requested ABR
Loans;

(v)      with respect to Loans made by an Objecting Bank, no Interest Periods
with respect to such Loans shall end after such Objecting Bank’s Commitment
Expiration Date; and

(vi)     no Interest Period shall end after the Termination Date.





 

--------------------------------------------------------------------------------

 

14

“ISP”: with respect to any standby Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuing Bank”: any Bank that a Borrower may select from time to time that is
willing to act as issuer of Letters of Credit, in its capacity as issuer of any
Letter of Credit.

“Issuing Bank L/C Commitment”:  $0.

“JD Luxembourg”:  as defined in the preamble hereto.

“JPMorgan Chase Bank, N.A.”:  JPMorgan Chase Bank, N.A., a national association.

“Judgment Currency”:  as defined in subsection 2.24.

“L/C Commitment”:  $0.

“L/C Obligations”: at any time, an amount equal to the sum of (a) the aggregate
then undrawn and unexpired amount of the then outstanding Letters of Credit and
(b) the aggregate amount of drawings under Letters of Credit that have not then
been reimbursed pursuant to subsection 2.26(e).  For all purposes of this
Agreement, if on any date of determination a Letter of Credit has expired by its
terms but any amount may still be drawn thereunder by reason of the operation of
Rule 3.14 of the ISP, such Letter of Credit shall be deemed to be “outstanding”
in the amount so remaining available to be drawn.

“L/C Participants”:  the collective reference to all the Banks (other than, with
respect to any Letter of Credit, the applicable Issuing Bank in its capacity as
Issuing Bank) or any of them.

“Letter of Credit Fee”:  the rate per annum equal to the Eurocurrency Margin
calculated on the Determination Date for Letters of Credit.

“Letters of Credit”:  as defined in subsection 2.26(a).

“Level”: Level I Rating, Level II Rating, Level III Rating, Level IV Rating,
Level V Rating or Level VI Rating, as the context shall require.

“Level I Rating”: as of any date, such Level shall apply if the Company’s
assigned Credit Rating as of such date is Aa3 or higher by Moody’s, AA- or
higher by S&P and AA- or higher by Fitch.

“Level II Rating”: as of any date, such Level shall apply if the Company’s
assigned Credit Rating as of such date is A1 by Moody’s, A+ by S&P and A+ by
Fitch.

“Level III Rating”: as of any date, such Level shall apply if the Company’s
assigned Credit Rating as of such date is A2 by Moody’s, A by S&P and A by
Fitch.

“Level IV Rating”: as of any date, such Level shall apply if the Company’s
assigned Credit Rating as of such date is A3 by Moody’s, A- by S&P and A- by
Fitch.

“Level V Rating”: as of any date, such Level shall apply if the Company’s
assigned Credit Rating as of such date is Baa1 by Moody’s, BBB+ by S&P and BBB+
by Fitch.





 

--------------------------------------------------------------------------------

 

15

“Level VI Rating”: as of any date, such Level shall apply if the Company’s
assigned Credit Rating as of such date is below Baa1 by Moody’s, below BBB+ by
S&P and below BBB+ by Fitch.

“Loan Account”:  as defined in subsection 2.3; collectively, the “Loan
Accounts”.

“Loan Assignees”:  as defined in subsection 10.5(c).

“Loan Assignment”:  an Assignment and Assumption, substantially in the form of
Exhibit E.

“Loan Documents”: this Agreement, including schedules and exhibits hereto, and
the Notes.

“Loans”:  the collective reference to the Committed Rate Loans, the Bid Loans
and the Negotiated Rate Loans.

“Local Time”: means (a) in the case of Foreign Currency Loans denominated in
Canadian Dollars, Toronto, Ontario time, (b) in the case of Foreign Currency
Loans denominated in Australian Dollars, Sydney, Australia time, (c) in the case
of Foreign Currency Loans denominated in New Zealand Dollars, Wellington, New
Zealand time, (d) in the case of all other Foreign Currency Loans, London time
and (e) in all other cases, New York time.

“Losses”:  as defined in subsection 10.4(b).

“Luxembourg Obligations”:  the collective reference to the unpaid principal of
and interest on the Loans made to JD Luxembourg and all other obligations and
liabilities of JD Luxembourg (including, without limitation, interest accruing
at the then applicable rate provided herein after the maturity of such Loans and
interest accruing at the then applicable rate provided herein after the filing
of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to JD Luxembourg, whether or not a
claim for post-filing or post-petition interest is allowed in such proceeding)
to the Administrative Agent or any Bank, whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred, which
may arise under, out of, or in connection with, this Agreement or any other
document made, delivered or given in connection with any of the foregoing, in
each case whether on account of principal, interest, reimbursement obligations,
fees, indemnities, costs, expenses or otherwise (including, without limitation,
all fees and disbursements of counsel to the Administrative Agent or to the
Banks that are required to be paid by JD Luxembourg pursuant to the terms of any
of the foregoing agreements).

“Majority Banks”:  at any particular time, Banks having Commitment Percentages
aggregating more than fifty percent; provided that (a) at any time after the
termination of all the Commitments, “Majority Banks” shall mean Banks holding
Extensions of Credit aggregating more than fifty percent in principal amount of
the Total Extensions of Credit and (b) at any time after the Commitment
Expiration Date with respect to any Objecting Bank (but prior to the termination
of all the Commitments), “Majority Banks” shall mean Banks whose Exposure
aggregates more than fifty percent of the aggregate Exposure of all the Banks.

“Margin Stock”:  as defined in Regulation U of the Board.

“Markit”:  Markit Group Limited or any successor thereto.



 

--------------------------------------------------------------------------------

 

16

“Markit Data”:  as defined in subsection 2.22(a).

“Moody’s”:  Moody’s Investor Service, Inc.

“Mortgage”:  as defined in subsection 6.2.

“Negotiated Rate Loan”:  each Loan made to the Company or the Capital
Corporation by a Bank pursuant to a Negotiated Rate Loan Request in such
principal amount, for such number of Interest Periods (subject to the proviso to
the definition of “Interest Period” in this subsection 1.1) and having such
interest rate(s) and repayment terms as shall, in each case, be mutually agreed
upon between such Borrower and such Bank.

“Negotiated Rate Loan Request”:  each request by the Company or the Capital
Corporation for a Bank to make Negotiated Rate Loans, which shall be delivered
to such Bank in writing, by facsimile transmission, or by telephone, immediately
confirmed in writing, and which shall specify the amount to be borrowed and the
proposed Borrowing Date.

“Negotiation Period”:  as defined in subsection 2.21.

“Net Earnings Available for Fixed Charges”:  for any particular period for the
Capital Corporation and its consolidated Subsidiaries, the sum of (i)
consolidated net earnings of the Capital Corporation and such Subsidiaries for
such period without deduction of Fixed Charges and without deduction of federal,
state or other income taxes, provided that such net earnings for a fiscal
quarter of the Capital Corporation and its consolidated Subsidiaries (including
the last quarter of a fiscal year of the Capital Corporation and its
consolidated Subsidiaries) shall be determined by reference to the publicly
available statement of income of the Capital Corporation and its consolidated
Subsidiaries for or covering such fiscal quarter and after such adjustments, if
any, as may be required so that such net earnings are determined in accordance
with GAAP, except that earned investment tax credits may be included as revenue
in the consolidated income statement of the Capital Corporation and its
consolidated Subsidiaries, rather than as an offset against the provision for
income taxes and (ii) Support Payments received by the Capital Corporation in or
in respect of such period.

“New Bank”:  as defined in subsection 2.20(b).

“New Bank Supplement”:  as defined in subsection 2.20(b).

“New Zealand Dollars”: the lawful currency of New Zealand.

“Non-Qualifying Bank”: as defined in subsection 2.17(e).

“Notes”:  the collective reference to any promissory note evidencing Loans.

“Objecting Banks”:  as defined in subsection 2.16(a).

“Offered Increase Amount”:  as defined in subsection 2.20(a).

 “Overnight Rate”: for any day, (a) with respect to any amount denominated in
Dollars, the Federal Funds Effective Rate, and (b) with respect to any amount
denominated in a Foreign Currency, at a rate reasonably determined by the
Administrative Agent to be the cost to it of funding such amounts.

“Participant Register”:  as defined in subsection 10.5(b).



 

--------------------------------------------------------------------------------

 

17

“Participants”:  as defined in subsection 10.5(b).

“Participating Member State”:  any member state of the European Community that
adopts or has adopted the Euro as its lawful currency in accordance with
legislation of the European Community relating to Economic and Monetary Union.

“Person”:  an individual, partnership, corporation, business trust, joint stock
company, trust, unincorporated association, joint venture, Governmental
Authority or other entity of whatever nature, provided that for purposes of
subsection 8(h), Person shall also include two or more entities acting as a
syndicate or any other group for the purpose of acquiring, holding or disposing
of securities of the Company.

“Plan”:  any pension plan which is covered by Title IV of ERISA and in respect
of which either Borrower or a Commonly Controlled Entity is an “employer” as
defined in Section 3(5) of ERISA.

“Pounds” or “£” or “Pounds Sterling”: the lawful currency of the United Kingdom.

“Prevailing Rating”:  at any date of determination, the Level then applicable;
provided that for purposes of determining the applicable Level when the assigned
Credit Ratings of the Company by all three Ratings Agencies do not fall within
the same Level: (i) if the Credit Ratings of the Company assigned by S&P and
Moody’s fall within the same Level, the Prevailing Rating shall be such Level,
(ii) if the Credit Ratings of the Company assigned by S&P and Moody’s do not
fall within the same Level and the ratings differential is one Level, the
Prevailing Rating shall be determined solely by reference to the higher of (x)
the Credit Rating of the Company assigned by S&P and (y) the Credit Rating of
the Company assigned by Moody’s and (iii) if the Credit Ratings of the Company
assigned by S&P and Moody’s do not fall within the same Level and the ratings
differential is more than one Level, the Prevailing Rating shall be the Level
one notch lower than the Level determined solely by reference to the higher of
(x) the Credit Rating of the Company assigned by S&P and (y) the Credit Rating
of the Company assigned by Moody’s. 

“Purchasing Banks”:  as defined in subsection 10.5(d).

“Re-Allocation Date”:  as defined in subsection 2.20(e).

“Reference Bank”:  each bank as may be selected by the Administrative Agent and
(x) is reasonably acceptable to the applicable Borrowers and (y) consents to
serving as a Reference Bank.

“Reference Bank Rate”:  for any Interest Period, the arithmetic mean of the
rates (rounded upwards to four decimal places) supplied to the Administrative
Agent at its request by at least two Reference Banks as of 11:00 A.M. Local
Time, two Business Days prior to the beginning of such Interest Period (or such
other day as is generally treated as the rate fixing date by market practice in
such interbank market as determined by the Administrative Agent) as the rate at
which the relevant Reference Bank could borrow funds in the relevant interbank
market in the applicable Currency and for such Interest Period, were it to do so
by asking for and then accepting interbank offers in reasonable market size in
such Currency and for such Interest Period. 

“Register”:  as defined in subsection 10.5(e).





 

--------------------------------------------------------------------------------

 

18

“Reimbursement Obligation”:  the obligation of the Company or the Capital
Corporation to reimburse an Issuing Bank pursuant to subsection 2.26(e) for
amounts drawn under Letters of Credit issued for its account.

“Report Period”:  as defined in subsection 2.18.

“Reportable Event”:  any of the events set forth in Section 4043(c) of ERISA or
the regulations thereunder.

“Required Banks”:  at a particular time, Banks having Commitment Percentages
aggregating at least 66-2/3%; provided that (a) at any time after the
termination of all the Commitments, “Required Banks” means Banks holding
Extensions of Credit aggregating at least 66-2/3% in principal amount of the
Total Extensions of Credit and (b) at any time after the Commitment Expiration
Date with respect to any Objecting Bank (but prior to the termination of all the
Commitments), “Required Banks” means Banks whose Exposure aggregates at least
66-2/3% of the aggregate Exposure of all the Banks.

“Requirement of Law”:  as to any Person, the Certificate of Incorporation and
By-Laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation, or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

“Reserves”:  as defined in subsection 2.13(c).

“Responsible Officer”:  of a Borrower, the Chairman, the President, any
Executive, Senior or other Vice President, the Treasurer, any Assistant
Secretary and any Assistant Treasurer of such Borrower.

“Restricted Margin Stock”:  any Margin Stock, the sale, pledge or other
disposition of which by the Company or any of its Subsidiaries is in any way
restricted by an arrangement with any Bank or any affiliate thereof to the
extent that the value thereof (determined in accordance with Regulation U of the
Board) does not exceed 25% of the value (determined in accordance with such
Regulation U) of all the assets subject to such restriction.

“Restricted Subsidiary”:  any Subsidiary of the Company incorporated in the
United States of America or Canada (a) which is engaged in, or whose principal
assets consist of property used by the Company or any Restricted Subsidiary in,
the manufacture of products within the United States of America or Canada or in
the sale of products principally to customers located in the United States of
America or Canada except any corporation which is a retail dealer in which the
Company has, directly or indirectly, an investment, or (b) which the Company
shall designate as a Restricted Subsidiary in an officers’ certificate signed by
two Responsible Officers of the Company and delivered to the Administrative
Agent.

“S&P”:  Standard and Poor’s Financial Services LLC.

“Sale and Lease-back Transaction”:  as defined in subsection 6.3.

“Sanctions Laws and Regulations” means:

(i) any sanctions, prohibitions or requirements imposed by any executive order
(an “Executive Order”) or by any sanctions program administered by the U.S.
Department of the Treasury



 

--------------------------------------------------------------------------------

 

19

Office of Foreign Assets Control (“OFAC”), the U.S. State Department Directorate
of Defense Trade Controls or the U.S. Department of Commerce Bureau of Industry
and Security; and

(ii) any sanctions measures imposed by the United Nations Security Council, the
European Union, or the United Kingdom.

“Securitization Indebtedness”:  the aggregate outstanding indebtedness for
borrowed money, owner trust certificates (however classified) or credit
enhancements incurred in connection with transactions involving (i) the sale,
transfer or other disposition of receivables or leases (retail or wholesale) by
the Capital Corporation or any of its Subsidiaries and (ii) the issuance of
commercial paper, medium term notes or any other form of financing by any
structured bankruptcy-remote Subsidiary of the Capital Corporation or any
related conduit lender (such transactions, “Securitizations”), provided, that
the aggregate outstanding credit enhancements in the form of cash or letter(s)
of credit provided by the Capital Corporation or any of its Subsidiaries (other
than any structured bankruptcy-remote Subsidiary) in excess of 10% of the
aggregate outstanding indebtedness for borrowed money and owner trust
certificates (however classified) incurred in connection with such
Securitizations shall not be deemed for the purposes of this Agreement to be
Securitization Indebtedness, but shall be deemed for purposes of subsection 7.2
to be Consolidated Senior Debt.

“Significant Subsidiary”:  of a Borrower, any Subsidiary of such Borrower the
assets, revenues or net worth of which is, at the time of determination, equal
to or greater than ten percent of the assets, revenues or net worth,
respectively, of such Borrower at such time.

“Subsidiary”:  of a Person, a corporation or other entity of which securities or
other ownership interests having ordinary voting power (other than securities or
other ownership interests having such power only by reason of the happening of a
contingency) to elect a majority of the  board of directors or other Persons
performing similar functions are at the time directly or indirectly owned by
such Person or one or more Subsidiaries of such Person, or by such Person and
one or more Subsidiaries of such Person.

“Support Payments”:  payments from the Company to the Capital Corporation made
pursuant to that certain Support Agreement, dated as October 15, 1996, by and
between the Company and the Capital Corporation, as amended by the First Amended
Agreement, dated as of November 1, 2003, between the Company and the Capital
Corporation.

“Syndication Agent”:  as defined in the preamble hereto.

 “Termination Date”:  April 2, 2021 or such later date as shall be determined
pursuant to the provisions of subsection 2.16 with respect to non-Objecting
Banks.

“Total Commitments”: at any time, the aggregate amount of the Commitments then
in effect.

“Total Extensions of Credit”: at any time, the aggregate amount of the
Extensions of Credit of the Banks outstanding at such time.

“Total Stockholders’ Equity”:  at a particular time, the total stockholders’
equity, exclusive of adjustments resulting from any accumulated other
comprehensive income of the Company and its consolidated Subsidiaries as at the
end of any fiscal quarter (including the last quarter of any fiscal year) as
determined in accordance with GAAP.



 

--------------------------------------------------------------------------------

 

20

“Transferees”:  as defined in subsection 10.5(g).

“Transfer Effective Date”:  the effective date of an assignment of Loans or
Commitments under a Loan Assignment.

“Treaty”:  the Treaty establishing the European Economic Community, being the
Treaty of Rome of March 25, 1957, as amended by the Single European Act 1987,
the Maastricht Treaty (which was signed at Maastricht on February 7, 1992 and
came into force on November 1, 1993), the Amsterdam Treaty (which was signed at
Amsterdam on October 2, 1997 and came into force on May 1, 1999) and the Nice
Treaty (which was signed on February 26, 2001), each as amended from time to
time and as referred to in legislative measures of the European Union for the
introduction of, changeover to or operating of the Euro in one or more member
states.

“Type”:  as to any Committed Rate Loan, its nature as an ABR Loan or
Eurocurrency Loan.

“UCP”: with respect to any commercial Letter of Credit, the Uniform Customs and
Practice for Documentary Credits (2007 Revision), International Chamber of
Commerce Publication No. 600 (or such later version thereof as may be in effect
at the time of issuance and subject to which such Letter of Credit was issued).

“Withholding Agent”:  any Borrower or the Administrative Agent, as the case may
be.

“Working Day”:  any Business Day on which dealings in foreign currencies and
exchange between banks may be carried on in London, England and New York, New
York.

“Write-Down and Conversion Powers”: with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.2  Other Definitional Provisions.  (a)  All terms defined in this Agreement
shall have the defined meanings when used in any certificate or other document
made or delivered pursuant hereto.

(b)  As used herein and in any certificate or other document made or delivered
pursuant hereto, accounting terms relating to any Borrower and its Subsidiaries
not defined in subsection 1.1, and accounting terms partly defined in subsection
1.1 to the extent not defined, shall have the respective meanings given to them
under GAAP.

(c)  The words “hereof”, “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, subsection, Schedule
and Exhibit references are to this Agreement unless otherwise specified.

(d)  Unless otherwise qualified, all references to a “Subsidiary” or to
“Subsidiaries” in this Agreement shall refer to a Subsidiary or Subsidiaries of
the relevant Borrower.

1.3  Currency Conversion.

(a)  If more than one currency or currency unit are at the same time recognized
by the central bank of any country as the lawful currency of that country, then
(i) any reference in the Agreement



 

--------------------------------------------------------------------------------

 

21

to, and any obligations arising under the Agreement in, the general currency of
that country (as opposed to a reference to a specific country) shall be
translated into or paid in the currency or currency unit of that country
designated by the Administrative Agent (with the Borrowers’ consent, which shall
not unreasonably be withheld) and (ii) any such translation from one currency or
currency unit to another of any country shall be at the official rate of
exchange recognized by the central bank for conversion of that currency or
currency unit into the other, rounded up or down, as applicable, at least to the
fifth decimal place.

(b)  If a change in any currency of a country occurs, this Agreement shall be
amended (and each party hereto agrees to enter into any supplemental agreement
necessary to effect any such amendment) to the extent that the Administrative
Agent determines (with the Borrowers’ consent, which shall not unreasonably be
withheld) such amendment to be necessary to reflect the change in currency and
to put the Bank in the same position, so far as possible, that they would have
been in if no change in currency had occurred.

SECTION 2.      THE COMMITTED RATE LOANS; THE BID LOANS; THE NEGOTIATED RATE
LOANS; AMOUNT AND TERMS

2.1  The Committed Rate Loans.  (a)  During the Commitment Period, subject to
the terms and conditions hereof, each Bank severally agrees to make loans
(individually, a “Committed Rate Loan”) to each Borrower in Dollars or in any
Foreign Currency from time to time; provided that (i) after giving effect
thereto, such Bank’s Committed Extensions of Credit then outstanding do not
exceed the amount of such Bank’s Commitment and (ii) the Total Extensions of
Credit then outstanding do not exceed the Total Commitments.  During the
Commitment Period, each Borrower may use the Commitments by borrowing, repaying
and reborrowing, all in accordance with the terms and conditions hereof.

(b)  The Committed Rate Loans may be either (i) Eurocurrency Loans denominated
in Dollars or any Foreign Currency, (ii) ABR Loans denominated in Dollars or
(iii) a combination thereof as determined by the relevant Borrower; provided
that the Foreign Currency Loans shall be Eurocurrency Loans.

(c)  Each Borrower may borrow Committed Rate Loans on any Working Day, if the
borrowing is of Eurocurrency Loans, or on any Business Day, if the borrowing is
of ABR Loans; provided,  however, that a Responsible Officer of such Borrower
shall give the Administrative Agent irrevocable notice thereof (which notice
must be received by the Administrative Agent (i) prior to 12:00 Noon, New York
City time, three Working Days prior to the requested Borrowing Date, in the case
of Eurocurrency Loans denominated in Dollars, (ii) prior to 12:00 Noon, Local
Time, four Working Days prior to the requested Borrowing Date, in the case of
Foreign Currency Loans, (iii) prior to 12:00 Noon, New York City time, on the
requested Borrowing Date, in the case of ABR Loans requested by the Company or
Capital Corporation, and (iv) prior to 12:00 Noon, London time, on the requested
Borrowing Date, in the case of ABR Loans requested by JD Luxembourg.  Each such
notice shall be given in writing or by facsimile transmission substantially in
the form of Exhibit A (with appropriate insertions) or shall be given by
telephone (specifying the information set forth in Exhibit A) promptly confirmed
by notice given in writing or by facsimile transmission substantially in the
form of Exhibit A (with appropriate insertions).  On the day of receipt of any
such notice from a Borrower, the Administrative Agent (or Foreign Currency
Agent) shall promptly notify each Bank thereof.  Each Bank will make the amount
of its share of each borrowing available to the Administrative Agent in the
applicable Currency for the account of such Borrower at the office of the
Administrative Agent set forth in subsection 10.2 at 11:00 A.M. (or 2:00 P.M.,
in the case of ABR Loans requested pursuant to clause (iii) above), Local Time,
on the Borrowing Date requested by such Borrower in funds immediately available
to the Administrative



 

--------------------------------------------------------------------------------

 

22

Agent as the Administrative Agent may direct.  The proceeds of all such
Committed Rate Loans will be made available promptly to such Borrower by the
Administrative Agent at the office of the Administrative Agent specified in
subsection 10.2 by crediting the account of such Borrower on the books of such
office of the Administrative Agent with the aggregate of the amount made
available to the Administrative Agent by the Banks and in like funds as received
by the Administrative Agent.

(d)  All Committed Rate Loans made to a Borrower shall be repaid in full by such
Borrower on or before the Termination Date; provided, that Committed Rate Loans
made by Objecting Banks shall be repaid as provided in subsection
2.16(b).  Notwithstanding anything herein to the contrary, each Borrower’s
obligation to repay its Committed Rate Loans and pay the interest accrued
thereon is a several obligation.

(e)  JD Luxembourg appoints the Capital Corporation as its agent to make all
borrowing requests on its behalf, to receive the proceeds of Loans and make
payments in respect of Loans and otherwise act on behalf of JD Luxembourg under
this Agreement.

(f)  Each Bank may, at its option, make any Loan available to JD Luxembourg by
causing any foreign or domestic branch or affiliate of such Bank to make such
Loan; provided that any exercise of such option (i) shall not affect the
obligation of JD Luxembourg to repay such Loan in accordance with the terms of
this Agreement and (ii) shall not result in any adverse consequences to the
Borrowers.

2.2  The Bid Loans; the Negotiated Rate Loans.  (a)  The Company and the Capital
Corporation may borrow Bid Loans or Negotiated Rate Loans denominated in Dollars
from time to time on any Business Day (in the case of Bid Loans made pursuant to
an Absolute Rate Bid Loan Request), any Working Day (in the case of Bid Loans
made pursuant to an Index Rate Bid Loan Request) or, in the case of Negotiated
Rate Loans, on such days as shall be mutually agreed upon between the relevant
Borrower and the applicable Bank, in each case during the Commitment Period and
in the manner set forth in this subsection 2.2 and in amounts such that the
Dollar Equivalent of the aggregate principal amount of Loans and L/C Obligations
at any time outstanding shall not exceed the aggregate amount of the Commitments
at such time.  Notwithstanding any other provision of this Agreement, the
aggregate principal amount of the outstanding Bid Loans and/or Negotiated Rate
Loans made by any Bank may at any time (but shall not be required to) exceed the
Commitment of such Bank so long as the Dollar Equivalent of the aggregate
outstanding principal amount of all Loans and L/C Obligations does not at any
time exceed the aggregate amount of the Commitments. 

(b)  (i)  The Company and the Capital Corporation shall request Bid Loans or
Negotiated Rate Loans by delivering (A) in the case of an Index Rate Bid Loan, a
Bid Loan Request to the Administrative Agent, c/o JPMorgan Chase Bank, N.A., as
Administrative Agent, 500 Stanton Christiana Road, NCC5, Floor 01, Newark,
Delaware, 19713-2107, United States, Attention:  Chelsea Hamilton,
Telephone:  (302) 634-8822, Facsimile:  (302) 634-8459, not later than 12:00
Noon (New York City time) four Working Days prior to the proposed Borrowing
Date, (B) in the case of an Absolute Rate Bid Loan, a Bid Loan Request to the
Administrative Agent at the address set forth in clause (A) of this subsection
2.2(b)(i) not later than 10:00 A.M. (New York City time) one Business Day prior
to the proposed Borrowing Date or (C) in the case of a Negotiated Rate Loan, a
Negotiated Rate Loan Request to any Bank at such time as the applicable Borrower
and the applicable Bank shall agree.  Each Bid Loan Request may solicit bids for
Bid Loans in an aggregate principal amount of $25,000,000 or an integral
multiple of $5,000,000 in excess thereof and for not more than three alternative
Interest Periods for such Bid Loans.  The Administrative Agent shall promptly
notify each Bid Loan Bank by facsimile transmission or by telephone, immediately
confirmed by facsimile transmission, of the contents of each Bid Loan Request
received by it.



 

--------------------------------------------------------------------------------

 

23

(ii)      In the case of an Index Rate Bid Loan Request, upon receipt of notice
from the Administrative Agent of the contents of such Bid Loan Request, any Bid
Loan Bank that elects, in its sole discretion, to do so, shall irrevocably offer
to make one or more Bid Loans at the Applicable Index Rate plus or minus a
margin for each such Bid Loan determined by such Bid Loan Bank, in its sole
discretion.  Any such irrevocable offer shall be made by delivering a Bid Loan
Offer to the Administrative Agent at the address set forth in clause (i)(A)
above before 10:30 A.M. (New York City time) three Working Days before the
proposed Borrowing Date, setting forth the maximum amount of Bid Loans for each
Interest Period, and the aggregate maximum amount for all Interest Periods,
which such Bank would be willing to make and the margin above or below the
Applicable Index Rate at which such Bid Loan Bank is willing to make each such
Bid Loan.  The Administrative Agent shall advise the relevant Borrower before
11:00 A.M. (New York City time) three Working Days before the proposed Borrowing
Date of the contents of each such Bid Loan Offer received by it.  If the
Administrative Agent in its capacity as a Bid Loan Bank shall, in its sole
discretion, elect to make any such offer, it shall advise such Borrower of the
contents of its Bid Loan Offer before 10:15 A.M. (New York City time) three
Working Days before the proposed Borrowing Date.

(iii)     In the case of an Absolute Rate Bid Loan Request, upon receipt of
notice from the Administrative Agent of the contents of such Bid Loan Request,
any Bid Loan Bank that elects, in its sole discretion, to do so, shall
irrevocably offer to make one or more Bid Loans at a rate or rates of interest
for each such Bid Loan determined by such Bid Loan Bank in its sole
discretion.  Any such irrevocable offer shall be made by delivering a Bid Loan
Offer to the Administrative Agent at the address set forth in clause (i)(A) of
this subsection 2.2(b) before 9:30 A.M. (New York City time) on the proposed
Borrowing Date, setting forth the maximum amount of Bid Loans for each Interest
Period, and the aggregate maximum amount for all Interest Periods, which such
Bid Loan Bank would be willing to make and the rate or rates of interest at
which such Bid Loan Bank is willing to make each such Bid Loan.  The
Administrative Agent shall advise the relevant Borrower before 10:00 A.M. (New
York City time) on the proposed Borrowing Date of the contents of each such Bid
Loan Offer received by it.  If the Administrative Agent in its capacity as a Bid
Loan Bank shall, in its sole discretion, elect to make any such offer, it shall
advise such Borrower of the contents of its Bid Loan Offer before 9:15 A.M. (New
York City time) on the proposed Borrowing Date.

(iv)     The relevant Borrower shall before 11:30 A.M. (New York City time)
three Working Days before the proposed Borrowing Date (in the case of Bid Loans
requested by an Index Rate Bid Loan Request) and before 10:30 A.M. (New York
City time) on the proposed Borrowing Date (in the case of Bid Loans requested by
an Absolute Rate Bid Loan Request) either, in its absolute discretion:

(A)  cancel such Bid Loan Request by giving the Administrative Agent telephone
notice to that effect, or

(B)  accept one or more of the offers made by any Bid Loan Bank or Bid Loan
Banks pursuant to clause (ii) or clause (iii) of this subsection 2.2(b), as the
case may be, by giving



 

--------------------------------------------------------------------------------

 

24

telephone notice to the Administrative Agent (immediately confirmed by delivery
to the Administrative Agent at the address set forth in clause (i)(A) of this
subsection 2.2(b) of a Bid Loan Confirmation) of the amount of Bid Loans for
each relevant Interest Period to be made by each Bid Loan Bank (which amount
shall be equal to or less than the maximum amount for such Interest Period
specified in the Bid Loan Offer of such Bid Loan Bank, and for all Interest
Periods included in such Bid Loan Offer shall be equal to or less than the
aggregate maximum amount specified in such Bid Loan Offer for all such Interest
Periods) and reject any remaining offers made by Bid Loan Banks pursuant to
clause (ii) or clause (iii) above, as the case may be; provided,  however, that
(x) such Borrower may not accept offers for Bid Loans for any Interest Period in
an aggregate principal amount in excess of the maximum principal amount
requested for such Interest Period in the related Bid Loan Request, (y) if such
Borrower accepts any such offers, it must accept offers strictly based upon
pricing (starting with the lowest pricing) for such relevant Interest Period and
upon no other criteria whatsoever and (z) if two or more Bid Loan Banks submit
offers for any Interest Period at identical pricing and such Borrower accepts
any of such offers but does not wish to borrow the total amount offered by such
Bid Loan Banks with such identical pricing, such Borrower shall accept offers
from all of such Bid Loan Banks in amounts allocated among them pro rata
according to the amounts offered by such Bid Loan Banks (or as nearly pro rata
as shall be practicable, after giving effect to the requirement that Bid Loans
made by a Bid Loan Bank on a Borrowing Date for each relevant Interest Period
shall be in a principal amount of $5,000,000 or an integral multiple of
$1,000,000 in excess thereof, it being agreed that to the extent that it is not
possible to make allocations in accordance with the provisions of this clause
(z) such allocations shall be made in accordance with the instructions of such
Borrower, it being understood that in no event shall any Bank be obligated to
make any Bid Loan in a principal amount less than $5,000,000).

(v)      If such Borrower notifies the Administrative Agent that a Bid Loan
Request is cancelled pursuant to clause (iv)(A) of this subsection 2.2(b), the
Administrative Agent shall give prompt telephone notice thereof to the Bid Loan
Banks, and the Bid Loans requested thereby shall not be made.

(vi)     (A)  If such Borrower accepts pursuant to clause (iv)(B) of this
subsection 2.2(b) one or more of the offers made by any Bid Loan Bank or Bid
Loan Banks pursuant to a Bid Loan Request, the Administrative Agent shall
promptly notify by telephone each Bid Loan Bank which has made such an offer of
the aggregate amount of such Bid Loans to be made on such Borrowing Date for
each Interest Period and of the acceptance or rejection of any offers to make
such Bid Loans made by such Bid Loan Bank.  Each Bid Loan Bank which is to make
a Bid Loan pursuant to a Bid Loan Request shall, before 12:00 Noon (New York
City time) on the Borrowing Date specified in the Bid Loan Request applicable
thereto, make available to the Administrative Agent at its office set forth in
subsection 10.2 the amount of Bid Loans to be made by such Bid Loan Bank, in
immediately available funds.  The Administrative Agent will make such funds
available to such Borrower as soon as practicable on such date at the
Administrative Agent’s aforesaid address.

(B)  If such Borrower and any Bank agree to the terms of a Negotiated Rate Loan
to be made on a Borrowing Date pursuant to a Negotiated Rate Loan Request, such
Borrower and such Bank shall promptly notify by telephone the Administrative
Agent of the aggregate amount of Negotiated Rate Loans to be made on such
Borrowing Date and the respective Interest Periods therefor.  Each Bank which is
to make a Negotiated Rate Loan shall, at such time, on such Borrowing Date and
at such location as shall be mutually agreed upon between such Borrower



 

--------------------------------------------------------------------------------

 

25

and such Bank, make available to such Borrower the amount of Negotiated Rate
Loans to be made by such Bank, in immediately available funds.

(C)  As soon as practicable after each Borrowing Date for Bid Loans and
Negotiated Rate Loans, the Administrative Agent shall notify each Bank of the
aggregate amount of Bid Loans or Negotiated Rate Loans advanced pursuant to a
Bid Loan Request or Negotiated Rate Loan Request on such Borrowing Date and the
respective Interest Periods therefor.

(c)  Within the limits and on the conditions set forth in this subsection 2.2,
the Company and the Capital Corporation may from time to time borrow under this
subsection 2.2, repay pursuant to paragraph (d) below, and reborrow under this
subsection 2.2.

(d)  The Company or the Capital Corporation, as applicable, shall repay to the
Administrative Agent for the account of each Bid Loan Bank (or the Loan Assignee
in respect thereof, as the case may be) which has made a Bid Loan to such
Borrower on the last day of the Interest Period for each Bid Loan (such Interest
Period being that specified by such Borrower for repayment of such Bid Loan in
the related Bid Loan Request) the then unpaid principal amount of such Bid
Loan.  Each Borrower shall repay to each Bank which has made a Negotiated Rate
Loan to such Borrower (or the Loan Assignee in respect thereof, as the case may
be) the principal thereof as agreed by such Borrower and such
Bank.  Notwithstanding anything herein to the contrary, each Borrower’s
obligation to repay its Bid Loans and Negotiated Rate Loans is a several
obligation.

(e)  Each Borrower shall pay interest on the unpaid principal amount of each Bid
Loan and each Negotiated Rate Loan borrowed by such Borrower from the applicable
Borrowing Date to the stated maturity date thereof, in the case of a Bid Loan,
at the rate of interest determined pursuant to paragraph (b) of this subsection
2.2, and, in the case of a Negotiated Rate Loan, as agreed by such Borrower and
the relevant Bank (calculated on the basis of a 360 day year for actual days
elapsed), payable on the interest payment date or dates (i) specified by such
Borrower for such Bid Loan in the related Bid Loan Request and (ii) mutually
agreed upon between such Borrower and such Bank in the case of Negotiated Rate
Loans, provided that as to any Bid Loan in respect of which the stated maturity
date is more than three months after such Borrowing Date, interest shall also be
paid on the day which occurs three months after such Borrowing Date.  If all or
a portion of the principal amount of any Bid Loan shall not be paid when due
(whether at the stated maturity, by acceleration or otherwise), such overdue
principal amount shall, without limiting any rights of any Bank under this
Agreement, bear interest from the date on which such payment was due at a rate
per annum which is 1% above the rate which would otherwise be applicable to such
Bid Loan until the scheduled maturity date with respect thereto and for each day
thereafter at a rate per annum which is 1% above the ABR until paid in full (as
well after as before judgment).  If all or any portion of the principal amount
of any Negotiated Rate Loan shall not be paid when due (whether at the stated
maturity, by acceleration or otherwise), such overdue principal amount shall,
without limiting any rights of any Bank under this Agreement, bear interest from
the date on which such payment was due at a rate per annum as shall be mutually
agreed upon between the relevant Borrower and the relevant
Bank.  Notwithstanding anything herein to the contrary, each Borrower’s
obligation to pay the interest accrued on its Bid Loans and Negotiated Rate
Loans is a several obligation.

(f)  After the first Bid Loan Request has been given hereunder, no Bid Loan
Request or Negotiated Rate Loan Request shall be given until at least one
Business Day, in the case of an Absolute Rate Bid Loan Request, or one Working
Day, in the case of an Index Rate Bid Loan Request, after the earliest to occur
of (i) the Borrowing Dates with respect to all prior Bid Loan Requests made
pursuant to subsection 2.2(b)(i), (ii) the date on which all Bid Loan Banks have
failed to submit Bid Loan Offers with respect to any Bid Loan Requests within
the time specified in subsection 2.2(b)(ii) or (iii), as the case may



 

--------------------------------------------------------------------------------

 

26

be, and (iii) the date on which the relevant Borrower has cancelled all prior
Bid Loan Requests pursuant to subsection 2.2(b)(iv).

2.3  Loan Accounts.  Each Bank, with respect to its Committed Rate Loans, Bid
Loans and Negotiated Rate Loans, and the Administrative Agent, with respect to
all Committed Rate Loans, Negotiated Rate Loans and Bid Loans, shall open and
maintain in the name of each Borrower loan accounts (as to each Bank, its “Loan
Account” applicable to such Borrower) on its books and records setting forth the
amounts of principal, interest and other sums paid and payable by such Borrower
from time to time hereunder in respect of such Loans, and the obligation of such
Borrower to pay or repay, as the case may be, such amounts to such Bank shall be
evidenced by such Bank’s Loan Account.  In case of any dispute, action or
proceeding relating to any Committed Rate Loan, Bid Loan or Negotiated Rate
Loan, the entries in such records shall constitute prima facie evidence of the
accuracy of the information set forth therein.  In case of discrepancy between
the entries in the Administrative Agent’s books and records and any Bank’s, the
entries in the Administrative Agent’s books and records shall constitute prima
facie evidence of the accuracy of the information set forth therein.

2.4  Fees.  (a)  The Company and the Capital Corporation jointly and severally
agree to pay to the Administrative Agent for the account of each Bank a
commitment fee from and including the Closing Date to but excluding the date on
which the Commitment of such Bank terminates hereunder, computed at a per annum
rate equal to the Commitment Fee Rate on the average daily amount of the
Available Commitment of such Bank in effect during the period for which payment
is made, payable quarterly in arrears on the first Business Day of each January,
April, July and October of each year and on the Termination Date or such earlier
date on which the Commitments shall terminate as provided herein, commencing in
April, 2017.  For purposes of calculating the commitment fee, any Bid Loans and
Negotiated Rate Loans shall be deemed not to be outstanding.

(b)  The Company and the Capital Corporation jointly and severally agree to pay
to the Administrative Agent for its own account all fees set forth in the letter
agreement dated January 11, 2017 from JPMorgan Chase Bank, N.A. to the
Borrowers.

(c)  The Company and the Capital Corporation jointly and severally agree to pay
to the Administrative Agent for its own account all other fees payable to the
Administrative Agent as the Borrowers and the Administrative Agent shall
mutually agree from time to time.

2.5  Termination or Reduction of Commitments; Cancellation of Capital
Corporation or JD Luxembourg as Borrower.  (a)  The Borrowers, acting jointly,
shall have the right, upon not less than five Business Days’ notice to the
Administrative Agent, to terminate the Commitments or, from time to time, reduce
the amount of the Commitments, provided that (i) any such reduction shall be
accompanied by prepayment of Committed Rate Loans and reduction of the L/C
Obligations hereunder, together with accrued interest on the amount so prepaid
to the date of such prepayment, to the extent, if any, that the Dollar
Equivalent of the aggregate outstanding principal amount of all Loans and L/C
Obligations exceeds the amount of the Commitments as then reduced and (ii) any
such termination of the Commitments shall be accompanied by prepayment in full
of the Loans then outstanding hereunder in accordance with subsection 2.6 and
payment of all Reimbursement Obligations together with accrued fees and interest
thereon, and cash collateralization of outstanding Letters of Credit in an
amount equal to the aggregate then undrawn and unexpired amount thereof (or the
provision of other credit support acceptable to the applicable Issuing Banks),
and any termination of a Bank’s Commitment pursuant to subsection 2.13, 2.16 or
2.17 shall, with respect to each affected Loan, on the last day of the
applicable Interest Period therefor or, if earlier, on such earlier date as
shall be notified by the Borrowers, be accompanied by prepayment in full of such
Loan, together with, in each case, accrued interest thereon to the date of such
prepayment, the payment of any Reimbursement Obligation owed to such Bank or
unpaid commitment



 

--------------------------------------------------------------------------------

 

27

fee then accrued hereunder, the payment of any Letter of Credit interest and
fees then accrued hereunder, and the payment of any amounts then payable
pursuant to subsections 2.13, 2.14, 2.15 and 2.17.  Upon receipt of such notice
from the Borrowers the Administrative Agent shall promptly notify each Bank
thereof.  Any reduction of the Commitments pursuant to this subsection 2.5 shall
be in an amount not less than $25,000,000, and shall be an amount which is a
whole multiple of $5,000,000, and shall reduce permanently the amount of the
Commitments then in effect.   

(b)  The Company may cancel the ability of the Capital Corporation to borrow
hereunder upon not less than five Business Days’ notice to the Administrative
Agent.  Upon receipt of such notice from the Company, the Administrative Agent
shall promptly notify each Bank thereof.  On the first day following receipt of
such notice, on which all Loans to the Capital Corporation and all interest
thereon shall have been paid in full and all Reimbursement Obligations arising
in connection with Letters of Credit issued for the account of the Capital
Corporation, together with the accrued interest and fees thereon, shall have
been paid in full and all outstanding Letters of Credit issued for the account
of the Capital Corporation shall have been cash collateralized in an amount
equal to the aggregate then undrawn and unexpired amount thereof (or otherwise
credit supported in a manner acceptable to the applicable Issuing Banks), and
notwithstanding any other provision of this Agreement, (i) the Capital
Corporation shall cease to be a party hereto or to have any right or obligation
hereunder, (ii) rights and obligations expressed herein to be, in effect, of the
Company, the Capital Corporation or JD Luxembourg, each of them or of any of
them together with the Capital Corporation, but not any such rights and
obligations expressed herein to be of the Capital Corporation only, shall be
deemed to be rights and obligations of the Company only and (iii) the Banks
shall cease to have any right or obligation hereunder which depends or is
contingent upon any action, condition or performance, or the absence thereof,
whether past or present, of the Capital Corporation other than any action,
condition or performance, or the absence thereof, of the Capital Corporation in
its capacity as a Subsidiary, Significant Subsidiary or Restricted Subsidiary
hereunder; provided,  however, that the obligation of the Capital Corporation to
make any payment pursuant to subsection 2.13, 2.14, 2.15 or 2.17 which arises
prior to the cancellation of the ability of the Capital Corporation to borrow
hereunder shall survive the cancellation of the ability of the Capital
Corporation to borrow hereunder; provided further that any cancellation of the
ability of the Capital Corporation to borrow hereunder shall be accompanied by
the cancellation of the ability of JD Luxembourg to borrow hereunder pursuant to
clause (c) below.

(c)  The Company may cancel the ability of JD Luxembourg to borrow hereunder
upon not less than five Business Days’ notice to the Administrative Agent.  Upon
receipt of such notice from the Company, the Administrative Agent shall promptly
notify each Bank thereof.  On the first day following receipt of such notice, on
which all Loans to JD Luxembourg and all interest thereon shall have been paid
in full, and notwithstanding any other provision of this Agreement, (i) JD
Luxembourg shall cease to be a party hereto or to have any right or obligation
hereunder, (ii) rights and obligations expressed herein to be, in effect, of
each of the Company, the Capital Corporation or JD Luxembourg, each of them or
any of them together with JD Luxembourg, but not any such rights and obligations
expressed herein to be of JD Luxembourg only, shall be deemed to be rights and
obligations of the Company and the Capital Corporation, as applicable, only and
(iii) the Banks shall cease to have any right or obligation hereunder which
depends or is contingent upon any action, condition or performance, or the
absence thereof, whether past or present, of JD Luxembourg other than any
action, condition or performance, or the absence thereof, of JD Luxembourg in
its capacity as a Subsidiary, Significant Subsidiary or Restricted Subsidiary
hereunder; provided,  however, that the obligation of JD Luxembourg to make any
payment pursuant to subsection 2.13, 2.14, 2.15 or 2.17 which arises prior to
the cancellation of the ability of JD Luxembourg to borrow hereunder shall
survive the cancellation of the ability of JD Luxembourg to borrow hereunder.





 

--------------------------------------------------------------------------------

 

28

2.6  Prepayments.  (a)  Each Borrower may at any time and from time to time
prepay its Committed Rate Loans in whole or in part, without premium or penalty,
but subject to the provisions of subsection 2.14, upon at least three Working
Days’ irrevocable notice (by 11:00 A.M. Local Time), in the case of Eurocurrency
Loans, or same day irrevocable notice in the case of ABR Loans, in each case to
the Administrative Agent, specifying the date and amount of prepayment and
whether the prepayment is of its Eurocurrency Loans, ABR Loans, or a combination
thereof, and if of a combination thereof, the amount of prepayment allocable to
each.  Upon receipt of such notice the Administrative Agent shall promptly
notify each Bank thereof.  If such notice is given, the Borrower delivering such
notice shall make such prepayment, and the payment of the amount specified in
such notice shall be due and payable, on the date specified therein, together
with accrued interest to such date on the amount prepaid and any amounts payable
pursuant to subsections 2.14 and 2.15.  Except as provided in the immediately
following sentence, partial prepayments shall be in an aggregate principal
amount of $5,000,000, or a whole multiple thereof (or comparable amounts
reasonably determined by the Administrative Agent in the case of Foreign
Currency Loans); provided, however, that after giving effect thereto, the
aggregate principal amount of all Committed Rate Loans made on the same
Borrowing Date shall not be less than $25,000,000 (or comparable amounts
reasonably determined by the Administrative Agent in the case of Foreign
Currency Loans).  Anything contained in this subsection 2.6 to the contrary
notwithstanding, partial prepayments of a Cancelled Bank’s Loans in connection
with the termination under subsection 2.13(a), (b) or (c), 2.16(c) or 2.17(b),
or upon a Defaulting Bank becoming a Cancelled Bank, of such Cancelled Bank’s
Commitment (in whole or in part) shall be in an amount equal to the principal
amount of the Loans of such Bank being prepaid, notwithstanding the amount
thereof, and shall be permitted notwithstanding the provisions of the foregoing
proviso.  The Company and the Capital Corporation may prepay Negotiated Rate
Loans or Bid Loans on such terms as shall be mutually agreed upon between the
relevant Borrower and the relevant Bank.

(b)  If, on any Calculation Date, the Total Extensions of Credit outstanding on
such date exceed the Total Commitments, on such date, the Borrowers shall,
without notice or demand, within five Business Days (i) repay Loans and reduce
L/C Obligations in an aggregate principal amount such that, after giving effect
thereto, the Total Extensions of Credit shall be equal to or less than the Total
Commitments and (ii) pay interest and fees accrued to the date of such payment,
prepayment or reduction on the principal so prepaid or reduced and any amounts
payable under subsection 2.14 in connection therewith. 

2.7  Minimum Amount of Certain Loans.  All borrowings, conversions,
continuations, payments and, except as set forth in the penultimate sentence of
subsection 2.6, prepayments in respect of Committed Rate Loans shall be in such
amounts and be made pursuant to such elections that, after giving effect
thereto, (a) the aggregate principal amount of Committed Rate Loans made on any
Borrowing Date shall not be less than $25,000,000 or a whole multiple of
$5,000,000 in excess thereof (or comparable amounts reasonably determined by the
Administrative Agent in the case of Foreign Currency Loans) and (b) the
aggregate principal amount of Committed Rate Loans of any Type with the same
Interest Period shall not be less than $10,000,000 or a whole multiple of
$1,000,000 in excess thereof (or comparable amounts reasonably determined by the
Administrative Agent in the case of Foreign Currency Loans).

2.8  Committed Rate Loan Interest Rate and Payment Dates.  (a)  The Eurocurrency
Loans shall bear interest for the period from the date thereof until the stated
maturity thereof on the unpaid principal amount thereof at a rate per annum
equal to the Eurocurrency Rate determined for the Interest Period therefor plus
the Applicable Margin.

(b)  The ABR Loans shall bear interest for each day during the period from the
date thereof until the payment in full thereof on the unpaid principal amount
thereof at a fluctuating rate per annum equal to the ABR for such day plus the
Applicable Margin.



 

--------------------------------------------------------------------------------

 

29

(c)  If all or a portion of the principal amount of any of the Committed Rate
Loans or Reimbursement Obligations shall not be paid when due (whether at the
stated maturity, by acceleration or otherwise) such overdue principal amount of
such Committed Rate Loan and Reimbursement Obligations (i) shall bear interest
at a rate per annum which is 1% above the rate which would otherwise be
applicable pursuant to subsection 2.8(a) or (b) as the case may be, from the
date when such principal amount is due until the date on which such amount is
paid in full and (ii) shall, if such Committed Rate Loan is a Eurocurrency Loan
denominated in Dollars, be converted to an ABR Loan at the end of the Interest
Period applicable thereto.

(d)  Interest shall be payable in arrears on each Interest Payment Date.

2.9  Conversion and Continuation Options.  (a)  The relevant Borrower may elect
from time to time to convert Committed Rate Loans denominated in Dollars of one
Type into Committed Rate Loans denominated in Dollars of another Type by giving
to the Administrative Agent irrevocable notice of such conversion by the
earliest time that they would have been required to give notice under subsection
2.1(c) if they had been borrowing Committed Rate Loans of each such Type on the
conversion date specified in such notice, provided that any such conversion of
Eurocurrency Loans may only be made on the last day of an Interest Period with
respect thereto.  Any such notice of conversion to Eurocurrency Loans shall
specify the length of the initial Interest Period or Interest Periods
therefor.  Upon receipt of any such notice the Administrative Agent shall
promptly notify each Bank thereof.  All or any part of outstanding Eurocurrency
Loans and ABR Loans denominated in Dollars may be converted as provided herein,
provided that no Loan may be converted into a Eurocurrency Loan after the date
that is one month prior to (i) in the case of a Loan made by an Objecting Bank,
such Objecting Bank’s Commitment Expiration Date, and (ii) in the case of all
Loans, the Termination Date.

(b)  Any Eurocurrency Loans may be continued as such upon the expiration of the
then current Interest Period with respect thereto by the relevant Borrower
giving notice to the Administrative Agent or the Foreign Currency Agent, as the
case may be, such notice to be given by the time it would have been required to
give notice under subsection 2.1(c) if it had been borrowing Eurocurrency Loans
on the last day of the then expiring Interest Period therefor, of the length of
the next Interest Period to be applicable to such Loans, provided that no
Eurocurrency Loan denominated in Dollars may be continued as such after the date
that is one month prior to (i) in the case of a Loan made by an Objecting Bank,
such Objecting Bank’s Commitment Expiration Date, and (ii) in the case of all
Loans, the Termination Date.  Upon receipt of any such notice, the
Administrative Agent or the Foreign Currency Agent, as the case may be, shall
promptly notify each Bank thereof.

2.10  Computation of Interest and Fees.  (a)  Commitment fees and interest in
respect of ABR Loans based upon clause (a) of the definition of ABR shall be
calculated on the basis of a 365- (or 366- as the case may be) day year for the
actual days elapsed (including the first day and excluding the last
day).  Interest in respect of Eurocurrency Loans, Bid Loans and ABR Loans based
upon clause (b) or (c) of the definition of ABR and Letter of Credit Fees shall
be calculated on the basis of a 360-day year for the actual days elapsed
(including the first day and excluding the last day), provided, that interest in
respect of Foreign Currency Loans denominated in Pounds Sterling, Australian
Dollars, Canadian Dollars or New Zealand Dollars shall be calculated on the
basis of a 365- (or 366- as the case may be) day year for actual days elapsed.
The Administrative Agent shall promptly notify the Borrowers and the Banks of
each determination of a Eurocurrency Rate.  Any change in the interest rate on a
Committed Rate Loan resulting from a change in the ABR shall become effective as
of the opening of business on the day on which such change in the ABR shall
become effective.  The Administrative Agent or the Foreign Currency Agent, as
applicable, shall promptly notify the Borrowers and the Banks of the effective
date and the amount of each such change.



 

--------------------------------------------------------------------------------

 

30

(b)  Each determination of an interest rate by the Administrative Agent or the
Foreign Currency Agent, as applicable, pursuant to any provision of this
Agreement shall be conclusive and binding on the Borrowers and the Banks in the
absence of manifest error. 

2.11  Inability to Determine Interest Rate.  (a)  In the event that the
Administrative Agent or the Foreign Currency Agent, as applicable, shall have
determined (which determination shall be conclusive and binding upon the
Borrowers) that (i) by reason of circumstances affecting the interbank market
for the applicable Currency generally, adequate and reasonable means do not
exist for ascertaining the Eurocurrency Rate for any requested Interest Period
with respect to Committed Rate Loans that a Borrower has requested be made as,
continued as or converted into Eurocurrency Loans or (ii) that deposits in the
applicable Currency are not generally available, or cannot be obtained by the
Banks, in the applicable market (any Foreign Currency affected by the
circumstances described in clause (i) or (ii) is referred to as an “Affected
Foreign Currency”), the Administrative Agent or the Foreign Currency Agent, as
applicable, shall promptly give notice of such determination to such Borrower
and the Banks prior to the first day of the requested Interest Period for such
Eurocurrency Loans.  If such notice is given, such Borrower may (A) in
accordance with the provisions of subsection 2.1 or 2.9, as the case may be
(including any requirements for notification), request that the affected Loans
denominated in Dollars be made as, continued as or converted into, as the case
may be, ABR Loans, (B) request that any outstanding Foreign Currency Loans in an
Affected Foreign Currency be converted, on the last day of the then-current
Interest Period, to Dollar Loans at the applicable Exchange Rate or (C) in the
case of Loans requested to be made on the first day of such Interest Period,
withdraw the notice given under subsection 2.1 or 2.9, as the case may be, by
giving telephonic notice to the Administrative Agent or the Foreign Currency
Agent, as applicable, no later than 10:00 A.M. (Local Time) one Business Day
prior to the applicable Borrowing Date, confirmed in writing no later than one
Business Day after such telephonic notice is given; provided that if the
Administrative Agent or the Foreign Currency Agent, as applicable, does not
receive any notice permitted from the relevant Borrower hereunder, such Borrower
shall be deemed to have requested that the affected Loans be made as, continued
as or converted into, as the case may be, ABR Loans or, in the case of Foreign
Currency Loans, shall be deemed to have requested that the affected Loans be
made as, continued as or converted into, as the case may be, Dollar Loans which
are (1) ABR Loans (in the case of clause (i) above) or (2) Eurocurrency Loans
(in the case of clause (ii) above).  Until the notice given pursuant to the
first sentence of this paragraph has been withdrawn by the Administrative Agent
or the Foreign Currency Agent, as applicable, no further Eurocurrency Loans
denominated in Dollars (in the case of clause (i) above) or in an Affected
Foreign Currency shall be made or continued as such, nor shall the Borrower have
the right to convert ABR Loans to Eurocurrency Loans.

(b)  In the event that the Administrative Agent shall have determined (which
determination shall be conclusive and binding upon the Borrowers) that by reason
of circumstances affecting the interbank market, adequate and reasonable means
do not exist for ascertaining the Eurocurrency Rate for any Interest Period with
respect to a proposed Bid Loan to be made pursuant to an Index Rate Bid Loan
Request, the Administrative Agent shall forthwith give notice of such
determination to the relevant Borrower and the Bid Loan Banks at least two
Business Days prior to the proposed Borrowing Date, and such Bid Loans shall not
be made on such Borrowing Date.  Until any such notice has been withdrawn by the
Administrative Agent, no further Index Rate Bid Loan Requests shall be submitted
by any Borrower.

2.12  Pro Rata Treatment and Payments.  (a)  All payments (including
prepayments) to be made by the Borrowers on account of principal, Reimbursement
Obligations, interest and fees shall be made without defense, set-off or
counterclaim and shall be made, in the case of fees and principal of, and
interest on, Loans (other than Negotiated Rate Loans) and Reimbursement
Obligations at the Administrative Agent’s office specified in subsection 10.2,
in each case in the relevant Currency in which the Loan was made (and in dollars
in the case of Reimbursement Obligations) and in immediately



 

--------------------------------------------------------------------------------

 

31

available funds not later than 11:00 A.M. (Local Time) on the date due.  The
Administrative Agent shall distribute such payments to the Banks entitled
thereto on the day of receipt in like funds as received, provided that the
Administrative Agent shall have received such payments not later than 11:00 A.M.
(Local Time).  If the Administrative Agent shall distribute such payments to the
Banks entitled thereto on a date after the date on which such payments were
received prior to 11:00 A.M. (Local Time), the Administrative Agent shall pay to
each such Bank on demand an amount equal to the product of (i) the daily average
applicable Overnight Rate, times (ii) the amount of such Bank’s share of such
payment, times (iii) a fraction, the numerator of which is the number of days
that elapse from and including such date of receipt of payment by the
Administrative Agent to but excluding the date on which such Bank’s share of
such payment shall have become immediately available to such Bank and the
denominator of which is 360.  All payments (including prepayments) to be made by
the Borrowers on account of principal, interest and fees relating to Negotiated
Rate Loans shall be made to the Bank with respect thereto on such terms, at such
address and at such time as shall be mutually agreed upon between the relevant
Borrower and the relevant Bank in lawful money of the United States of America
on the date due.

(b)  (i)  Each borrowing by a Borrower of Committed Rate Loans and each payment
of principal in respect of Committed Rate Loans (subject to the provisions of
subsection 2.20(e)) shall be made in accordance with the following requirements:

(A)  All borrowings of Committed Rate Loans and all principal payments in
respect of such Loans, shall be made pro rata according to the respective
Commitments of the Banks.

(B)  As provided in clause (b)(ii) below, if any principal payment is made in
respect of any Loans (other than Negotiated Rate Loans) on any day on which
principal amounts are due and owing in respect of any Loans (other than
Negotiated Rate Loans), such principal payment shall be applied to the Banks pro
rata according to the respective amounts of principal due and owing to the Banks
under this Agreement.

(ii)      Except as provided in subsections 2.13, 2.16 and 2.17, each reduction
of the Commitments shall be made pro rata among the Banks according to their
respective Commitment Percentages.  Each payment by the Borrowers under this
Agreement or of any Loan (other than Negotiated Rate Loans) shall be applied,
first, to any fees then due and owing pursuant to subsections 2.4 and 2.26,
second, to interest then due and owing in respect of the Loans (other than
Negotiated Rate Loans) and Reimbursement Obligations and third, to principal
then due and owing hereunder (other than principal due and owing under
Negotiated Rate Loans) under the Loans (other than Negotiated Rate Loans) and
Reimbursement Obligations.  Each payment made by the Company or the Capital
Corporation under this Agreement relating to a Negotiated Rate Loan to the Bank
with respect thereto shall be applied, first, to interest then due and owing in
respect of such Negotiated Rate Loan and second, to principal then due and owing
hereunder with respect to such Negotiated Rate Loan and under such Negotiated
Rate Loan.  Each payment (other than voluntary prepayments made when no
principal payments are due and owing hereunder) by a Borrower on account of
principal of and interest on the Loans (other than Negotiated Rate Loans) and
Reimbursement Obligations shall be made for the account of each Bank pro rata
according to the respective amounts of principal, Reimbursement Obligations and
interest due and owing to such Bank under this Agreement.  Subject to the
requirements of clause (i) of this paragraph (b), each payment by a Borrower on
account of principal of the Loans (other than



 

--------------------------------------------------------------------------------

 

32

Negotiated Rate Loans) and Reimbursement Obligations shall be applied, first, to
such of its Committed Rate Loan borrowings and Reimbursement Obligations as such
Borrower may designate and, second, after all Committed Rate Loans and
Reimbursement Obligations shall have been paid in full, to all of its Absolute
Rate Bid Loans or Index Rate Bid Loans made on the same Borrowing Date with the
same Interest Period as such Borrower may designate, pro rata according to the
respective amounts outstanding; provided,  however, that prepayments made
pursuant to subsection 2.13(a), (b) or (c), 2.16(c) or 2.17(b) shall be applied
in accordance with such subsection.

(c)  If any payment hereunder (other than payments on the Eurocurrency Loans and
Index Rate Bid Loans) becomes due and payable on a day other than a Business
Day, such payment shall be extended to the next succeeding Business Day.  If any
payment on a Eurocurrency Loan or Index Rate Bid Loan becomes due and payable on
a day other than a Working Day, the maturity thereof shall be extended to the
next succeeding Working Day unless the result of such extension would be to
extend such payment into another calendar month in which event such payment
shall be made on the immediately preceding Working Day.  With respect to any
extension of the payment of principal pursuant to this subsection 2.12(c),
interest thereon shall be payable at the then applicable rate during such
extension.

(d)  Unless the Administrative Agent shall have been notified in writing by any
Bank prior to the date of the Committed Rate Loan, Committed Rate Loans, Bid
Loan or Bid Loans to be made by such Bank (which notice shall be effective upon
receipt) that such Bank will not make its pro rata share of the amount of the
requested borrowing on such date available to the Administrative Agent, the
Administrative Agent may assume that such Bank has made such amount available to
it on such date and the Administrative Agent may, in reliance upon such
assumption, make available to the relevant Borrower a corresponding amount.  If
a Bank shall make such amount available to the Administrative Agent on a date
after such Borrowing Date, such Bank shall pay to the Administrative Agent on
demand an amount equal to the product of (i) the daily average applicable
Overnight Rate, times (ii) the amount of such Bank’s pro rata share of such
borrowing, times (iii) a fraction, the numerator of which is the number of days
that elapse from and including such Borrowing Date to but excluding the date on
which such Bank’s pro rata share of such borrowing shall have become immediately
available to the Administrative Agent and the denominator of which is 360.  A
certificate of the Administrative Agent submitted to any Bank with respect to
any amounts owing under this subsection 2.12(d) shall be conclusive, absent
manifest error.  If such Bank’s pro rata share is not in fact made available to
the Administrative Agent by such Bank within three Business Days of such
Borrowing Date, the Administrative Agent shall be entitled to recover such
amount, on demand, from the relevant Borrower with interest thereon at the rate
equal to the product of (i) during the period from and including such Borrowing
Date to the Business Day next following the date of such demand, the daily
average applicable Overnight Rate, times a fraction, the numerator of which is
the number of days that elapse from and including such Borrowing Date to but
excluding the Business Day next following the date of such demand and the
denominator of which is 360 and (ii) thereafter, the interest rate or rates
applicable to the Loan or Loans funded by the Administrative Agent on behalf of
such Bank on such Borrowing Date, times a fraction, the numerator of which is
the number of days which elapse from and including the Business Day next
following the date of such demand to but excluding the date such amount is
recovered by the Administrative Agent from such Borrower and the denominator of
which is 360.  In the event any Bank’s pro rata share of a borrowing is not made
available to the Administrative Agent in accordance with this paragraph within
three Business Days of the applicable Borrowing Date (i) such Bank shall, during
the period from such Borrowing Date to the date such Bank makes its pro rata
share of the applicable borrowing available, not accrue and shall not be
entitled to receive any commitment fee under subsection 2.4 and (ii) each
Borrower may exercise or pursue any other rights, remedies, powers and
privileges against such Bank as are provided by law or by contract.



 

--------------------------------------------------------------------------------

 

33

2.13  Requirements of Law.  (a)  If any Bank shall determine that by reason of
(i) the introduction after the date hereof of any applicable law, regulation or
guideline or any change after the date hereof in any applicable law, regulation
or guideline (including the phasing-in of a provision of any applicable law,
regulation or guideline) or in the interpretation thereof by any governmental or
other regulatory authority charged with the administration thereof or any court
of competent jurisdiction and/or (ii) compliance by such Bank with any
requirement adopted after the date hereof or directive adopted after the date
hereof from any central bank or other fiscal, monetary or other regulatory
authority (whether or not having the force of law), there shall be any increase
in the cost of such Bank of maintaining or giving effect to its obligations with
respect to Committed Rate Loans or Letters of Credit under this Agreement or
maintaining its Commitment with respect to Committed Rate Loans or Letters of
Credit or making or maintaining any Eurocurrency Loans or any reduction in any
amount receivable by such Bank in respect of Eurocurrency Loans under this
Agreement, notwithstanding the reasonable efforts (such reasonable efforts not
to result in the incurrence of additional costs or expenses) of such Bank to
mitigate such increase or reduction (excluding for purposes of this subsection
2.13 any such increased costs resulting from (x) Indemnified Taxes (as to which
subsection 2.17 shall govern), (y) changes in the basis of taxation of overall
net income or overall gross income by the United States or by the foreign
jurisdiction or state under the laws of which such Bank is organized or has its
applicable lending office or any political subdivision thereof and (z) FATCA),
then the relevant Borrower shall from time to time on receipt (whenever
occurring) of a certificate from such Bank (which shall be executed by an
officer thereof and a copy of which shall be delivered to the Administrative
Agent) pay to such Bank such amounts as are stated therein to be required to
indemnify such Bank against such increased costs or reduction; provided,
however, that if such Borrower becomes obligated to pay any Bank any additional
amount pursuant to this subsection 2.13(a), such Borrower shall have the right,
so long as no Event of Default has occurred and is then continuing, upon giving
notice to the Administrative Agent and such Bank in accordance with subsection
2.6, to prepay in full the Loans of such Bank, together with accrued interest
thereon, any amounts payable to such Bank pursuant to subsections 2.13, 2.14,
2.15 and 2.17 and any accrued and unpaid commitment fee, Letter of Credit Fee,
Reimbursement Obligations in respect of Letters of Credit or other amount
payable to such Bank hereunder and/or, upon giving not less than three Business
Days’ notice to any such Bank and the Administrative Agent, to cancel the whole
or part of the Commitment of any such Bank (and upon such cancellation, such
Bank’s participation in any then outstanding undrawn Letters of Credit shall
terminate) (it being understood that any partial cancellation of the Commitment
shall result in a corresponding reduction of such Bank’s participating interest
in respect of Letters of Credit); provided, further, that such Borrower shall
not be obligated to pay any Bank any additional amount pursuant to this
subsection 2.13(a) (A) which constitutes a present or future income, stamp or
other tax, levy, impost, duty, charge, fee, deduction or withholding referred to
in subsection 2.17(a) or (B) as a result of any law, rule, guideline,
regulation, request or directive regarding capital adequacy referred to in
subsection 2.13(b).  A certificate of such Bank as to the amount of such
increased costs or reduction shall set forth in reasonable detail the
computation of such increased costs or reduction, and shall be binding and
conclusive in the absence of manifest error.  A Bank which demands
indemnification hereunder as a result of an increased cost or reduction referred
to herein shall deliver the certificate referred to above to the relevant
Borrower demanding indemnification no later than the later of (y) the thirtieth
day immediately following each payment or realization by such Bank of such
increased cost or reduction (and such certificate shall certify that the amounts
set forth therein were paid or realized within such thirty-day period) and (z)
the thirtieth day immediately following such Bank’s knowledge of the incurrence
or realization by such Bank of such increased cost or reduction (and such
certificate shall so certify).

(b)  In the event that any Bank shall have determined that the adoption after
the date hereof of any law, rule, guideline or regulation regarding capital
adequacy, or any change after the date hereof in any existing or future law,
rule, guideline or regulation regarding capital adequacy (excluding,



 

--------------------------------------------------------------------------------

 

34

however, the phasing-in of any existing law, rule, regulation or guideline
regarding capital adequacy) or in the interpretation or application thereof or
compliance by such Bank or any corporation controlling such Bank with any
request or directive made or adopted after the date hereof regarding capital
adequacy (whether or not having the force of law) from any central bank or
Governmental Authority, does or shall have the effect of reducing the rate of
return on such Bank’s or such corporation’s capital as a consequence of its
obligations hereunder to a level below that which such Bank or such corporation
could have achieved but for such adoption, change or compliance (taking into
consideration such Bank’s or such corporation’s policies with respect to capital
adequacy) by an amount deemed by such Bank to be material, then from time to
time, within 30 days after receipt (whenever occurring) of a certificate from
such Bank (which shall be executed by an officer thereof and a copy of which
shall be delivered to the Administrative Agent), the Company and the Capital
Corporation jointly and severally agree to pay to such Bank such additional
amounts as are stated therein to be required to compensate it for such
reduction; provided,  however, that if such Borrower becomes obligated to pay
any Bank any additional amount pursuant to this subsection 2.13(b), such
Borrower shall have the right, so long as no Event of Default has occurred and
is then continuing, upon giving notice to the Administrative Agent and such Bank
in accordance with subsection 2.6, to prepay in full the Loans of such Bank,
together with accrued interest thereon, any amounts payable pursuant to
subsections 2.13, 2.14, 2.15 and 2.17 and any accrued and unpaid commitment fee,
Letter of Credit Fee, Reimbursement Obligations in respect of Letters of Credit
or other amounts payable to it hereunder and/or, upon giving not less than three
Business Days’ notice to any such Bank and the Administrative Agent, to cancel
the whole or part of the Commitment of any such Bank (and upon such
cancellation, such Bank’s participation in any then outstanding undrawn Letters
of Credit shall terminate) (it being understood that any partial cancellation of
the Commitment shall result in a corresponding reduction of such Bank’s
participating interest in respect of Letters of Credit) (but only if after
giving effect to such cancellation and prepayment the Total Extensions of Credit
do not exceed the Total Commitments).  A certificate of such Bank as to the
amount of such reduction shall set forth in reasonable detail the computation of
such reduction, and shall be binding and conclusive in the absence of manifest
error.  A Bank which demands indemnification hereunder as a result of a
reduction referred to herein shall deliver the certificate referred to above to
the relevant Borrower demanding indemnification no later than the later of (i)
the thirtieth day immediately following each realization by such Bank of such
reduction (and such certificate shall certify that the amounts set forth therein
were realized within such thirty-day period) and (ii) the thirtieth day
immediately following such Bank’s knowledge of the realization by such Bank of
such reduction (and such certificate shall so certify).

(c)  Each Borrower shall pay to each Bank that delivers a certificate to such
Borrower in accordance with this subsection (c) such amounts as shall be
necessary to reimburse such Bank for the costs (determined in accordance with
the immediately following sentence), if any, incurred by such Bank, as a result
of the application to such Bank during any period on which there are outstanding
Eurocurrency Loans advanced by such Bank to such Borrower of basic,
supplemental, marginal and emergency reserves under any regulations of the Board
or other Governmental Authority having jurisdiction with respect thereto dealing
with reserve requirements prescribed for eurocurrency funding (currently
referred to as “Eurocurrency liabilities” in Regulation D of such Board)
maintained by a member bank of such System (any such reserves dealing with
reserve requirements prescribed for eurocurrency funding being referred to as
“Reserves”), such amount to be set forth in a certificate of such Bank delivered
to the relevant Borrower; provided,  however, that if a Bank gives to a Borrower
the written notice contemplated by the proviso set forth in the second following
sentence, such Borrower shall have the right, so long as no Event of Default has
occurred and is then continuing, upon giving notice to the Administrative Agent
and such Bank in accordance with subsection 2.6, to prepay in full the Loans of
such Bank, together with accrued interest thereon, any amounts payable pursuant
to subsections 2.13, 2.14, 2.15 and 2.17 and any accrued and unpaid commitment
fee, Letter of Credit Fee, Reimbursement Obligations in respect of Letters of
Credit or other amounts payable to it hereunder and/or upon giving not less than
three Working



 

--------------------------------------------------------------------------------

 

35

Days’ notice to such Bank and the Administrative Agent, to cancel the whole or
part of the Commitment of any such Bank (and upon such cancellation, such Bank’s
participation in any then outstanding undrawn Letters of Credit shall terminate)
(it being understood that any partial cancellation of the Commitment shall
result in a corresponding reduction of such Bank’s participating interest in
respect of Letters of Credit).  Amounts certified by a Bank hereunder for any
period shall represent such Bank’s calculation or, if an accurate calculation is
impracticable, reasonable estimate (using such reasonable means of allocation as
such Bank shall determine) of the actual costs, if any, theretofore incurred by
such Bank as a result of the application of Reserves to Eurocurrency liabilities
(as referred to in Regulation D referred to above) of such Bank in an amount
equal to such Bank’s Eurocurrency Loans during such period and in any event
shall not exceed the amount obtainable utilizing the maximum Reserves prescribed
by the Board or other Governmental Authority having jurisdiction with respect
thereto for such period.  Such payment shall be made within fifteen days after
receipt by the relevant Borrower of a certificate, signed by an officer of the
Bank delivering such certificate, which certificate shall be binding and
conclusive in the absence of demonstrable error, specifying the period (prior to
the date of such certificate) during which the cost set forth therein was
incurred by such Bank and stating (i) that such amount represents the actual
cost, or, if an accurate calculation of such cost is impracticable stating that
such amount represents such Bank’s reasonable estimate of the actual cost,
incurred by such Bank during such period as a result of the application of
Reserves to Eurocurrency liabilities of such Bank in an amount equal to such
Bank’s Eurocurrency Loans during such period and specified in such certificate
and (ii) that the amount set forth therein does not in any event exceed the
amount obtainable utilizing the maximum Reserves prescribed for such period by
the Board or such other Governmental Authority having jurisdiction with respect
thereto; provided that the obligation of the Borrowers to pay any amounts
pursuant to this subsection 2.13(c) shall apply only in the case of those Banks
that give to the relevant Borrower and the Administrative Agent, no later than
3:00 P.M. (Local Time) on the day that is two Working Days prior to the
applicable Borrowing Date therefor, a written notice stating that such Bank
intends to demand reimbursement pursuant hereto.  A Bank which demands
reimbursement of Reserve costs hereunder on account of a Eurocurrency Loan made
by such Bank shall deliver the certificate referred to in the preceding sentence
to the relevant Borrower setting forth the items specified in clauses (i) and
(ii) of the preceding sentence no later than the thirtieth day immediately
following the last day of the Interest Period applicable to such Eurocurrency
Loan.

(d)  If any Governmental Authority of the jurisdiction of any Foreign Currency
(or any other jurisdiction in which the funding operations of any Bank shall be
conducted with respect to such Foreign Currency) shall put into effect after the
date hereof any reserve, liquid asset or similar requirement with respect to any
category of deposits or liabilities customarily used to fund loans in such
Foreign Currency (excluding any Reserves), or by reference to which interest
rates applicable to loans in such Foreign Currency are determined, and the
result of such requirement shall be to increase the cost to such Bank of making
or maintaining any Foreign Currency Loan in such Foreign Currency, and such Bank
shall deliver to the Borrowers a notice requesting compensation under this
paragraph, then the Borrower will pay to such Bank on each Interest Payment Date
with respect to each affected Foreign Currency Loan an amount that will
compensate such Bank for such additional cost; provided, that the Borrowers
shall not be required to compensate a Bank pursuant to this paragraph for any
amounts incurred more than three months prior to the date that such Banks
notifies the Borrowers of such Bank’s intention to claim compensation therefor;
and provided further that, if the circumstances giving rise to such claim have a
retroactive effect, then such three-month period shall be extended to include
the period of such retroactive effect.  Notwithstanding the foregoing, if a Bank
gives to a Borrower the written notice contemplated by the proviso set forth in
the following sentence, such Borrower shall have the right, so long as no Event
of Default has occurred and is then continuing, upon giving notice to the
Administrative Agent and such Bank in accordance with subsection 2.6, to prepay
in full the Loans of such Bank, together with accrued interest thereon, any
amounts payable pursuant to subsections 2.13,



 

--------------------------------------------------------------------------------

 

36

2.14, 2.15 and 2.17 and any accrued and unpaid commitment fee, Letter of Credit
Fee, Reimbursement Obligations in respect of Letters of Credit or other amounts
payable to it hereunder and/or upon giving not less than three Working Days’
notice to such Bank and the Administrative Agent, to cancel the whole or part of
the Commitment of any such Bank (and upon such cancellation, such Bank’s
participation in any then outstanding undrawn Letters of Credit shall terminate)
(it being understood that any partial cancellation of the Commitment shall
result in a corresponding reduction of such Bank’s participating interest in
respect of Letters of Credit).  Such payment shall be made within fifteen days
after receipt by the relevant Borrower of a certificate, signed by an officer of
the Bank delivering such certificate, which certificate shall be binding and
conclusive in the absence of demonstrable error, specifying the period (prior to
the date of such certificate) during which the cost set forth therein was
incurred by such Bank and stating (i) that such amount represents the actual
cost, or, if an accurate calculation of such cost is impracticable stating that
such amount represents such Bank’s reasonable estimate of the actual cost,
incurred by such Bank during such period as a result of the application of such
reserve, liquid asset or similar requirements in an amount equal to such Bank’s
Foreign Currency Loans during such period and specified in such certificate and
(ii) that the amount set forth therein does not in any event exceed the amount
obtainable utilizing such reserves prescribed for such period by such
Governmental Authority having jurisdiction with respect thereto; provided that
the obligation of the Borrowers to pay any amounts pursuant to this subsection
2.13(d) shall apply only in the case of those Banks that give to the relevant
Borrower and the Administrative Agent, no later than 3:00 P.M. (Local Time) on
the day that is two Working Days prior to the applicable Borrowing Date
therefor, a written notice stating that such Bank intends to demand
reimbursement pursuant hereto.  A Bank which demands reimbursement of reserve
costs hereunder on account of a Foreign Currency Loan made by such Bank shall
deliver the certificate referred to in the preceding sentence to the relevant
Borrower setting forth the items specified in clauses (i) and (ii) of the
preceding sentence no later than the thirtieth day immediately following the
last day of the Interest Period applicable to such Foreign Currency Loan.

(e)  Notwithstanding any other provision of this Agreement, if (A) the adoption
of any law, rule or regulation after the date of this Agreement, (B) any change
in any law, rule or regulation or in the interpretation or application thereof
by any Governmental Authority after the date of this Agreement or (C) compliance
by any Bank with any request, guideline or directive (whether or not having the
force of law) of any Governmental Authority made or issued after the date of
this Agreement, shall make it unlawful for any such Bank to make or maintain any
Foreign Currency Loan or to give effect to its obligations as contemplated
hereby with respect to any Foreign Currency Loan, then, by written notice to the
Borrowers and to the Administrative Agent:

(i)  such Bank or Banks may declare that Foreign Currency Loans (in the affected
Currency or Currencies) will not thereafter (for the duration of such
unlawfulness) be made by such Bank or Banks hereunder (or be continued for
additional Interest Periods), whereupon any request for a Foreign Currency Loan
(in the affected Currency or Currencies) or to continue a Foreign Currency Loan
(in the affected Currency or Currencies), as the case may be, for an additional
Interest Period) shall, as to such Bank or Banks only, be of no force and
effect, unless such declaration shall be subsequently withdrawn; and

(ii)  such Bank may require that all outstanding Foreign Currency Loans (in the
affected Currency or Currencies), made by it be converted to ABR Loans or
Eurocurrency Loans denominated in Dollars, as the case may be (unless repaid by
the Borrowers), in which event all such Foreign Currency Loans (in the affected
Currency or Currencies) shall be converted to ABR Loans or Eurocurrency Loans
denominated in Dollars, as the case may be, as of the effective date of such
notice as provided in paragraph (f) below and at the Exchange Rate on the date
of such conversion or, at the option of the Borrower, repaid on the last day of
the then current Interest



 

--------------------------------------------------------------------------------

 

37

Period with respect thereto or, if earlier, the date on which the applicable
notice becomes effective.

In the event any Bank shall exercise its rights under (i) or (ii) above, all
payments and prepayments of principal that would otherwise have been applied to
repay the converted Foreign Currency Loans of such Bank shall instead be applied
to repay the ABR Loans or Loans denominated in Dollars, as the case may be, made
by such Bank resulting from such conversion.

(f)  For purposes of subsection 2.13(e), a notice to a Borrower by any Bank
shall be effective as to each Foreign Currency Loan made by such Bank, if
lawful, on the last day of the Interest Period currently applicable to such
Foreign Currency Loan; in all other cases such notice shall be effective on the
date of receipt thereof by such Borrower.

(g)  The obligations of the parties under this subsection 2.13 shall survive
termination of this Agreement and payment of the Loans.

(h)  For purposes of this Section 2.13, (i) all requests, rules, guidelines,
requirements and directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or by United States or foreign regulatory authorities, in
each case pursuant to Basel III, and (ii) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines, requirements and
directives thereunder or issued in connection therewith or in implementation
thereof, shall be deemed to have been introduced and adopted after the date of
this Agreement.  Notwithstanding the foregoing, no Bank shall be entitled to
seek compensation for costs imposed pursuant to the Dodd-Frank Wall Street
Reform and Consumer Protection Act or Basel III if it shall not be the general
policy of such Bank at such time to seek compensation from other investment
grade borrowers with the same or similar ratings under yield protection
provisions in credit agreements with such borrowers that provide for such
compensation and the applicable Bank is in fact generally seeking such
compensation from such borrowers (and, upon any request by such Bank for
payment, certifies to the Borrower to the effect of the foregoing).

2.14  Indemnity.  Each Borrower agrees to indemnify each Bank and to hold each
Bank harmless from any loss or expense which such Bank may sustain or incur as a
consequence of (a) default by such Borrower in payment of the principal amount
of or interest on any Loan by such Bank, including, but not limited to, any such
loss or expense arising from interest or fees payable by such Bank to lenders of
funds obtained by it in order to maintain its Loans hereunder, (b) default by
such Borrower in making a borrowing, conversion or continuance after such
Borrower has given a notice in accordance with subsection 2.1, 2.2 or 2.9, (c)
default by such Borrower in making any prepayment after such Borrower has given
a notice in accordance with subsection 2.5 or 2.6 or (d) the making by such
Borrower of a prepayment of a Committed Rate Loan (other than an ABR Loan), a
Bid Loan or, to the extent agreed to by the relevant Borrower and the relevant
Bank with respect to a Negotiated Rate Loan, a Negotiated Rate Loan on a day
which is not the last day of an Interest Period with respect thereto (with
respect to Committed Rate Loans) or the maturity date therefor (with respect to
Bid Loans) or any agreed date (with respect to Negotiated Rate Loans),
including, but not limited to, any such loss or expense arising from interest or
fees payable by such Bank to lenders of funds obtained by it in order to
maintain its Loans hereunder.  This covenant shall survive termination of this
Agreement and payment of the outstanding Loans.  A certificate as to any amount
payable pursuant to the foregoing shall be submitted by such Bank (and executed
by an officer thereof) to the relevant Borrower, setting forth the computation
of such amounts in reasonable detail, and shall be conclusive in the absence of
manifest error.

2.15  Non-Receipt of Funds by the Administrative Agent.  With respect to all
Loans except Negotiated Rate Loans, unless the Administrative Agent shall have
been notified by the relevant



 

--------------------------------------------------------------------------------

 

38

Borrower prior to the date on which any payment is due from it hereunder (which
notice shall be effective upon receipt) that such Borrower does not intend to
make such payment, the Administrative Agent may assume that such Borrower has
made such payment when due, and the Administrative Agent may in reliance upon
such assumption (but shall not be required to) make available to each Bank on
such payment date an amount equal to the portion of such assumed payment to
which such Bank is entitled hereunder, and if such Borrower has not in fact made
such payment to the Administrative Agent, such Bank shall, on demand, repay to
the Administrative Agent the amount made available to such Bank together with
interest thereon in respect of each day during the period commencing on the date
such amount was made available to such Bank and ending on (but excluding) the
date such Bank repays such amount to the Administrative Agent, at a rate per
annum equal to the applicable Overnight Rate.  A certificate of the
Administrative Agent submitted to the relevant Bank with respect to any amount
owing under this subsection 2.15 shall be conclusive absent manifest error.

2.16  Extension of Termination Date.  (a)  No later than one year prior to the
Termination Date then in effect, provided that no Event of Default shall have
occurred and be continuing, the Borrowers may request an extension of such
Termination Date by submitting to the Administrative Agent an Extension Request
containing the information in respect of such extension specified in Exhibit I,
which the Administrative Agent shall promptly furnish to each Bank.  If, within
30 days of their receipt of an Extension Request, the Majority Banks shall
approve in writing the extension of the Termination Date requested in such
Extension Request, the Termination Date shall automatically and without any
further action by any Person be extended for the period specified in such
Extension Request; provided that (i) each extension pursuant to this subsection
2.16 shall be for a maximum of one year and (ii) the Commitment of any Bank
which does not consent in writing to such extension within 30 days of its
receipt of such Extension Request (an “Objecting Bank”) shall, unless earlier
terminated in accordance with this Agreement, expire on the Termination Date in
effect on the date of such Extension Request (such Termination Date, if any,
referred to as the “Commitment Expiration Date” with respect to such Objecting
Bank).  If, within 30 days of their receipt of an Extension Request, the
Majority Banks shall not approve in writing the extension of the Termination
Date requested in an Extension Request, the Termination Date shall not be
extended pursuant to such Extension Request.  The Administrative Agent shall
promptly notify (y) the Banks and the Borrowers of any extension of the
Termination Date pursuant to this subsection 2.16 and (z) the Borrowers and any
other Bank of any Bank which becomes an Objecting Bank.  No Bank has an
obligation to extend its Commitment pursuant to this Section 2.16 except in its
sole discretion.

(b)  Any Objecting Bank the Commitment of which shall expire prior to any
extended Termination Date shall, subject to subsection 2.16(c), have its
Committed Rate Loans repaid in full by the applicable Borrower(s) on such
expiration date, together with accrued interest thereon, and shall have any
accrued and unpaid commitment fee, Letter of Credit Fee, Reimbursement
Obligations in respect of Letters of Credit or other amount payable to it
hereunder paid on the first date to occur following such expiration date on
which the fees referred to in subsection 2.4(a) or 2.26 or other amounts are
payable to the non-Objecting Banks or, if such fees or other amounts shall be so
payable on such expiration date, such unpaid commitment fee, Letter of Credit
Fee and other amount shall be paid on such expiration date.  In addition, the
participating interest of any Objecting Bank in any then outstanding undrawn
Letters of Credit shall terminate on such expiration date (it being understood
that each Objecting Bank shall remain liable to fund its participating interest
in respect of any Letters of Credit which are drawn upon by the beneficiary
thereof prior to such expiration date) and such participating interest shall be
deemed to be reallocated to and among the non-Objecting Banks ratably in
accordance with their respective Commitments.

(c)  The Borrowers shall have the right, so long as no Event of Default has
occurred and is then continuing, upon giving notice to the Administrative Agent
and the Objecting Banks in accordance



 

--------------------------------------------------------------------------------

 

39

with subsection 2.6, to prepay in full the Committed Rate Loans of the Objecting
Banks, together with accrued interest thereon, any amounts payable pursuant to
subsections 2.13, 2.14, 2.15 and 2.17 and any accrued and unpaid commitment fee,
Letter of Credit Fee, Reimbursement Obligations in respect to Letters of Credit
or other amounts payable to it hereunder and/or, upon giving not less than three
Working Days’ notice to the  Objecting Banks and the Administrative Agent, to
cancel the whole or part of the Commitments of the Objecting Banks (and upon
such cancellation, such Objecting Bank’s participation in any then outstanding
undrawn Letters of Credit shall terminate and such participation shall be deemed
to be reallocated to and among the non-Objecting Banks ratably in accordance
with their respective Commitments) (it being understood that any partial
cancellation of the Commitment shall result in a corresponding reduction of such
Objecting Bank’s participating interest in respect of Letters of Credit) (but
only if after giving effect to such cancellation or prepayment the Total
Extensions of Credit do not exceed the Total Commitments), provided that during
the period from the Closing Date through February 21, 2017 and, commencing
February 22, 2017, during each one-year period thereafter to and including the
Termination Date (each, a “Deal Year”), the aggregate Commitments of Banks which
are terminated pursuant to this subsection 2.16(c) and are not replaced during
such Deal Year pursuant to subsection 2.19 shall not exceed 33-1/3% of the
aggregate Commitments in effect on the first day of such Deal Year of Banks
which were not Objecting Banks on such first day.

2.17  Indemnified Taxes.  (a)  Except as required by applicable law, all
payments made under this Agreement shall be made without set-off, counterclaim,
restriction or condition and free and clear of, and without reduction for or on
account of, any present or future income, stamp or other taxes, levies, imposts,
duties, charges, fees, deductions or withholdings of any nature whatsoever, now
or hereafter imposed, levied, collected, withheld or assessed by any
governmental or other regulatory authority charged with the administration
thereof with respect to any amount that is paid under this Agreement excluding,
in the case of each Bank (for purposes of this Section 2.17 each reference to a
Bank shall be deemed to also be a reference to any Issuing Bank), (i) income and
franchise taxes (including, without limitation, branch taxes) imposed by the
United States or similar taxes imposed by a political subdivision or taxing
authority thereof or therein, (ii) in the case of any Foreign Bank, any taxes
imposed by the United States by means of withholding at the source unless such
Bank has provided the Borrowers and the Administrative Agent with the documents
it is required to provide to them under subsection 2.17(c) or such tax is
imposed by reason of a change in United States law (other than FATCA described
in clause (vi)) after the date the Bank becomes a party to this Agreement, (iii)
taxes that would not have been imposed on such Bank but for the existence of a
connection between such Bank and the jurisdiction imposing such taxes (other
than a connection arising principally by virtue of such Bank having executed,
delivered or performed its obligations or received a payment under, or enforced
this Agreement), (iv) taxes that are attributable to such Bank’s failure to
comply with the requirements of subsection 2.17(c), subsection 2.17(d) or
subsection 2.17(f), (v) any taxes imposed upon a Non-Qualifying Bank (as defined
in subsection 2.17(e)) pursuant to the Luxembourg laws of 21 June, 2005
implementing the European Union Savings Directive (Council Directive 2003/48/EC)
and several agreements concluded with certain dependent or associated
territories, providing for the possible application of a withholding tax, as in
effect as of the date hereof, other than any taxes which can be avoided pursuant
to an exchange of information and for which such information is available to the
Borrower, and (vi) any withholding imposed pursuant to FATCA (such non-excluded
taxes being called “Indemnified Taxes”).  If any Indemnified Taxes are required
to be withheld from any amounts so payable to the Administrative Agent or any
Bank hereunder, as determined in good faith by the applicable Withholding Agent,
(i) such amounts shall be paid to the relevant Government Authority in
accordance with applicable law and (ii) the amounts so payable by the applicable
Borrower shall be increased to the extent necessary to yield to such Bank (after
payment of all Indemnified Taxes) interest or any such other amounts payable
hereunder at the rates or in the amounts specified in this Agreement as if such
withholding or deduction had not been made.  Whenever any Indemnified Taxes are
payable by any



 

--------------------------------------------------------------------------------

 

40

Borrower, as the case may be, as promptly as possible thereafter such Borrower,
as the case may be, shall send to the Administrative Agent, for its own account,
or for the account of the affected Bank, a certified copy of the original
official receipt, if any, or other documentary evidence received by such
Borrower showing payment thereof.  If (i) such Borrower fails to pay any
Indemnified Taxes when due to the appropriate taxing authority, (ii) such
Borrower fails to remit to the Administrative Agent the required receipts or
other required documentary evidence, or (iii) as a result of a failure listed in
(i) directly above, any Indemnified Taxes are imposed directly upon the
Administrative Agent or any Bank, such Borrower shall indemnify the
Administrative Agent or such Bank, as the case may be, for any Indemnified Taxes
and interest or penalties with respect thereto that may become payable by the
Administrative Agent or such Banks, as the case may be, as a result of any such
failure, in the case of (i) or (ii), or any such direct imposition, in the case
of (iii).

(b)  If a Borrower is required by this subsection 2.17 to make a payment to or
in respect of any Bank, such Borrower shall have the right, so long as no Event
of Default has occurred and is then continuing, upon giving notice to the
Administrative Agent and such Bank in accordance with subsection 2.6, to prepay
in full the Loans of such Bank, together with accrued interest thereon, any
amounts payable pursuant to subsections 2.13, 2.14, 2.15 and 2.17 and any
accrued and unpaid commitment fee, Letter of Credit Fee, Reimbursement
Obligations in respect to Letters of Credit or other amounts payable to it
hereunder and/or on giving not less than three Business Days’ notice to any such
Bank and the Administrative Agent, to cancel the whole or part of the Commitment
of any such Bank (and upon such cancellation, such Bank’s participation in any
then outstanding undrawn Letters of Credit shall terminate) (it being understood
that any partial cancellation of the Commitment shall result in a corresponding
reduction of such Bank’s participating interest in respect of Letters of Credit)
(but only if after giving effect to such cancellation or prepayment the Total
Extensions of Credit do not exceed the Total Commitments).

(c)  At least two Business Days prior to the first Borrowing Date or, if such
date does not occur within thirty days after the Closing Date, by the end of
such thirty-day period, each Bank agrees (it being understood that the
requirements of this sentence may be waived by the Administrative Agent and the
Borrowers acting together and in their sole discretion) that it will deliver to
each Borrower and the Administrative Agent either (A) in the case of a Domestic
Bank, two duly completed copies of United States Internal Revenue Service
(“IRS”) Form W-9 (or any successor form), (B) in the case of a Foreign Bank, two
duly completed copies of IRS Form W-8BEN-E (including, as applicable, a letter
in duplicate in substantially the form of Exhibit J), Form W-8ECI (including, as
applicable, a letter in duplicate in substantially the form as Exhibit K) or
Form W-8IMY, as the case may be, (or any applicable successor forms) together
with any applicable underlying IRS forms certifying in each case that such Bank
is entitled to receive payment under this Agreement without deduction or
withholding of any United States Federal income taxes or (C) in the case of a
Bank claiming exception under Sections 871(h) or 881(c) of the Code, a
Certificate of Non-Bank Status (in substantially the form as the applicable
Exhibit P) together with two original copies of Internal Revenue Service Form
W-8BEN or W-8BEN-E, or successor applicable form, as the case may be, to
establish an exemption from United States backup withholding tax; and, in
addition to the forms documents and certifications described in clauses (A), (B)
and (C), any other form prescribed by applicable requirements of United States
Federal income tax law as a basis for claiming a complete exemption from United
States Federal withholding tax duly completed together with such supplementary
documentation as may be prescribed by applicable Requirement of Law to permit
the relevant Borrower and the Administrative Agent to determine the withholding
or deduction required to be made.  Each Bank (including, without limitation,
each Transferee) agrees (for the benefit of the Administrative Agent and the
Borrowers (it being understood that the requirements of this sentence may be
waived by the Administrative Agent and the Borrowers acting together and in
their sole discretion)), to provide the Administrative Agent and the Borrowers a
new letter or a new Certificate of Non-Bank Status, if applicable, and Form
W-8BEN or W-8BEN-E, Form W-8ECI or Form W-8IMY, or successor



 

--------------------------------------------------------------------------------

 

41

applicable form or other manner of certification, (x) in the case of a
Transferee, on or before the date it becomes party to this Agreement, (y) on or
before the date that any such letter, form or document expires or becomes
obsolete or  promptly after the occurrence of any event requiring a change in
the most recent letter, form or document previously delivered by it, certifying
in the case of a Form W-8BEN, W-8BEN-E, W-8ECI or W-8IMY that such Bank is
entitled to receive payments under this Agreement without deduction or
withholding of any United States Federal income tax, and in the case of a Form
W-8BEN or W-8BEN-E establishing exemption from United States backup withholding
tax, and (z) promptly after the date the relevant Borrower or the Administrative
Agent reasonably requests any form of document referred to in this subsection
2.17(c); provided,  however, that if a Bank is unable to provide a letter, form,
certificate, successor or other document described in this sentence by reason of
a change in the applicable law occurring after the date on which such letter,
form, certificate, successor or other document originally was required to be
provided by such Bank, then such Bank shall be required to comply with this
sentence to the extent permitted under such applicable law, and the letter,
form, certificate, successor or other document provided in accordance with this
proviso (if any) shall certify that such Bank is entitled to receive payments
under this Agreement at the lowest rate of deduction, withholding or backup
withholding to which it is entitled under such applicable law.  The
Administrative Agent shall not be responsible for obtaining such documentation
from any Bank other than JPMorgan Chase Bank, N.A.

(d)  A Bank that is entitled to an exemption from or reduction of non-U.S.
withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation prescribed by applicable law as will permit
such payments to be made without withholding or at a reduced rate; provided that
such Bank is legally entitled to complete, execute and deliver such
documentation and in such Bank’s judgment such completion, execution or
submission would not materially prejudice the legal or commercial position of
such Bank.

(e)  Each Bank (including, without limitation, each Transferee) shall represent
that (i) it is neither an individual resident in a Member State of the European
Union or in certain of the territories dependent on or associated with certain
Member States (i.e., Aruba, the British Virgin Islands, Curaçao, Guernsey, the
Isle of Man, Jersey, Montserrat and Sint Maarten), nor a person charged with
collecting the payments derived from the Loans on behalf of such an individual
and (ii) it is not an entity established in a Member State of the European Union
or in one of the aforementioned territories dependent on or associated with
certain Member States or, when it is such an entity, that (A) it is an entity
with legal personality under the laws of the jurisdiction of its incorporation,
organization or formation other than a Finnish Avoin Yhtiö or a Finnish
Kommandiittiyhtiö or a Swedish Handelsbolag or a Swedish Kommanditbolag, (B) it
is an entity which profits are taxed under the general rules for the taxation of
enterprises applicable in the jurisdiction in which it is a resident or deemed
to be a resident, (C) it is a UCITS (undertaking for collective investment in
transferable securities) authorized under the EC Directive 85/611/EEC or (D)
none of its members are  individuals resident in a Member State of the European
Union or the abovementioned territories dependent on or associated with certain
Member States; provided,  however, that any Bank that is or becomes unable to
make such representation shall promptly deliver notice of such inability to the
Borrower and the Administrative Agent (such Bank a “Non-Qualifying Bank”).

(f)  If a payment made to a Bank under this Agreement would be subject to United
States federal withholding tax imposed by FATCA if such Bank were to fail to
comply with the applicable reporting requirements of FATCA (including, without
limitation, those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Bank shall deliver to the relevant Borrower or the
Administrative Agent, at the time or times prescribed by applicable law and at
such time or times



 

--------------------------------------------------------------------------------

 

42

reasonably requested by such Borrower or the Administrative Agent, such
documentation prescribed by applicable law (including, without limitation, as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by such Borrower or the Administrative Agent
as may be necessary for such Borrower or the Administrative Agent to comply with
its obligations under FATCA, to determine that such Bank has or has not complied
with such Bank’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment.  Solely for purposes of this clause (f), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

(g)  To the extent that, as determined by the Administrative Agent or any Bank
in its sole discretion and without any obligation to disclose its tax records,
Indemnified Taxes have been irrevocably utilized by the Administrative Agent or
such Bank (either as credits or deductions) to reduce its tax liabilities and
such utilization is consistent with its overall tax policies, the Administrative
Agent or such Bank shall pay to the relevant Borrower, an amount equal to such
reduction obtained to the extent of such increased amounts paid by such Borrower
to the Administrative Agent or such Bank as aforesaid; provided, that such
Borrower, upon the request of the Administrative Agent or such Bank, agrees to
repay the amount paid over to such Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Bank in the event such Governmental Authority
determines that the Administrative Agent or such Bank was not entitled to such
credit or deduction.

The obligations of the parties under this subsection 2.17 shall survive
termination of this Agreement, payment of the Loans and termination of the
Letters of Credit.

2.18  Confirmations.  The Administrative Agent shall, within 15 days following
the last day of each calendar quarter (each such period being a “Report
Period”), furnish to the Borrowers a written account with respect to all amounts
outstanding under the Loan Accounts as at the last day of such Report Period,
including an accounting setting forth, for such Report Period the amounts of
principal, interest and other sums paid and payable hereunder.  The Borrowers
shall, within 15 days following receipt of such written account, notify the
Administrative Agent of any discrepancies between such written account and the
Borrowers’ records or, if no such discrepancies exist, furnish written
confirmation to the Administrative Agent of the accuracy of such written
account.  Upon any Bank’s request, the Administrative Agent shall furnish to
each Bank a copy of such written account together with the Borrowers’ response
thereto.

2.19  Replacement of Cancelled Banks.  The Borrowers may designate one or more
financial institutions to act as a Bank hereunder in place of any Cancelled
Bank, and upon the Borrowers, each such financial institution and the
Administrative Agent executing a writing substantially in the form of Exhibit L,
such financial institution shall become and be a Bank hereunder with all the
rights and obligations it would have had if it had been named on the signature
pages hereof, and having for all such financial institutions an aggregate
Commitment no greater than the whole, or such cancelled part, of the Commitment
of the Cancelled Bank in place of which such financial institutions were
designated; provided,  however, that all rights and obligations of such
Cancelled Bank relating to the Loans made by such Cancelled Bank that are
outstanding on the date of such cancellation shall be the rights and obligations
of such Cancelled Bank and not of any such financial institution.  The
Administrative Agent shall execute any such writing presented to it and shall
notify the Banks of the execution thereof, the name of the financial institution
executing such writing and the amount of its Commitment.

2.20  Commitment Increases.  (a)  At any time after the Closing Date, provided
that no Event of Default shall have occurred and be continuing, the Borrowers
may request an increase of the aggregate Commitments by notice to the
Administrative Agent in writing of the amount (the “Offered



 

--------------------------------------------------------------------------------

 

43

Increase Amount”) of such proposed increase (such notice, a “Commitment Increase
Notice”).  Any such Commitment Increase Notice must offer each Bank the
opportunity to subscribe for its pro rata share of the increased Commitments;
provided, however, the Borrowers may, with the consent of the Administrative
Agent (which consent shall not be unreasonably withheld or delayed), without
offering to each Bank the opportunity to subscribe for its pro rata share of the
increased Commitments, offer to any existing Bank or any bank or other financial
institution that is not an existing Bank the opportunity to provide a new
Commitment pursuant to paragraph (b) below if the aggregate amount of all
Commitments made hereunder pursuant to this proviso which will be in effect when
such new Commitment becomes effective does not exceed $500,000,000 subject to
subsection 2.20(f).  If any portion of the increased Commitments offered to the
Banks as contemplated in the immediately preceding sentence is not subscribed
for by the Banks, the Borrowers may, with the consent of the Administrative
Agent as to any bank or financial institution that is not at such time a Bank
(which consent shall not be unreasonably withheld or delayed), offer to any
existing Bank or to one or more additional banks or financial institutions the
opportunity to provide all or a portion of such unsubscribed portion of the
increased Commitments pursuant to paragraph (b) below.  No Bank has an
obligation to increase its Commitment pursuant to this Section 2.20 except in
its sole discretion. 

(b)  Any additional bank or financial institution that the Borrowers select to
offer the opportunity to provide any portion of the increased Commitments, and
that elects to become a party to this Agreement and provide a Commitment, shall
execute a New Bank Supplement with the Borrowers and the Administrative Agent,
substantially in the form of Exhibit N (a “New Bank Supplement”), whereupon such
bank or financial institution (a “New Bank”) shall become a Bank for all
purposes and to the same extent as if originally a party hereto and shall be
bound by and entitled to the benefits of this Agreement, and Schedule II shall
be deemed to be amended to add the name and Commitment of such New Bank,
provided that the Commitment of any such New Bank shall be in an amount not less
than $10,000,000.

(c)  Any Bank that accepts an offer to it by the Borrowers to increase its
Commitment pursuant to this subsection 2.20 shall, in each case, execute a
Commitment Increase Supplement with the Borrowers and the Administrative Agent,
substantially in the form of Exhibit O (a “Commitment Increase Supplement”),
whereupon such Bank (an “Increasing Bank”) shall be bound by and entitled to the
benefits of this Agreement with respect to the full amount of its Commitment as
so increased, and Schedule II shall be deemed to be amended to so increase the
Commitment of such Bank.

(d)  The effectiveness of any New Bank Supplement or Commitment Increase
Supplement shall be contingent upon receipt by the Administrative Agent of such
corporate resolutions of the Borrowers and legal opinions of counsel to the
Borrowers as the Administrative Agent shall reasonably request with respect
thereto.

(e)  (i)  Except as otherwise provided in subparagraphs (ii) and (iii) of this
paragraph (e), if any bank or financial institution becomes a New Bank pursuant
to subsection 2.20(b) or any Bank’s Commitment is increased pursuant to
subsection 2.20(c), additional Committed Rate Loans made on or after the date of
the effectiveness thereof (the “Re-Allocation Date”) shall be made in accordance
with the pro rata provisions of subsection 2.12(b) based on the Commitment
Percentages in effect on and after such Re-Allocation Date (except to the extent
that any such pro rata borrowings would result in any Bank making an aggregate
principal amount of Committed Rate Loans in excess of its Commitment, in which
case such excess amount will be allocated to, and made by, the relevant New
Banks and Increasing Banks to the extent of, and in accordance with the pro rata
provisions of subsection 2.12(b) based on, their respective Commitments).  On
each Re-Allocation Date, the Administrative Agent shall deliver such amended
Schedule II and a notice to each Bank of the adjusted Commitment Percentages
after giving



 

--------------------------------------------------------------------------------

 

44

effect to any increase in the aggregate Commitments made pursuant to this
subsection 2.20 on such Re-Allocation Date.

(ii)      In the event that on any such Re-Allocation Date there is an unpaid
principal amount of ABR Loans, the applicable Borrower shall make prepayments
thereof and one or both Borrowers shall make borrowings of ABR Loans and/or
Eurocurrency Loans, as the applicable Borrower shall determine, so that, after
giving effect thereto, the ABR Loans and Eurocurrency Loans outstanding are held
as nearly as may be in accordance with the pro rata provisions of subsection
2.12(b) based on such new Commitment Percentages.  In addition, on each
Re-Allocation Date, participating interests in then outstanding Letters of
Credit shall be adjusted to reflect the new Commitment Percentages.

(iii)      In the event that on any such Re-Allocation Date there is an unpaid
principal amount of Eurocurrency Loans, such Eurocurrency Loans shall remain
outstanding with the respective holders thereof until the expiration of their
respective Interest Periods (unless the applicable Borrower elects to prepay any
thereof in accordance with the applicable provisions of this Agreement), and on
the last day of the respective Interest Periods the applicable Borrower shall
make prepayments thereof and one or both Borrowers shall make borrowings of ABR
Loans and/or Eurocurrency Loans so that, after giving effect thereto, the ABR
Loans and Eurocurrency Loans outstanding are held as nearly as may be in
accordance with the pro rata provisions of subsection 2.12(b) based on such new
Commitment Percentages.

(f)  Notwithstanding anything to the contrary in this subsection 2.20, (i) in no
event shall any transaction effected pursuant to this subsection 2.20 cause the
aggregate Commitments to exceed $3,400,000,000, (ii) the Commitment of an
individual Bank shall not, as a result of providing a new Commitment or of
increasing its existing Commitment pursuant to this subsection 2.20, exceed 15%
of the aggregate Commitments on any Re-Allocation Date and (iii) no Bank shall
have any obligation to increase its Commitment unless it agrees to do so in its
sole discretion.

(g)  The Borrowers, at their own expense, shall execute and deliver to the
Administrative Agent in exchange for the surrendered Notes of any Bank, if any,
new Notes to such Bank and its registered assigns, if requested, in an amount
equal to the Commitment of such Bank after giving effect to any increase in such
Bank’s Commitment.

2.21  Pricing Determinations.  The Administrative Agent shall determine the
Applicable Margin from time to time in accordance with the provisions set forth
below:

The “Eurocurrency Margin” is a rate per annum equal to the Credit Default Swap
Spread at the applicable date of determination specified below, subject to the
minimum and maximum rates which are set forth in the Pricing Grid table below
under the respective columns headed “Eurocurrency Margin Floor” and
“Eurocurrency Margin Ceiling” corresponding to the Prevailing Rating in effect
on such date of determination.  The Eurocurrency Margin applicable to any
Eurocurrency Loans for any Interest Period will be determined based on the
Credit Default Swap Spread in effect as of three Business Days prior to the
commencement of such Interest Period; provided that if such Interest Period is a
period greater than three months, the applicable Eurocurrency Margin shall be
redetermined at the end of each successive three-month period during such
Interest Period.



 

--------------------------------------------------------------------------------

 

45

The “ABR Margin” applicable at all times during any Calendar Quarter (or shorter
period commencing on the Closing Date and ending on the last day of the Calendar
Quarter in which the Closing Date occurs) is a rate per annum equal to the
excess, if any, of the Eurocurrency Margin determined on the first Business Day
of such Calendar Quarter (or shorter period) over 1.00% per annum (but not less
than 0%). 

The “Credit Default Swap Spread” shall mean, at any Determination Date, the
credit default swap spread applicable to Index Debt of the Company interpolated
for a period to the Termination Date, determined as of the close of business on
the Business Day immediately preceding such Determination Date, as reported and
interpolated by Markit or any successor thereto; provided, that if such period
is less than one year, the Credit Default Swap Spread shall be based on the
credit default swap spread shown for a period of one year.

Pricing Grid

Prevailing Rating:

Eurocurrency

Eurocurrency

ABR

ABR

 

Margin Floor

Margin

Margin Floor

Margin

 

 

Ceiling

 

Ceiling

 

 

 

 

 

Level I

0.100%

0.750%

0%

0%

Level II

0.200%

0.875%

0%

0%

Level III

0.250%

1.000%

0%

0%

Level IV

0.450%

1.250%

0%

0.250%

Level V

0.600%

1.375%

0%

0.375%

Level VI

0.750%

1.500%

0%

0.500%

 

If at any time the Credit Default Swap Spread is unavailable, the Company and
the Banks shall negotiate in good faith (for a period of up to thirty days after
the Credit Default Swap Spread becomes unavailable (such thirty-day period, the
“Negotiation Period”)) to agree on an alternative method for establishing the
Eurocurrency Margin and the ABR Margin.  The Eurocurrency Margin and the ABR
Margin at any date of determination thereof in accordance with the preceding
provisions of this Section which falls during the Negotiation Period shall be
based upon the then most recently available quote of the Credit Default Swap
Spread.  If no such alternative method is agreed upon during the Negotiation
Period, the Eurocurrency Margin and the ABR Margin at any date of determination
subsequent to the end of the Negotiation Period shall be a rate per annum equal
to 100% of the maximum margin set forth in the Pricing Grid table above under
the columns headed “Eurocurrency Margin Ceiling” and “ABR Margin Ceiling”
corresponding to the Prevailing Rating in effect on such date of determination.

2.22  Markit Data.  (a)  JPMorgan Chase Bank, N.A., in any capacity, whether in
an individual capacity or as Administrative Agent or Bank or otherwise, shall
receive data from Markit with respect to the Credit Default Swap Spread and
agrees in such capacity to provide to Designated Users identified by each Bank
and the Company (and, if JPMorgan Chase Bank, N.A. is not the Administrative
Agent, the Administrative Agent) such data, including any accompanying written
notice or supporting information from Markit (together, the “Markit Data”), via
email, log-in or other means of communication at the discretion of JPMorgan
Chase Bank, N.A.  JPMorgan Chase Bank, N.A. shall have all of the rights,
benefits and protections of the Administrative Agent provided for in Section 9
when acting in such capacity with respect to the provision of any Markit Data.





 

--------------------------------------------------------------------------------

 

46

For the avoidance of doubt, any Designated User shall only access and use the
Markit Data for the purposes as specified in this Agreement on behalf of the
Borrowers, the respective Bank or, if applicable, the Administrative Agent and
shall be required by the Borrowers, such Bank, and if applicable, the
Administrative Agent, to comply with the terms of this subsection 2.22.  The
Borrowers, each Bank, and if applicable, the Administrative Agent, hereby
agrees, without limiting Markit’s or JPMorgan Chase Bank, N.A.’s other rights
and remedies, that it is responsible for and liable for any breach of any of the
provisions of this subsection 2.22 by its respective Designated Users.

(b)  Each Borrower and each Bank acknowledges that all copyright, database
rights, trade marks, patents, rights of privacy or publicity and other
proprietary or intellectual property rights (including all models, software,
data and any materials) comprised in all or any of the Markit Data, or their
provision, and all enhancements, modifications or additional services thereto,
are and will be the exclusive property of Markit.  Except as provided for under
this Agreement, each of the Borrowers and each Bank agrees that it will not use
the same (including copying, reverse engineering or, except as otherwise
required by law or regulation, disclosing it to any Person, for any purpose
whatsoever) and will not remove or deface any trademarks associated with the
Markit Data.  Each Bank acknowledges that the Markit Data was developed,
compiled, prepared, revised, selected and arranged by Markit and others
(including certain information sources (each a “Data Provider”)) through the
application of methods and standards of judgment developed and applied through
the expenditure of substantial time, effort and money, and constitute valuable
intellectual property and trade secrets of Markit.  Each Borrower and each Bank
shall make reasonable efforts to comply, at Markit’s expense, with all
reasonable written requests made by JPMorgan Chase Bank, N.A. (upon Markit’s
reasonable written requests to JPMorgan Chase Bank, N.A.) to protect any
contractual, statutory and common law rights in the Markit Data.

(c)  Each Borrower and each Bank acknowledges that none of Markit, JPMorgan
Chase Bank, N.A., their respective affiliates or any Data Provider makes any
warranty, express or implied, as to the accuracy or completeness of the Markit
Data or as to the results to be attained by any Borrower or any Bank or others
from the use of the Markit Data.  Each Borrower and each Bank hereby
acknowledges that there are no express or implied warranties of title,
merchantability or fitness for a particular purpose or use, and that it has not
relied upon any warranty, guaranty or representation made by Markit, JPMorgan
Chase Bank, N.A., their respective affiliates or any Data Provider.

(d)  Neither Markit and its affiliates (except in the event of fraud, gross
negligence or willful misconduct on part of Markit or its affiliates) nor any
Data Provider nor JPMorgan Chase Bank, N.A. and its affiliates shall in any way
be liable to the Borrowers, any Bank or any client of any Bank for any
inaccuracies, errors or omissions, regardless of cause, in the Markit Data
provided hereunder or for any damages (whether direct or indirect) resulting
therefrom.  Without limiting the foregoing, Markit and JPMorgan Chase Bank, N.A.
shall have no liability whatsoever to any Borrower or any Bank or client of a
Bank, whether in contract (including under an indemnity), in tort (including
negligence), under a warranty, under statute or otherwise, in respect of any
loss or damage suffered by any Borrower, such Bank or client as a result of or
in connection with any opinions, recommendations, forecasts, judgments, or any
other conclusions, or any course of action determined, by such Bank or any
client of such Bank, based on the Markit Data.  To the extent permitted by law,
neither Markit nor JPMorgan Chase Bank, N.A. nor their respective affiliates
shall be liable for any loss of profits or revenue or any indirect or
consequential losses or damages whatsoever incurred, whether or not it has been
advised in advance of the possibility of any such loss.

(e)  Each Bank acknowledges that it or its employees may, in the course of
performing such Bank’s responsibilities under this Agreement, be exposed to or
acquire information which is proprietary or confidential to Markit or to third
parties to whom Markit owes a duty of confidentiality.  Each Borrower
acknowledges that it or its employees may be exposed to or acquire information
which is



 

--------------------------------------------------------------------------------

 

47

proprietary or confidential to Markit or to third parties to whom Markit owes a
duty of confidentiality.  Markit’s and such third parties’ confidential
information means the Markit Data and any related materials provided by Markit
through JPMorgan Chase Bank, N.A. to each Borrower, each Bank and the
Administrative Agent under this Agreement.  Each Bank agrees to hold Markit’s
and such third parties’ confidential information in confidence to the same
extent and in the same manner as such Bank is required to hold Borrower’s
information confidential pursuant to subsection 10.7 hereof and agrees that it
will follow procedures which are intended to put any transferee of such
confidential information on notice that such confidential information may not be
used for any other purposes except as contemplated herein.  Each Borrower also
agrees to be bound by the requirements of the immediately preceding sentence in
the same manner as if were a Bank solely for purposes of subsection 10.7
hereof.  It is understood and agreed that in the event of a breach of
confidentiality, damages may not be an adequate remedy and that JPMorgan Chase
Bank, N.A. shall be entitled to injunctive relief to restrain any such breach,
threatened or actual.  Notwithstanding anything herein to the contrary, the
Borrowers, the Banks and the Administrative Agent are entitled to disclose and
use the Markit Data in the normal course of their business as it relates to the
Agreement, including but not limited to disclosing such information to
regulators, ratings agencies, league table providers and prospective assignees
and participants.

(f)  Each Borrower acknowledges that each of JPMorgan Chase Bank, N.A. and the
other Banks from time to time may conduct business with and may be a shareholder
of Markit and that each of JPMorgan Chase Bank, N.A. or the other Banks may have
from the time to time the right to appoint one or more directors to the Board of
Directors of Markit.

2.23  Defaulting Banks.  (a)  Notwithstanding any provision of this Agreement to
the contrary, if any Bank becomes a Defaulting Bank, then the following
provisions shall apply for so long as such Bank is a Defaulting Bank:

(b)  fees shall cease to accrue on the Available Commitment of such Defaulting
Bank pursuant to subsection 2.4(a);

(c)  the Commitment and Loans of such Defaulting Bank shall not be included in
determining whether all Banks, the Majority Banks or the Required Banks have
taken or may take any action hereunder (including any consent to any amendment
or waiver pursuant to subsection 10.1); provided that any waiver, amendment or
modification requiring the consent of all Banks or each affected Bank which
affects such Defaulting Bank differently than other affected Banks shall require
the consent of such Defaulting Bank; and

(d)  if any L/C Obligations exist at the time a Bank becomes a Defaulting Bank
then:

(i)      all or any part of such L/C Obligations shall be reallocated among the
non-Defaulting Banks in accordance with their respective Commitment Percentages
but only to the extent the sum of all non-Defaulting Banks’ Loans plus
non-Defaulting Banks’ L/C Obligations plus such Defaulting Bank’s Commitment
Percentage of the L/C Obligations does not exceed the total of all
non-Defaulting Banks’ Commitments and, in the case of each non-Defaulting Bank
and after giving effect to such reallocation, the Loans and L/C Obligations of
any such non-Defaulting Bank do not exceed such non-Defaulting Bank’s
Commitment;

(ii)      if (w) the reallocation described in clause (i) above cannot, or can
only partially, be effected, then upon the written request of any Issuing Bank,
the applicable Borrower shall deposit, within five Business Days



 

--------------------------------------------------------------------------------

 

48

after its receipt of such request, in a cash collateral account opened by the
Administrative Agent, cash in an amount requested in such notice, such amount
not to exceed such Defaulting Bank’s Commitment Percentage of the L/C
Obligations at the time of such request attributable to the Letters of Credit
issued by such Issuing Bank for the account of such Borrower;

(iii)     amounts deposited pursuant to clause (ii) above at the request of any
Issuing Bank shall be applied by the Administrative Agent to reimburse such
Issuing Bank for any participations required to be funded by such Defaulting
Bank;

(iv)     to the extent the Borrowers cash collateralize any portion of such
Defaulting Bank’s L/C Obligations pursuant to clause (ii) above, the Borrowers
shall not be required to pay any Letter of Credit fees pursuant to Section
2.26(c) to such Defaulting Bank with respect to such Defaulting Bank’s L/C
Obligations during the period such Defaulting Bank’s L/C Obligations are cash
collateralized;

(v)      if such Defaulting Bank’s L/C Obligations are reallocated pursuant to
clause (i) above, then the Letter of Credit fees payable to the Banks shall be
adjusted in accordance with such non-Defaulting Banks’ Commitment Percentages;

(e)  so long as any Bank is a Defaulting Bank, no Issuing Bank shall be required
to issue, amend or increase any Letter of Credit, unless it is satisfied that
the related exposure will be 100% covered by the non-Defaulting Banks and/or
cash collateral will be provided by the Company in accordance with Section
2.23(d), and participating interests in any such newly issued or increased
Letter of Credit shall be allocated among non-Defaulting Banks in a manner
consistent with Section 2.26(d)(i) (and Defaulting Banks shall not participate
therein);

(f)  any amount payable to such Defaulting Bank hereunder (whether on account of
principal, interest, fees or otherwise and including any amount that would
otherwise be payable to such Defaulting Bank pursuant to subsection 10.6 but
excluding subsection 2.19) shall, in lieu of being distributed to such
Defaulting Bank, be retained by the Administrative Agent in a segregated account
and, subject to any applicable requirements of law, be applied at such time or
times as may be determined by the Administrative Agent, in the following order
of priority:  (i) first, to the payment of any amounts owing by such Defaulting
Bank to the Administrative Agent hereunder, (ii) second, to payment of any
amounts owing by such Defaulting Bank to an Issuing Bank, (iii) third, if so
determined by the Administrative Agent or requested by an Issuing Bank, held in
such account as cash collateral for future funding obligations of the Defaulting
Bank in respect of any existing or future participating interest in any Letter
of Credit, (iv) fourth, to the funding of any Loan in respect of which such
Defaulting Bank has failed to fund its portion thereof as required by this
Agreement and (v) fifth, if so determined by the Administrative Agent and the
Company, held in such account as cash collateral for future funding obligations
of the Defaulting Bank in respect of any Loans under this Agreement. 

The rights and remedies against a Defaulting Bank under this subsection 2.23 are
in addition to other rights and remedies that the Borrowers may have against
such Defaulting Bank. 

In the event and on the date that the Administrative Agent, the Company and the
Issuing Banks  each agree that a Defaulting Bank has adequately remedied all
matters that caused such Bank to be a Defaulting Bank, then the L/C Obligations
of the Banks shall be readjusted to reflect the inclusion of such



 

--------------------------------------------------------------------------------

 

49

Bank’s Commitment and on such date such Bank shall purchase at par such of the
Loans of the other Banks (other than Competitive Loans) as the Administrative
Agent shall determine may be necessary in order for such Bank to hold such Loans
in accordance with its Commitment Percentage and such Bank shall no longer be a
Defaulting Bank; provided, that subject to Section 10.15, no reallocation
hereunder shall constitute a waiver or release of any claim of any party
hereunder against a Defaulting Bank arising from that Bank having become a
Defaulting Bank, including any claim of a Non-Defaulting Bank as a result of
such Non-Defaulting Bank’s increased exposure following such reallocation.

2.24  Judgment Currency.  (a)  If, for the purpose of obtaining judgment in any
court, it is necessary to convert a sum owing hereunder in one currency into
another currency, each party hereto agrees, to the fullest extent that it may
effectively do so, that the rate of exchange used shall be that at which, in
accordance with normal banking procedures in the relevant jurisdiction, the
first currency could be purchased with such other currency on the Business Day
immediately preceding the day on which final judgment is given.

(b)  The obligations of the Borrowers in respect of any sum due to any party
hereto or any holder of the obligations owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such sum is stated to be due
hereunder (the “Agreement Currency”), be discharged only to the extent that, on
the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, the Borrowers as a separate
obligation and notwithstanding any such judgment, agrees to indemnify the
Applicable Creditor against such loss.  The obligations of the Borrowers
contained in this subsection 2.24 shall survive the termination of this
Agreement and the payment of all other amounts owing hereunder.

2.25  Foreign Currency Exchange Rate.  (a)  No later than 1:00 P.M., London
time, on each Calculation Date with respect to a Foreign Currency, the Foreign
Currency Agent shall determine the Exchange Rate as of such Calculation Date
with respect to such Foreign Currency (it being acknowledged and agreed that the
Foreign Currency Agent shall use such Exchange Rate for the purposes of
determining compliance with subsection 2.1 with respect to such borrowing
request).  The Exchange Rates so determined shall become effective on the
relevant Calculation Date, shall remain effective until the next succeeding
Calculation Date and shall for all purposes of this Agreement (other than
subsection 2.13(e) and subsection 2.24(a)) be the Exchange Rates employed in
converting any amounts between Dollars and Foreign Currencies.

(b)  No later than 5:00 P.M., London time, on each Calculation Date, the Foreign
Currency Agent shall determine the aggregate amount of the Dollar Equivalents of
the principal amounts of the Foreign Currency Loans then outstanding (after
giving effect to any Foreign Currency Loans to be made or repaid on such date).

(c)  The Administrative Agent shall promptly notify the Borrowers of each
determination of an Exchange Rate hereunder.

2.26  Letters of Credit.  (a)  L/C Obligations. (i)  Subject to the terms and
conditions hereof, each Issuing Bank, in reliance on the agreements of the other
Banks set forth in subsection 2.26(d)(i), agrees to issue letters of credit
(“Letters of Credit”) for the account of the Company or the Capital Corporation
on any Business Day during the Commitment Period in such form as may be approved
from time to time by such Issuing Bank; provided that such Issuing Bank shall
not issue any Letter of Credit if, after giving effect to such issuance, (A) the
L/C Obligations would exceed the L/C



 

--------------------------------------------------------------------------------

 

50

Commitment, (B) the Total Extensions of Credit would be greater than the Total
Commitments, (C) the aggregate L/C Obligations in respect of Letters of Credit
issued by such Issuing Bank would exceed such Issuing Bank’s Issuing Bank L/C
Commitment or (D) the Committed Extensions of Credit of such Issuing Bank
(including in its capacity as a lender of Committed Rate Loans) would exceed its
Commitment (it being understood that (a) rollovers and renewals of Letters of
Credit and amendments which do not increase the drawable amount of a Letter of
Credit shall be deemed not to be issuances for purposes of the preceding proviso
and (b) the proviso will not be violated if Total Extensions of Credit exceed
Total Commitments or an Issuing Bank’s Committed Extensions of Credit exceed its
Commitment, in each case as a result of changes in Exchange Rates).  Each Letter
of Credit shall (1) be denominated in Dollars, and (2) expire no later than the
earlier of (x) the first anniversary of its date of issuance and (y) the date
that is five Business Days prior to the Termination Date, provided that any
Letter of Credit with a one-year term may provide for the automatic renewal
thereof for additional one-year periods (which shall in no event extend beyond
the date referred to in clause (y) above).

(ii)      An Issuing Bank shall not at any time be obligated to issue any Letter
of Credit if such issuance would conflict with, or cause such Issuing Bank or
any L/C Participant to exceed any limits imposed by, any applicable Requirement
of Law.

(iii)     Existing Letters of Credit shall be deemed to be Letters of Credit
issued under this Agreement on the Closing Date.

(b)  Procedure for Issuance of Letter of Credit.  Each of the Company and
Capital Corporation may from time to time request that an Issuing Bank issue a
Letter of Credit by delivering to such Issuing Bank at its address for notices
specified herein an Application therefor, currently used by the applicable
Issuing Bank, completed to the reasonable satisfaction of such Issuing Bank, and
such other certificates, documents and other papers and information as such
Issuing Bank may reasonably request.  Upon receipt of any Application, such
Issuing Bank will process such Application and the certificates, documents and
other papers and information delivered to it in connection therewith in
accordance with its reasonable customary procedures and shall promptly issue the
Letter of Credit requested thereby (but in no event shall such Issuing Bank be
required to issue any Letter of Credit earlier than three Business Days after
its receipt of the Application therefor and all such other certificates,
documents and other papers and information relating thereto) by issuing the
original of such Letter of Credit to the beneficiary thereof or as otherwise may
be agreed to by such Issuing Bank and such Borrower.  An Issuing Bank shall
furnish a copy of such Letter of Credit to the applicable Borrower promptly
following the issuance thereof.  An Issuing Bank shall promptly furnish to the
Administrative Agent, which shall in turn promptly furnish to the Banks, notice
of the issuance of each Letter of Credit (including the amount thereof).

(c)  Fees and Other Charges.  (i)  Each Borrower will pay a fee on all
outstanding Letters of Credit issued for its account at a per annum rate equal
to the Letter of Credit Fee, shared ratably among the Banks and payable
quarterly in arrears on the first Business Day of each January, April, July and
October of each year after the issuance date and on the Termination Date or such
earlier date on which the Commitments shall terminate as provided herein.  In
addition, each Borrower shall pay to an Issuing Bank for its own account a
fronting fee in an amount not to exceed 0.125% per annum (or such other amount
as may be agreed between each Borrower and such Issuing Bank), on the undrawn
and unexpired amount of each Letter of Credit, payable quarterly in arrears on
each date on which the Letter of Credit Fee is payable.

(ii)      In addition to the foregoing fees, each Borrower shall pay or
reimburse each Issuing Bank for such normal and customary costs and expenses as
are incurred or charged by such Issuing Bank in issuing, negotiating, effecting
payment under, amending or otherwise administering any Letter of Credit issued
for such Borrower’s account.



 

--------------------------------------------------------------------------------

 

51

(d)  L/C Participations.  (i)  Each Issuing Bank irrevocably agrees to grant and
hereby grants to each L/C Participant, and, to induce each Issuing Bank to issue
Letters of Credit, each L/C Participant irrevocably agrees to accept and
purchase and hereby accepts and purchases from the applicable Issuing Bank, on
the terms and conditions set forth below, for such L/C Participant’s own account
and risk an undivided interest equal to such L/C Participant’s Commitment
Percentage in such Issuing Bank’s obligations and rights under and in respect of
each Letter of Credit and the amount of each draft paid by such Issuing Bank
thereunder.  Each L/C Participant agrees with such Issuing Bank that, if a draft
is paid under any Letter of Credit for which such Issuing Bank is not reimbursed
in full by the Borrowers in accordance with the terms of this Agreement, such
L/C Participant shall pay to such Issuing Bank upon demand at such Issuing
Bank’s address for notices specified herein an amount equal to such L/C
Participant’s Commitment Percentage of the amount of such draft, or any part
thereof, that is not so reimbursed.  Each L/C Participant’s obligation to pay
such amount shall be absolute and unconditional and shall not be affected by any
circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such L/C Participant may have against any Issuing Bank, the
Borrowers or any other Person for any reason whatsoever, (ii) the occurrence or
continuance of a Default or an Event of Default or the failure to satisfy any of
the other conditions specified in Section 4, (iii) any adverse change in the
condition (financial or otherwise) of the Borrowers, (iv) any breach of this
Agreement by the Borrowers or any other L/C Participant or (v) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing.

(ii)      If any amount required to be paid by any L/C Participant to an Issuing
Bank pursuant to subsection 2.26(d)(i) in respect of any unreimbursed portion of
any payment made by such Issuing Bank under any Letter of Credit is paid to such
Issuing Bank within three Business Days after the date such payment is due, such
L/C Participant shall pay to such Issuing Bank on demand an amount equal to the
product of (i) such amount, times (ii) the daily average applicable Overnight
Rate during the period from and including the date such payment is required to
the date on which such payment is immediately available to such Issuing Bank,
times (iii) a fraction the numerator of which is the number of days that elapse
during such period and the denominator of which is 360.  If any such amount
required to be paid by any L/C Participant pursuant to subsection 2.26(d)(i) is
not made available to such Issuing Bank by such L/C Participant within three
Business Days after the date such payment is due, such Issuing Bank shall be
entitled to recover from such L/C Participant, on demand, such amount with
interest thereon calculated from such due date at the rate per annum applicable
to ABR Loans.  A certificate of the applicable Issuing Bank submitted to any L/C
Participant with respect to any amounts owing under this subsection shall be
conclusive in the absence of manifest error.

(iii)      Whenever, at any time after an Issuing Bank has made payment under
any Letter of Credit and has received from any L/C Participant its pro rata
share of such payment in accordance with subsection 2.26(d)(i), such Issuing
Bank receives any payment related to such Letter of Credit (whether directly
from the Borrowers or otherwise, including proceeds of collateral applied
thereto by such Issuing Bank), or any payment of interest on account thereof,
such Issuing Bank will distribute to such L/C Participant its pro rata share
thereof; provided,  however, that in the event that any such payment received by
such Issuing Bank shall be required to be returned by such Issuing Bank, such
L/C Participant shall return to such Issuing Bank the portion thereof previously
distributed by such Issuing Bank to it.

(iv)      Upon any cancellation of the Commitment of a Bank pursuant to
subsection 2.13, 2.16 or 2.17, any replacement of a Cancelled Bank pursuant to
subsection 2.19 or any increase in the Commitments pursuant to subsection 2.20,
the participating interests in then outstanding Letters of Credit shall be
re-allocated among the Banks to give effect to their respective Commitment
Percentages as in effect after such cancellation, replacement or increase, and



 

--------------------------------------------------------------------------------

 

52

payment of fees payable pursuant to subsection 2.26(c) shall be made so as to
give effect to such reallocation.

(e)  Reimbursement Obligation of the Borrowers.  If any draft is paid under any
Letter of Credit, the Borrower for whose account such Letter of Credit was
issued shall reimburse the applicable Issuing Bank for the amount of (a) the
draft so paid and (b) any taxes (other than non-Indemnified Taxes), fees,
charges or other costs or expenses incurred by such Issuing Bank in connection
with such payment, not later than 12:00 Noon, Local Time, on the second Business
Day following the Business Day that such Borrower receives notice of such
draft.  Each such payment shall be made to such Issuing Bank at its address for
notices referred to herein in Dollars and in immediately available
funds.  Interest shall be payable on any such amounts from the date on which the
relevant draft is paid until payment in full is made by the Borrower at the rate
set forth in (x) subsection 2.8(b), until the second Business Day next
succeeding the date of the relevant notice and (y) subsection 2.8(c),
thereafter.

(f)  Obligations Absolute.  The obligations of the Borrowers under this
subsection 2.26 shall be absolute and unconditional under any and all
circumstances and irrespective of any setoff, counterclaim or defense to payment
that such Borrowers may have or have had against an Issuing Bank, any
beneficiary of a Letter of Credit or any other Person.  The Borrowers also agree
with each Issuing Bank that such Issuing Bank shall not be responsible for, and
the Reimbursement Obligations of the Borrowers under subsection 2.26(e) shall
not be affected by, among other things, the validity or genuineness of documents
or of any endorsements thereon, even though such documents shall in fact prove
to be invalid, fraudulent or forged, or any dispute between or among the
Borrowers and any beneficiary of any Letter of Credit or any other party to
which such Letter of Credit may be transferred or any claims whatsoever of the
Borrowers against any beneficiary of such Letter of Credit or any such
transferee.  No Issuing Bank shall be liable for any error, omission,
interruption or delay in transmission, dispatch or delivery of any message or
advice, however transmitted, in connection with any Letter of Credit, except for
errors or omissions found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted from the gross negligence or willful
misconduct of such Issuing Bank.  The Borrowers agree that any action taken or
omitted by an Issuing Bank under or in connection with any Letter of Credit or
the related drafts or documents, if done in the absence of gross negligence or
willful misconduct, shall be binding on the Borrowers and shall not result in
any liability of such Issuing Bank to the Borrowers.

(g)  Letter of Credit Payments.  If any draft or drawing request shall be
presented for payment under any Letter of Credit, the applicable Issuing Bank
shall promptly notify the Borrower for whose account such Letter of Credit was
issued of the date and amount thereof.  The responsibility of an Issuing Bank to
the Borrowers in connection with any draft presented for payment under any
Letter of Credit shall, in addition to any payment obligation expressly provided
for in such Letter of Credit, be limited to determining that the documents
(including each draft or drawing request, if presentation of draft or drawing
request is called for) delivered under such Letter of Credit in connection with
such presentment are substantially in conformity with such Letter of Credit.

(h)  Applications.  To the extent that any provision of any Application related
to any Letter of Credit is inconsistent with the provisions of this Agreement,
the provisions of this Agreement shall apply.

(i)  Applicability of ISP and UCP.  Unless otherwise expressly agreed to by the
relevant Issuing Bank and the relevant Borrower, when a Letter of Credit is
issued (a) the rules of the ISP shall apply to each standby Letter of Credit and
(b) the rules of the UCP shall apply to each commercial Letter of Credit.



 

--------------------------------------------------------------------------------

 

53

2.27  Capital Corporation Guaranty. In order to induce the Banks to make Loans
to JD Luxembourg, the Capital Corporation hereby unconditionally and irrevocably
guarantees to the Administrative Agent, for the ratable benefit of the Banks and
their respective successors, indorsees, transferees and assigns, the prompt and
complete payment by JD Luxembourg when due (whether at the stated maturity, by
acceleration or otherwise) of the Luxembourg Obligations.

The Capital Corporation waives promptness, diligence, presentment to, demand of
payment from and protest to JD Luxembourg of any Luxembourg Obligations, and
also waives notice of acceptance of its obligations and notice of protest for
nonpayment.  The obligations of the Capital Corporation hereunder shall be
absolute and unconditional and not be affected by (a) the failure of any Bank or
the Administrative Agent to assert any claim or demand or to enforce any right
or remedy against JD Luxembourg under the provisions of this Agreement or
otherwise; (b) any rescission, waiver, amendment or modification of any of the
terms or provisions of this Agreement or any other agreement; (c) the failure of
any Bank to exercise any right or remedy against JD Luxembourg; (d) the
invalidity or unenforceability of this Agreement; or (e) any other circumstance
which might otherwise constitute a defense available to or discharge of JD
Luxembourg (other than payment).

The Capital Corporation further agrees that its agreement hereunder constitutes
a promise of payment when due and not of collection, and waives any right to
require that any resort be had by any Bank to any balance of any deposit account
or credit on the books of any Bank in favor of JD Luxembourg or any other
Person.

The obligations of the Capital Corporation hereunder shall not be subject to any
reduction, limitation, impairment or termination for any reason, and shall not
be subject to any defense or setoff, counterclaim, recoupment or termination
whatsoever, by reason of the invalidity, illegality or unenforceability of the
Luxembourg Obligations or otherwise.  Without limiting the generality of the
foregoing, the obligations of the Capital Corporation hereunder shall not be
discharged or impaired or otherwise affected by the failure of the
Administrative Agent or any Bank to assert any claim or demand or to enforce any
remedy under this Agreement or any other agreement, by any waiver or
modification in respect of any thereof, by any default, failure or delay,
willful or otherwise, in the performance of the Luxembourg Obligations, or by
any other act or omission which may or might in any manner or to any extent vary
the risk of the Capital Corporation or otherwise operate as a discharge of the
Capital Corporation as a matter of law or equity.

The Capital Corporation further agrees that its obligations hereunder shall
continue to be effective or be reinstated, as the case may be, if at any time
payment, or any part thereof, of principal of or interest on any Luxembourg
Obligation is rescinded or must otherwise be restored by the Administrative
Agent or any Bank upon the bankruptcy or reorganization of JD Luxembourg or
otherwise.

In furtherance of the foregoing and not in limitation of any other right which
the Administrative Agent or any Bank may have at law or in equity against the
Capital Corporation by virtue hereof, upon the failure of JD Luxembourg to pay
any Luxembourg Obligation when and as the same shall become due, whether at
maturity, by acceleration, after notice of prepayment or otherwise, the Capital
Corporation hereby promises to and will, upon receipt of written demand by the
Administrative Agent, forthwith pay, or cause to be paid, in cash the amount of
such unpaid Luxembourg Obligation.  In the event that, by reason of the
bankruptcy of JD Luxembourg, (i) acceleration of Loans made to JD Luxembourg is
prevented and (ii) the Capital Corporation shall not have prepaid the
outstanding Loans and other amounts due hereunder owed by JD Luxembourg, the
Capital Corporation will forthwith purchase such Loans at a price equal to the
principal amount thereof plus accrued interest thereon and any



 

--------------------------------------------------------------------------------

 

54

other amounts due hereunder with respect thereto.  The Capital Corporation
further agrees that if payment in respect of any Luxembourg Obligation shall be
due in a currency other than Dollars and/or at a place of payment other than New
York and if, by reason of any change in law, disruption of currency or foreign
exchange markets, war or civil disturbance or similar event, payment of such
Luxembourg Obligation in such currency or such place of payment shall be
impossible or, in the reasonable judgment of any applicable Bank, not consistent
with the protection of its rights or interests, then, at the election of any
applicable Bank, the Capital Corporation shall make payment of such Luxembourg
Obligation in Dollars (based upon the applicable Exchange Rate in effect on the
date of payment) and/or in New York. 

Notwithstanding any payment made by the Capital Corporation hereunder or any
set-off or application of funds of the Capital Corporation by the Administrative
Agent or any Bank, the Capital Corporation shall not be entitled to be
subrogated to any of the rights of the Administrative Agent or any Bank against
JD Luxembourg or any guarantee or right of offset held by the Administrative
Agent or any Bank for the payment of the Luxembourg Obligations, until all
amounts owing to the Administrative Agent and the Banks by JD Luxembourg on
account of the Luxembourg Obligations are paid in full in cash.  If any amount
shall be paid to the Capital Corporation on account of such subrogation rights
at any time when all of the Luxembourg Obligations shall not have been paid in
full in cash, such amount shall be held by the Capital Corporation in trust for
the Administrative Agent and the Banks, segregated from its other funds, and
shall, forthwith upon receipt by it, be turned over to the Administrative Agent
in the exact form received by it (duly indorsed by it to the Administrative
Agent, if required), to be applied against the Luxembourg Obligations, whether
matured or unmatured, in such order as the Administrative Agent may determine.

SECTION 3.      REPRESENTATIONS AND WARRANTIES

Each Borrower hereby represents and warrants to the Administrative Agent and to
each Bank that:

3.1  Financial Condition.  The consolidated balance sheet of such Borrower and
its consolidated Subsidiaries as at October 31, 2016 and the related
consolidated statements of income and of cash flow for the fiscal year then
ended (including the related schedules and notes) reported on by Deloitte &
Touche LLP, copies of which have heretofore been furnished to each Bank, fairly
present the consolidated financial condition of such Borrower and its
consolidated Subsidiaries as at such date, and the consolidated results of their
operations and changes in financial position for the fiscal year then
ended.  All such financial statements, including the related schedules and notes
thereto, have been prepared in accordance with generally accepted accounting
principles in the United States of America applied consistently throughout the
periods involved (except as approved by such accountants or Responsible Officer,
as the case may be, and as disclosed therein).

3.2  Corporate Existence.  Such Borrower is duly organized, validly existing and
in good standing under the laws of the jurisdiction of its incorporation and has
the corporate power and authority to own its properties and to conduct the
business in which it is currently engaged.

3.3  Corporate Power; Authorization; Enforceable Obligations.  Such Borrower has
the corporate power and authority and the legal right to execute, deliver and
perform this Agreement and to borrow hereunder and has taken all necessary
corporate action to authorize its borrowings on the terms and conditions of this
Agreement and to authorize its execution, delivery and performance of this
Agreement.  No consent or authorization of, filing with, or other act by or in
respect of, any Governmental Authority, is required in connection with the
borrowings hereunder or with the execution, delivery, performance, validity or
enforceability of this Agreement other than any such consents,



 

--------------------------------------------------------------------------------

 

55

authorizations, filings or acts as have been obtained, taken or made and are in
full force and effect.  This Agreement has been duly executed and delivered on
behalf of such Borrower, and this Agreement constitutes a legal, valid and
binding obligation of such Borrower enforceable against such Borrower in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equity principles
(whether enforcement is sought by proceedings in equity or at law).

3.4  No Legal Bar.  The execution, delivery and performance of this Agreement,
the issuance of the Letters of Credit, the borrowings hereunder and the use of
the proceeds thereof, will not violate any Requirement of Law or any Contractual
Obligation of such Borrower, and will not result in, or require, the creation or
imposition of any lien on any of its properties or revenues pursuant to any
Requirement of Law or Contractual Obligation.

3.5  No Material Litigation.   No litigation, investigation or proceeding of or
before any arbitrator or Governmental Authority is pending or, to the knowledge
of such Borrower, threatened by or against such Borrower or any of its
Subsidiaries or against any of its or their respective properties or revenues
except actions, suits or proceedings which will not materially adversely affect
the ability of such Borrower to perform its obligations hereunder.  All of the
defaults, if any, of such Borrower or any of its Subsidiaries with respect to
any order of any Governmental Authority do not, and will not collectively, have
a material adverse effect on the business, operations, property or financial or
other condition of such Borrower and its Subsidiaries taken as a whole.

3.6  Taxes.  Each of such Borrower and its Subsidiaries has filed or caused to
be filed all tax returns which, to the knowledge of such Borrower, are required
to be filed (except where the failure to file such tax returns would not have a
material adverse effect on the business, operations, property or financial or
other condition of such Borrower and its Subsidiaries taken as a whole), and has
paid all taxes shown to be due and payable on said returns or on any assessments
made against it or any of its property and all other taxes, fees or other
charges imposed on it or any of its property by any Governmental Authority
(other than assessments, taxes, fees and other charges the amount or validity of
which is currently being contested in good faith by appropriate proceedings and
with respect to which reserves in conformity with GAAP have been provided on the
books of such Borrower or its Subsidiaries, as the case may be).

3.7  Margin Regulations.  No part of the proceeds of any Loan hereunder will be
used for any purpose which violates the provisions of Regulation U of the Board
as now and from time to time hereafter in effect. 

3.8  Use of Proceeds.  The proceeds of the Loans will be used by such Borrower
for its general corporate purposes, which shall include, but shall not be
limited to, any purchase or other acquisition of all or a portion of the debt or
stock or other evidences of ownership of such Borrower or the assets or stock or
other evidences of ownership of any other Person or Persons.

3.9  Sanctions Laws and Regulations.  None of the Borrowers or their respective
Subsidiaries is a Designated Person, nor, to the best of each Borrower’s
knowledge, are any of its directors or officers or any directors or officers of
its Subsidiaries.  Each of the Borrowers and their employees is subject to a
Code of Business Conduct (the “Code of Conduct”) which is in full force and
effect on the date hereof.  Among the commitments in the Code of Conduct is the
commitment that each of the Borrowers and their Subsidiaries, and their
respective employees, comply with international trade, export control, and
import laws in the sale of products including export controls.  The Code of
Conduct also applies to Anti-Corruption Laws and Sanctions Laws and
Regulations.  The Code of Conduct will apply to all activities undertaken by
each Borrower and each of their Subsidiaries, including any use of



 

--------------------------------------------------------------------------------

 

56

the proceeds of this Agreement and, accordingly, neither the Borrower nor any of
its Subsidiaries will directly or to its knowledge indirectly use the proceeds
of the Loans or the Letters of Credit in violation of any Sanctions Laws and
Regulations or any Anti-Corruption Laws.

SECTION 4.      CONDITIONS PRECEDENT

4.1  Conditions to Initial Extensions of Credit.  The obligation of each Bank to
make its initial Loan and of each Issuing Bank to issue Letters of Credit
hereunder is subject to the satisfaction of the following conditions precedent:

(a)  Counterparts.  The Administrative Agent shall have received counterparts
hereof, executed by all of the parties hereto.

(b)  Resolutions.  The Administrative Agent shall have received, with a
counterpart for each Bank, resolutions, certified by the Secretary or an
Assistant Secretary of each Borrower (or in the case of JD Luxembourg, a
certificate of directors of JD Luxembourg), in form and substance satisfactory
to the Administrative Agent, adopted by the Board of Directors of such Borrower
authorizing the execution of this Agreement and the performance of its
obligations hereunder and any borrowings hereunder from time to time.

(c)  Legal Opinions.  The Administrative Agent shall have received, with a
counterpart for each Bank, an opinion of Mary K.W. Jones, Esq., or her successor
as General Counsel of the Company, or an associate general counsel of the
Company, dated the Closing Date and addressed to the Administrative Agent and
the Banks, substantially in the form of Exhibit G, and an opinion of Kirkland &
Ellis LLP, special counsel to the Borrowers, dated the Closing Date and
addressed to the Administrative Agent and the Banks, substantially in the form
of Exhibit H.  Such opinions shall also cover such other matters incident to the
transactions contemplated by this Agreement as the Administrative Agent shall
reasonably require.

(d)  Incumbency Certificate.  The Administrative Agent shall have received, with
a counterpart for each Bank, a certificate of the Secretary or an Assistant
Secretary of each Borrower (or in the case of JD Luxembourg, a certificate
signed by two directors of JD Luxembourg) certifying the names and true
signatures of the officers of such Borrower authorized to sign this Agreement,
together with evidence of the incumbency of such Secretary or Assistant
Secretary (or in the case of JD Luxembourg, of such directors).

(e)  Termination of Existing Credit Agreements.  The Administrative Agent shall
have received evidence satisfactory to it that the commitment of each financial
institution to make loans pursuant to (i) the $1,200,000,000 364-Day Credit
Agreement, dated as of February 22, 2016, among the Company, the Capital
Corporation, JD Luxembourg, the lenders parties thereto, JPMorgan Chase Bank,
N.A., as Administrative Agent, Citibank, N.A. and Deutsche Bank Securities Inc.,
as Documentation Agents, and Bank of America, N.A., as Syndication Agent, (ii)
the $2,900,000,000 2020 Credit Agreement, dated as of February 22, 2016 (the
“Existing Credit Agreement”), among the Company, the Capital Corporation, JD
Luxembourg, the lenders parties thereto, JPMorgan Chase Bank, N.A., as
Administrative Agent, Citibank, N.A. and Deutsche Bank Securities Inc., as
Documentation Agents, and Bank of America, N.A., as Syndication Agent, and (iii)
the $2,900,000,000 2021 Credit Agreement, dated as of February 22, 2016, among
the Company, the Capital Corporation, JD Luxembourg, the lenders parties
thereto, JPMorgan Chase Bank, N.A., as Administrative Agent, Citibank, N.A. and
Deutsche Bank Securities Inc., as Documentation Agents, and Bank of America,
N.A., as Syndication Agent, shall have





 

--------------------------------------------------------------------------------

 

57

been terminated in full and the outstanding principal amount of the indebtedness
thereunder and all other amounts owing to any bank thereunder shall have been
repaid or paid by the Borrowers.

(f)  No Material Adverse Change Certificate.  The Administrative Agent shall
have received concurrently with the execution of this Agreement, with a
counterpart for each Bank, a certificate of a Responsible Officer for each of
the Company and the Capital Corporation dated the date of this Agreement
certifying that since October 31, 2016, at the date of such certificate there
has been no material adverse change in the business, property, operations,
condition (financial or otherwise) or prospects of such Borrower and its
Subsidiaries, taken as a whole.

(g)  Fees.  The Administrative Agent shall have received, for the accounts of
the Banks and the Administrative Agent, and each Agent shall have received, for
the account of such Agent, all accrued fees and expenses owing hereunder or in
connection herewith to the Banks and the Agents to be received on the Closing
Date.

(h)  Additional Matters.  All other documents which the Administrative Agent may
reasonably request in connection with the transactions contemplated by this
Agreement shall be reasonably satisfactory in form and substance to the
Administrative Agent and its counsel.

4.2  Conditions to All Extensions of Credit.  The obligation of each Bank to
make Loans and of each Issuing Bank to issue Letters of Credit or increase the
drawable amount thereof (which shall include the initial Loan to be made by it
hereunder but shall not include any Loan made pursuant to subsection 2.20(e)(ii)
or (iii) if, after the making of such Loan and the application of the proceeds
thereof, the aggregate outstanding principal amount of the Committed Rate Loans
would not be increased) to be made by it hereunder on any Borrowing Date is
subject to the satisfaction of the following conditions precedent:

(a)  Representations and Warranties.  The representations and warranties made by
the Borrowers herein or which are contained in any certificate, document or
financial or other statement furnished by any Borrower at any time hereunder or
in connection herewith (other than any representations and warranties which by
the terms of such certificate, document or financial or other statement do not
survive the execution of this Agreement) shall be correct on and as of the date
of such Loan, the date of such issuance of such Letter of Credit or the date of
increase in the drawable amount of such Letter of Credit, as applicable, as if
made on and as of such date except as such representations and warranties
expressly relate to an earlier date.

(b)  No Default or Event of Default.  No Default or Event of Default shall have
occurred and be continuing on such date or after giving effect to such Loan, the
issuance of such Letter of Credit or the increase in the drawable amount of such
Letter of Credit, as applicable, to be made on such date and the application of
the proceeds thereof.

(c)  Additional Conditions to Bid Loans.  If such Loan is made pursuant to
subsection 2.2, all conditions set forth in subsection 2.2(f) shall have been
satisfied.

Each acceptance by any Borrower of a Loan, each issuance of a Letter of Credit
and each increase in the drawable amount of any Letter of Credit for the account
of a Borrower, shall constitute a representation and warranty by the relevant
Borrower as of the date of such Loan, the date of issuance of such Letter of
Credit or the date of increase in the drawable amount of such Letter of Credit,
as applicable, that the applicable conditions in clauses (a), (b) and (c) of
this subsection 4.2 have been satisfied.



 

--------------------------------------------------------------------------------

 

58

SECTION 5.      AFFIRMATIVE COVENANTS

Each of the Borrowers (except as otherwise specified) hereby agrees that, so
long as there is any obligation by any Bank to make Loans to it hereunder, any
obligation of an Issuing Bank to issue Letters of Credit hereunder, any Loan of
such Borrower remains outstanding and unpaid, any Letter of Credit remains
outstanding or any other amount is owing by such Borrower to any Bank, any
Issuing Bank or any Agent hereunder (unless the Majority Banks shall otherwise
consent in writing):

5.1  Financial Statements.  Such Borrower (other than, with respect to clause
(b) below, JD Luxembourg) shall furnish to each Bank:

(a)      as soon as available, but in any event within 120 days after the end of
each fiscal year of such Borrower, a copy of the consolidated balance sheet of
such Borrower and its consolidated Subsidiaries as at the end of such year and
the related consolidated statements of income and of cash flow for such year,
reported on by (i) in the case of the Company and the Capital Corporation,
Deloitte & Touche LLP or other independent certified public accountants of
nationally recognized standing in the United States and (ii) in the case of JD
Luxembourg, Deloitte & Touche LLP or other independent certified public
accountants of recognized standing in Luxembourg or the European Union; and

(b)      as soon as available, but in any event not later than 60 days after the
end of each of the first three quarterly periods of each fiscal year of such
Borrower, the condensed unaudited consolidated balance sheet of such Borrower
and its consolidated Subsidiaries as at the end of each such quarter and the
related unaudited consolidated statement of income of such Borrower and its
consolidated Subsidiaries for such quarterly period and the portion of the
fiscal year through such date, certified by a Responsible Officer of such
Borrower (subject to normal year-end audit adjustments).

All such financial statements described in clause (a) or (b) above shall present
fairly the consolidated financial condition and results of operations of such
Borrower and its consolidated Subsidiaries and be prepared in accordance with
generally accepted accounting principles in the United States of America (or, in
the case of any such financial statements furnished by JD Luxembourg,
international financial reporting standards in effect from time to time as
applicable to JD Luxembourg, or such other accounting standards required by any
applicable Luxembourg Governmental Authority) applied consistently throughout
the periods reflected therein (except as approved by such accountants or
officer, as the case may be, and disclosed therein).  The Company and the
Capital Corporation shall be deemed to have furnished such financial statements
to each Bank when they are filed with the Securities and Exchange Commission and
posted on its EDGAR system, and JD Luxembourg shall be deemed to have furnished
such financial statements to each Bank when they are delivered to the
Administrative Agent via electronic mail or other electronic transmission.

5.2  Certificates; Other Information.  Such Borrower (other than, with respect
to clause (a) below, JD Luxembourg) shall furnish to the Administrative Agent,
and the Administrative Agent shall make available to each Bank:

(a)  within 10 days of the delivery of the financial statements referred to in
subsections 5.1(a) and (b) above (or, if such financial statements are filed
with the Securities and Exchange Commission and posted on its EDGAR system,
within 10 days of the posting of such financial statements on the EDGAR system),
a certificate of a Responsible Officer of such Borrower stating that (i) he has
no knowledge of the occurrence and continuance of any Default or Event of
Default except as specified in



 

--------------------------------------------------------------------------------

 

59

such certificate, in which case such certificate shall contain a description
thereof and a statement of the steps, if any, which such Borrower is taking, or
proposes to take, to cure the same and (ii) the financial statements delivered
pursuant to subsection 5.1 would not be materially different if prepared in
accordance with GAAP except as specified in such certificate; and

(b)  promptly, such additional financial and other information as any Bank may
from time to time reasonably request.

5.3  Company Indenture Documents.  The Company shall, contemporaneously with the
delivery thereof to the Trustee, furnish to each Bank a copy of any information,
document or report required to be filed with the Trustee pursuant to Section
7.03 of the Indenture dated as of September 25, 2008 between the Company and The
Bank of New York Mellon, as trustee.  The Company shall be deemed to have
furnished such information, document or report to each Bank when it is filed
with the Securities and Exchange Commission and posted on its EDGAR system.

5.4  Capital Corporation Indenture Documents.  The Capital Corporation shall,
contemporaneously with the delivery thereof to the trustee, furnish to each Bank
a copy of any information, document or report required to be filed with the
Trustee pursuant to Section 7.03 of the Indenture dated March 15, 1997, between
the Capital Corporation and The Bank of New York Mellon (formerly known as The
Bank of New York, successor trustee to The Chase Manhattan Bank), as trustee, as
supplemented by the first supplemental indenture dated as of April 21, 2011 and
the second supplemental indenture dated as of April 17, 2014.  The Capital
Corporation shall be deemed to have furnished such information, document or
report to each Bank when it is filed with the Securities and Exchange Commission
and posted on its EDGAR system.

5.5  Notice of Default.  Such Borrower shall promptly give notice to the
Administrative Agent of the occurrence of any Default or Event of Default, which
notice shall be given in writing as soon as possible, and in any event within 10
days after a Responsible Officer of such Borrower obtains knowledge of such
occurrence, with a description of the steps being taken to remedy the same
(provided that such Borrower shall not be obligated to give notice of any
Default or Event of Default which is remedied prior to or within 10 days after a
Responsible Officer of such Borrower first acquires such knowledge).  Upon
receipt of any such notice, the Administrative Agent shall promptly notify each
Bank thereof.

5.6  Ownership of Capital Corporation and JD Luxembourg Stock.  The Company
shall continue to own, directly or through one or more wholly-owned
Subsidiaries, free and clear of any lien or other encumbrance, 51% of the voting
stock of (i) the Capital Corporation and (ii) JD Luxembourg for so long as JD
Luxembourg is a Borrower hereunder; provided, however, that the Capital
Corporation may merge or consolidate with, or sell or convey substantially all
of its assets to, the Company as provided in subsection 7.4.

5.7  Employee Benefit Plans.  The Company shall maintain, and cause each of its
Subsidiaries to maintain, each Plan as to which it may have liability, in
compliance with all applicable requirements of law and regulations.

5.8  Compliance.  Each of the Borrowers shall comply, and cause each of its
Subsidiaries to comply, in all material respects with all applicable laws,
rules, regulations and orders, noncompliance with which would reasonably be
expected to materially adversely affect (i) the financial condition or
operations of such Borrower and its consolidated Subsidiaries taken as a whole
or (ii) the ability of such Borrower to perform its obligations under this
Agreement.



 

--------------------------------------------------------------------------------

 

60

SECTION 6.      NEGATIVE COVENANTS OF THE COMPANY

The Company hereby agrees that, so long as there is any obligation by any Bank
to make Loans hereunder, any obligation of an Issuing Bank to issue Letters of
Credit hereunder, any Loan remains outstanding and unpaid, any Letter of Credit
remains outstanding or any other amount is owing to any Agent, any Issuing Bank
or any Bank hereunder, it shall not, nor in the case of subsections 6.2 and 6.3
shall it permit any Restricted Subsidiary to (unless the Majority Banks shall
otherwise consent in writing):

6.1  Company May Consolidate, etc., Only on Certain Terms.  Consolidate with or
merge with or into any other corporation or convey or transfer its properties
and assets substantially as an entirety to any Person, unless:

(a)  either the Company shall be the continuing corporation, or the corporation
(if other than the Company) formed by such consolidation or into which the
Company is merged or the Person which acquires by conveyance or transfer the
properties and assets of the Company substantially as an entirety shall
expressly assume, by an assumption agreement, executed and delivered to the
Administrative Agent, in form satisfactory to the Majority Banks, the due and
punctual payment of the principal of and interest on the Loans to the Company
and the performance of every covenant of this Agreement on the part of the
Company to be performed or observed;

(b)  immediately after giving effect to such transaction, no Default or Event of
Default, shall have happened and be continuing;

(c)  if as a result thereof any property or assets of the Company or a
Restricted Subsidiary would become subject to any Mortgage not permitted by (i)
through (xii) of subsection 6.2(a) or subsection 6.2(b), compliance shall be
effected with the first clause of subsection 6.2(a); and

(d)  the Company and the successor Person have delivered to the Administrative
Agent an officers’ certificate signed by two Responsible Officers of the Company
stating that such consolidation, merger, conveyance or transfer and such
assumption agreement comply with this subsection 6.1 and that all conditions
precedent herein provided for relating to such transaction have been complied
with.

6.2  Limitation on Liens.  (a)  Issue, incur, assume or guarantee any debt
(hereinafter in this subsection referred to as “Debt”) secured by any mortgage,
security interest, pledge, lien or other encumbrance (hereinafter called
“Mortgage” or “Mortgages”) upon any Important Property, or upon any shares of
stock or indebtedness issued or incurred by any Restricted Subsidiary (whether
such Important Property, shares of stock or indebtedness is now owned or
hereafter acquired) without in any such case effectively providing, concurrently
with the issuance, incurrence, assumption or guaranty of any such Debt, that the
Loans and all other amounts hereunder (together with, if the Company shall so
determine, any other indebtedness of or guaranty by the Company or such
Restricted Subsidiary ranking equally with the Loans then existing or thereafter
created) shall be secured equally and ratably with or prior to such Debt;
provided, however, that the foregoing restrictions shall not apply to:

(i)      Mortgages on any property acquired, constructed or improved by the
Company or any Restricted Subsidiary after the date of this Agreement which are
created or assumed contemporaneously with, or within 120 days after, such
acquisition, construction or improvement to secure or provide for the payment of
all or any part of the purchase price of such property or the cost of such
construction or improvement incurred after the date of this Agreement, or



 

--------------------------------------------------------------------------------

 

61

(in addition to Mortgages contemplated by clauses (ii), (iii) and (iv) below)
Mortgages on any property existing at the time of acquisition thereof; provided
that such Mortgages shall not apply to any Important Property theretofore owned
by the Company or any Restricted Subsidiary other than, in the case of any such
construction or improvement, any theretofore unimproved real property on which
the property so constructed, or the improvement, is located;

(ii)      Mortgages on any property, shares of stock, or indebtedness existing
at the time of acquisition thereof from a corporation which is consolidated with
or merged into, or substantially all of the assets of which are acquired by, the
Company or a Restricted Subsidiary;

(iii)     Mortgages on property of a corporation existing at the time such
corporation becomes a Restricted Subsidiary;

(iv)     Mortgages to secure Debt of a Restricted Subsidiary to the Company or
to another Restricted Subsidiary;

(v)      Mortgages in favor of the United States of America or any State
thereof, or any department, agency or instrumentality or political subdivision
of the United States of America or any State thereof, to secure partial,
progress, advance or other payments pursuant to any contract or statute or to
secure any indebtedness incurred for the purpose of financing all or any part of
the purchase price or the cost of constructing or improving the property subject
to such Mortgages and Mortgages given to secure indebtedness incurred in
connection with the financing of construction of pollution control facilities,
the interest on which indebtedness is exempt from income taxes under the Code;

(vi)     any deposit or pledge of assets (1) with any surety company or clerk of
any court, or in escrow, as collateral in connection with, or in lieu of, any
bond on appeal from any judgment or decree against the Company or a Restricted
Subsidiary, or in connection with other proceedings or actions at law or in
equity by or against the Company or a Restricted Subsidiary, or (2) as security
for the performance of any contract or undertaking not directly related to the
borrowing of money or the securing of indebtedness, if made in the ordinary
course of business, or (3) with any governmental agency, which deposit or pledge
is required or permitted to qualify the Company or a Restricted Subsidiary to
conduct business, to maintain self-insurance, or to obtain the benefits of any
law pertaining to worker’s compensation, unemployment insurance, old age
pensions, social security, or similar matters, or (4) made in the ordinary
course of business to obtain the release of mechanics’, workmen’s, repairmen’s,
warehousemen’s or similar liens, or the release of property in the possession of
a common carrier;

(vii)    Mortgages existing on property acquired by the Company or a Restricted
Subsidiary through the exercise of rights arising out of defaults on receivables
acquired in the ordinary course of business;

(viii)   judgment liens, so long as the finality of such judgment is being
contested in good faith and execution thereon is stayed;





 

--------------------------------------------------------------------------------

 

62

(ix)     Mortgages for the sole purpose of extending, renewing or replacing in
whole or in part Debt secured by any Mortgage referred to in the foregoing
clauses (i) to (viii), inclusive, or in this clause (ix), provided,  however,
that the principal amount of Debt secured thereby shall not exceed the principal
amount of Debt so secured at the time of such extension, renewal or replacement,
and that such extension, renewal or replacement shall be limited to all or a
part of the property which secured the Mortgage so extended, renewed or replaced
(plus improvements on such property);

(x)      liens for taxes or assessments or governmental charges or levies not
yet due or delinquent, or which can thereafter be paid without penalty, or which
are being contested in good faith by appropriate proceedings; landlord’s liens
on property held under lease; and any other liens of a nature similar to those
hereinabove described in this clause (x) which do not, in the opinion of the
Company, materially impair the use of such property in the operation of the
business of the Company or a Restricted Subsidiary or the value of such property
for the purposes of such business;

(xi)     Mortgages on Margin Stock owned by the Company and its Restricted
Subsidiaries to the extent such Margin Stock so Mortgaged exceeds 25% of the
fair market value of the sum of the Important Property of the Company and the
Restricted Subsidiaries plus the shares of stock (including Margin Stock) and
indebtedness issued or incurred by the Restricted Subsidiaries; and

(xii)   Mortgages on any Important Property of, or any shares of stock or
indebtedness issued or incurred by, any Restricted Subsidiary organized under
the laws of Canada.

(b)  (i)  The provisions of subsection 6.2(a) shall not apply to the issuance,
incurrence, assumption or guarantee by the Company or any Restricted Subsidiary
of Debt secured by a Mortgage which would otherwise be subject to the foregoing
restrictions up to an aggregate amount which, together with the sum of (A) all
other Debt issued or incurred by the Company and its Restricted Subsidiaries
secured by Mortgages (other than Mortgages permitted by subsection 6.2(a)) which
would otherwise be subject to the foregoing restrictions and (B) the
Attributable Debt in respect of Sale and Lease-back Transactions in existence at
such time (other than Sale and Lease-back Transactions which, if the
Attributable Debt in respect of such Sale and Lease-back had been a Mortgage,
would have been permitted by clause (i) of subsection 6.2(a) and other than Sale
and Lease-back Transactions the proceeds of which have been applied in
accordance with subsection 6.3(b)) does not at the time exceed 5% of
Consolidated Net Worth.

(ii)      For purposes of this Agreement, the term “Consolidated Net Worth”
shall mean the aggregate of capital and surplus of the Company and its
consolidated Subsidiaries, less minority interests in Subsidiaries, determined
in accordance with GAAP; and the term “Attributable Debt” shall mean, as of any
particular time, the present value, discounted at a rate per annum equal to the
interest rate set forth in the Company’s 8-1/2% Debentures Due 2022, compounded
semi-annually, of the obligation of a lessee for rental payments during the
remaining term of any lease (including any period for which such lease has been
extended or may, at the option of the lessor, be extended); the net amount of
rent required to be paid for any such period shall be the total amount



 

--------------------------------------------------------------------------------

 

63

of the rent payable by the lessee with respect to such period, but may exclude
amounts required to be paid on account of maintenance and repairs, insurance,
taxes, assessments, water rates and similar charges; and, in the case of any
lease which is terminable by the lessee upon the payment of a penalty, such net
amount shall also include the amount of such penalty, but no rent shall be
considered as required to be paid under such lease subsequent to the first date
upon which it may be so terminated.

(c)  If, upon any consolidation or merger of any Restricted Subsidiary with or
into any other corporation, or upon any consolidation or merger of any other
corporation with or into the Company or any Restricted Subsidiary or upon any
sale or conveyance of the property of any Restricted Subsidiary as an entirety
or substantially as an entirety to any other Person, or upon any acquisition by
the Company or any Restricted Subsidiary by purchase or otherwise of all or any
part of the property of any other Person, any Important Property theretofore
owned by the Company or such Restricted Subsidiary would thereupon become
subject to any Mortgage not permitted by the terms of subsection (a) or (b) of
this subsection 6.2, the Company, prior to such consolidation, merger, sale or
conveyance, or acquisition, will, or will cause such Restricted Subsidiary to,
secure payment of the principal of and interest on the Loans (equally and
ratably with or prior to any other indebtedness of the Company or such
Subsidiary then entitled thereto) by a direct lien on all such property prior to
all liens other than any liens theretofore existing thereon by an assumption
agreement or otherwise.

(d)  If at any time the Company or any Restricted Subsidiary shall issue, incur,
assume or guarantee any Debt secured by any Mortgage not permitted by this
subsection 6.2, to which the covenant in subsection 6.2(a) is applicable, the
Company will promptly deliver to the Administrative Agent (with counterparts for
each Bank):

(i)      an officers’ certificate signed by two Responsible Officers of the
Company stating that the covenant of the Company contained in paragraph (a) or
(c) of this subsection 6.2 has been complied with; and

(ii)     an opinion of counsel satisfactory to the Administrative Agent to the
effect that such covenant has been complied with, and that any instruments
executed by the Company in the performance of such covenant comply with the
requirements of such covenant.

6.3  Limitations on Sale and Lease-back Transactions.  Enter into any
arrangement with any Person providing for the leasing to the Company or any
Restricted Subsidiary of any Important Property owned or hereafter acquired by
the Company or such Restricted Subsidiary (except for temporary leases for a
term, including any renewal thereof, of not more than three years and except for
leases between the Company and a Restricted Subsidiary or between Restricted
Subsidiaries), which Important Property has been or is to be sold or transferred
by the Company or such Restricted Subsidiary to such Person (herein referred to
as a “Sale and Lease-back Transaction”) unless the net proceeds of such sale are
at least equal to the fair value (as determined by the Board of Directors of the
Company or such Restricted Subsidiary, as applicable) of such property and
either (a) the Company or such Restricted Subsidiary would be entitled, pursuant
to the provisions of (1) subsection 6.2(a)(i) or (2) subsection 6.2(b), to incur
Debt secured by a Mortgage on the Important Property to be leased without
equally and ratably securing the Loans, or (b) the Company shall, and in any
such case the Company covenants that it will, within 120 days of the effective
date of any such arrangement, apply an amount equal to the fair value (as so
determined) of such property to the reduction of the Commitments (to be
accompanied by prepayment of the Loans in accordance with subsection 2.6 to the
extent that the principal amount thereof outstanding prior to such prepayment
would exceed the Commitments as so reduced) or to the payment or



 

--------------------------------------------------------------------------------

 

64

other retirement of funded debt for money borrowed, incurred or assumed by the
Company which ranks senior to or pari passu with the Loans or of funded debt for
money borrowed, incurred or assumed by any Restricted Subsidiary (other than, in
either case, funded debt owned by the Company or any Restricted
Subsidiary).  For this purpose, funded debt means any Debt which by its terms
matures at or is extendable or renewable at the sole option of the obligor
without requiring the consent of the obligee to a date more than twelve months
after the date of the creation of such Debt.

6.4  Equipment Operations Debt.  Permit Equipment Operations Debt as at the end
of any fiscal quarter of the Company and its consolidated Subsidiaries
(including the last quarter of any fiscal year of the Company and its
consolidated Subsidiaries) to exceed 65% of the sum, at the end of each such
fiscal quarter, of (i) Equipment Operations Debt plus (ii) Total Stockholders’
Equity.

SECTION 7.      NEGATIVE COVENANTS OF THE CAPITAL CORPORATION

The Capital Corporation hereby agrees that, so long as there is any obligation
by any Bank to make Loans to the Capital Corporation hereunder, any obligation
of any Issuing Bank to issue Letters of Credit hereunder, any Loan of the
Capital Corporation remains outstanding and unpaid, any Letter of Credit remains
outstanding or any other amount is owing by the Capital Corporation to any Bank,
any Issuing Bank or any Agent hereunder, the Capital Corporation shall not, nor
in the case of the agreements set forth in subsection 7.3 shall it permit any of
its Subsidiaries to, directly or indirectly (unless the Majority Banks shall
otherwise consent in writing):

7.1  Fixed Charges Ratio.  Permit the ratio of Net Earnings Available for Fixed
Charges to Fixed Charges for any fiscal quarter of the Capital Corporation and
its consolidated Subsidiaries (including the last quarter of any fiscal year of
the Capital Corporation and its consolidated Subsidiaries) to be less than 1.05
to 1.

7.2  Consolidated Senior Debt to Consolidated Capital Base.  Permit the ratio of
Consolidated Senior Debt to Consolidated Capital Base as at the end of any
fiscal quarter of the Capital Corporation and its consolidated Subsidiaries
(including the end of any fiscal year of the Capital Corporation and its
consolidated Subsidiaries) to be more than 11 to 1.

7.3  Limitation on Liens.  Issue, incur, assume or guarantee any Debt secured by
any Mortgage upon any of its property or assets, or any of the property or
assets of any of its Subsidiaries (whether any such property or assets is now
owned or hereafter acquired) without in any such case effectively providing,
concurrently with the issuance, incurrence, assumption or guaranty of any such
Debt, that the Loans and all other amounts hereunder (together with, if the
Capital Corporation shall so determine, any other indebtedness of or guaranty by
such Borrower or such Subsidiary ranking equally with the Loans then existing or
thereafter created) shall be secured equally and ratably with or prior to such
Debt; provided, however, that the foregoing restrictions shall not apply to:

(a)  Mortgages on fixed assets or other physical properties hereafter acquired
to secure all or part of the purchase price thereof or the acquiring hereafter
of such assets or properties subject to any existing lien or charge securing
indebtedness (whether or not assumed);

(b)  easements, liens, franchises or other minor encumbrances on or over any
real property which do not materially detract from the value of such property or
its use in the business of the Capital Corporation or a Subsidiary of the
Capital Corporation;





 

--------------------------------------------------------------------------------

 

65

(c)  any deposit or pledge of assets (i) with any surety company or clerk of any
court, or in escrow, as collateral in connection with or in lieu of, any bond on
appeal from any judgment or decree against the Capital Corporation or a
Subsidiary of the Capital Corporation, or in connection with other proceedings
or actions at law or in equity by or against the Capital Corporation or a
Subsidiary of the Capital Corporation or (ii) as security for the performance of
any contract or undertaking not directly or indirectly related to the borrowing
of money or the securing of indebtedness, if made in the ordinary course of
business, or (iii) with any governmental agency, which deposit or pledge is
required or permitted to qualify the Capital Corporation or a Subsidiary of the
Capital Corporation to conduct business, to maintain self-insurance, or to
obtain the benefits of any law pertaining to workmen’s compensation,
unemployment insurance, old age pensions, social security, or similar matters,
or (iv) made in the ordinary course of business to obtain the release of
mechanics’, workmen’s, repairmen’s, warehousemen’s or similar liens, or the
release of property in the possession of a common carrier;

(d)  Mortgages by a Subsidiary as security for indebtedness owed to the Capital
Corporation or to any other Subsidiary;

(e)  liens for taxes and governmental charges not yet due or contested by
appropriate proceedings in good faith;

(f)  Mortgages existing on property acquired by the Capital Corporation or a
Subsidiary of the Capital Corporation through the exercise of rights arising out
of defaults on receivables acquired in the ordinary course of business;

(g)  judgment liens, so long as the finality of such judgment is being contested
in good faith and execution thereon is stayed;

(h)  any Mortgage (other than directly or indirectly to secure borrowed money)
if, after giving effect thereto, the aggregate principal sums secured by pledges
or liens otherwise within the restrictions in clauses (a) through (h) of this
subsection 7.3 do not exceed $500,000;

(i)  any Mortgage securing Securitization Indebtedness;

(j)  Mortgages on Margin Stock owned by the Capital Corporation and its
Subsidiaries to the extent such Margin Stock exceeds 25% of the fair market
value of property and assets of the Capital Corporation and its Subsidiaries
(including Margin Stock); and

(k)  cash collateral provided to any counterparty of the Capital Corporation or
to any Subsidiary of the Capital Corporation in connection with any Hedging
Transaction.

7.4  Consolidation; Merger.  Merge or consolidate with, or sell or convey (other
than a conveyance by way of lease) all or substantially all of its assets to,
any other corporation, unless (a) the Capital Corporation shall be the surviving
corporation in the case of a merger or the surviving, resulting or transferee
corporation (the “successor corporation”) shall be a corporation organized under
the laws of the United States or any State thereof or the District of Columbia
and shall expressly assume the due and punctual performance of all of the
agreements, covenants and obligations of the Capital Corporation under this
Agreement by supplemental agreement satisfactory to the Administrative Agent and
executed and delivered to the Administrative Agent by the successor corporation
and (b) the Capital Corporation or such successor corporation, as the case may
be, shall not, immediately after such merger, consolidation, sale or conveyance,
be in default in the performance of any such agreements, covenants or
obligations; provided, however, that the Capital Corporation may merge or
consolidate with, or sell or convey substantially all of its assets to, the
Company, if (i) the Company is the successor corporation (as defined



 

--------------------------------------------------------------------------------

 

66

above) and (ii) subclause (b) above is complied with.  Upon any such merger,
consolidation, sale or conveyance, the successor corporation shall succeed to
and be substituted for, and may exercise every right and power of and shall be
subject to all the obligations of, the Capital Corporation under this Agreement,
with the same effect as if the successor corporation had been named as the
Capital Corporation herein and therein.

SECTION 8.      EVENTS OF DEFAULT

Upon the occurrence and during the continuance of any of the following events:

(a)  A Borrower shall fail to pay any principal of any Loan or Reimbursement
Obligation when due in accordance with the terms hereof or to pay any interest
on any Loan or Reimbursement Obligation, in each case within two Business Days
after any such amount becomes due in accordance with the terms hereof or shall
fail to pay any other amount payable hereunder within five Business Days after
any such other amount becomes due in accordance with the terms thereof or
hereof; or

(b)  Any representation or warranty made or pursuant to subsection 4.2 deemed
made by a Borrower herein or which is contained in any material certificate,
material document or material financial statement or other material statement
furnished at any time under or in connection with this Agreement shall prove to
have been incorrect in any material respect on or as of the date made or deemed
made; or

(c)  The Company shall default in the observance or performance of any agreement
contained in subsection 5.6, 6.1 or 6.4, or the Capital Corporation shall
default in the observance or performance of any agreement contained in
subsections 7.1, 7.2 or 7.4; or

(d)  A Borrower shall default in the observance or performance of any agreement
contained in this Agreement (other than those agreements referred to above in
this Section 8), and such default shall continue unremedied for a period of 30
days after written notice thereof shall have been given to such Borrower by the
Administrative Agent or any of the Banks through the Administrative Agent; or

(e)  (i)  A Borrower or any of its Significant Subsidiaries shall default in any
payment of principal of or interest on any indebtedness for borrowed money
(other than the Loans and any Securitization Indebtedness) in a principal amount
in excess of $100,000,000 in the aggregate, or any interest or premium thereon,
when due (whether at scheduled maturity or by required prepayment, acceleration,
demand or otherwise) and such failure shall continue beyond the period of grace,
if any, provided in the instrument or agreement under which such indebtedness
was created; or (ii) any other default (other than any default arising solely
out of a Borrower’s, or any of its Significant Subsidiaries’, violation of any
arrangement with any Bank, or any affiliate of any Bank, in any way restricting
such Borrower’s, or such Significant Subsidiary’s, right or ability to sell,
pledge or otherwise dispose of Margin Stock other than Restricted Margin Stock),
or any other event that with notice or the lapse of time, or both, would
constitute such a default, under any agreement or instrument relating to any
such indebtedness for borrowed money (other than the Loans), shall occur and
shall continue after the applicable grace period, if any, specified in such
agreement or instrument, if the effect of such default or event is to accelerate
the maturity of such indebtedness; or (iii) any such indebtedness for borrowed
money shall, by reason of default, be declared to be due and payable, or
required to be prepaid, prior to the stated maturity thereof (unless such
indebtedness is declared due and payable, or required to be prepaid, solely by
reason of any Borrower’s, or any of its Significant Subsidiaries’, violation of
any arrangement with any Bank, or any affiliate of any Bank, in any way
restricting such Borrower’s, or such Significant Subsidiary’s, right or ability
to sell, pledge or otherwise dispose of Margin Stock other than



 

--------------------------------------------------------------------------------

 

67

Restricted Margin Stock); provided that, no Event of Default under this Section
8(e) shall occur or be continuing if such failure, default or breach has been
waived by the holder(s) or trustee or agent on behalf of such holder(s) of such
indebtedness unless payment of such indebtedness has been accelerated and such
acceleration has not been waived; or

(f)  (i)  A Borrower or any of its Significant Subsidiaries shall commence any
case, proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it a bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, winding-up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or (B)
seeking appointment of a receiver, trustee, custodian or other similar official
for it or for all or any substantial part of its assets, or such Borrower or any
of its Significant Subsidiaries shall make a general assignment for the benefit
of its creditors; or (ii) there shall be commenced against a Borrower or any of
its Significant Subsidiaries any case, proceeding or other action of a nature
referred to in clause (i) above which (A) results in the entry of an order for
relief or any such adjudication or appointment or (B) remains undismissed,
undischarged or unbonded for a period of 90 days; or

(g)  Any action is undertaken to terminate any Plan as to which a Borrower, or
any Subsidiary of a Borrower, may have liability, or any such Plan is terminated
or such Borrower or Subsidiary withdraws from such Plan, or any Reportable Event
as to any such Plan shall occur, and there shall exist a deficiency in the
assets available to satisfy the benefits guaranteeable under ERISA with respect
to such Plan, in the aggregate for all such Plans with respect to which any of
the foregoing shall have occurred in the immediately preceding 12 consecutive
months, of more than 25% of the Consolidated Net Worth of such Borrower and in
the reasonable judgment of the Required Banks, such occurrence is reasonably
expected to have a material adverse effect on the business, operations or
condition (financial or otherwise) of the Borrowers; or

(h)  Any Person shall own beneficially, directly or indirectly, 30% or more of
the common stock of the Company; or any Person shall have the power, direct or
indirect, to vote securities having 30% or more of the ordinary voting power for
the election of directors of the Company or shall own beneficially, directly or
indirectly, securities having such power, provided that there shall not be
included among the securities as to which any such Person has such power to vote
or which such Person so owns securities owned by such Person as nominee for the
direct or indirect beneficial owner thereof or securities as to which such power
to vote arises by virtue of proxies solicited by the management of the Company;
or

(i)  So long as any Luxembourg Obligations remain outstanding or JD Luxembourg
is a party to this Agreement, the guaranty in Section 2.27 shall cease, for any
reason, to be in full force and effect or any Borrower shall so assert;

then, and in any such event, (A) if such event is an Event of Default specified
in paragraph (f) above, automatically the Commitments shall immediately
terminate and the Loans hereunder (with accrued interest thereon) and all other
amounts owing under this Agreement (including all amounts of L/C Obligations,
whether or not the beneficiaries of the then outstanding Letters of Credit shall
have presented the documents required thereunder) and the Loans shall
immediately become due and payable, and (B)(1) if such event is an Event of
Default specified in paragraph (a) or (e), then with the consent of the Majority
Banks, the Administrative Agent may, or upon the request of the Majority Banks,
the Administrative Agent shall, or (2) if such event is an Event of Default
specified in paragraph (b), (c), (d), (g) or (h), then with the consent of the
Required Banks, the Administrative Agent may, or upon the request of the
Required Banks, the Administrative Agent shall, take either or both of the
following actions: (i) by notice to the Borrowers, declare the Commitments to be
terminated forthwith, whereupon the Commitments



 

--------------------------------------------------------------------------------

 

68

shall immediately terminate; and (ii) by notice of default to the Borrowers,
declare the Loans hereunder (with accrued interest thereon) and all other
amounts owing under this Agreement (including all amounts of L/C Obligations,
whether or not the beneficiaries of the then outstanding Letters of Credit shall
have presented the documents required thereunder) to be due and payable
forthwith, whereupon the same shall immediately become due and payable.  With
respect to all Letters of Credit with respect to which presentment for honor
shall not have occurred at the time of an acceleration pursuant to this
paragraph, the Borrowers shall at such time deposit in a cash collateral account
opened by the Administrative Agent an amount equal to the aggregate then undrawn
and unexpired amount of such Letters of Credit.  Amounts held in such cash
collateral account shall be applied by the Administrative Agent to the payment
of drafts drawn under such Letters of Credit, and the unused portion thereof
after all such Letters of Credit shall have expired or been fully drawn upon, if
any, shall be applied to repay other obligations of the Borrowers
hereunder.  After all such Letters of Credit shall have expired or been fully
drawn upon, all Reimbursement Obligations shall have been satisfied and all
other obligations of the Borrowers hereunder shall have been paid in full, the
balance, if any, in such cash collateral account shall be returned to the
Borrowers (or such other Person as may be lawfully entitled thereto).  Except as
expressly provided above in this Section, presentment, demand, protest and all
other notices of any kind are hereby expressly waived with respect to this
Agreement by the Borrowers.

SECTION 9.      THE AGENTS

9.1  Appointment.  (a)  Each Bank hereby irrevocably designates and appoints
JPMorgan Chase Bank, N.A. as the Administrative Agent of such Bank under this
Agreement, and each Bank hereby irrevocably authorizes JPMorgan Chase Bank, N.A.
as the Administrative Agent for such Bank, to take such action on its behalf
under the provisions of this Agreement and to exercise such powers and perform
such duties as are expressly delegated to the Administrative Agent by the terms
of this Agreement, together with such other powers as are reasonably incidental
thereto. 

(b)  Notwithstanding anything to the contrary contained in this Agreement, the
parties hereto hereby agree that neither the Syndication Agent, the
Documentation Agents, Lead Arrangers nor Bookrunners on the cover of this
Agreement shall have any rights, duties, responsibilities or liabilities in such
respective capacity under this Agreement, nor shall any such Person have the
authority to take any action hereunder in its capacity as such.

(c)  Notwithstanding any provision to the contrary elsewhere in this Agreement,
no Agent shall have any duties or responsibilities, except those expressly set
forth herein, or any fiduciary relationship with any Bank, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or otherwise exist against any Agent.

9.2  Delegation of Duties.  Each Agent may execute any of its duties under this
Agreement by or through agents or attorneys-in-fact and shall be entitled to
advice of counsel concerning all matters pertaining to such duties.  Each Agent
shall not be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by it with reasonable care.

9.3  Exculpatory Provisions.  Neither any Agent nor any of their respective
officers, directors, employees, agents, attorneys-in-fact or affiliates shall be
(i) liable to any Bank for any action lawfully taken or omitted to be taken by
it or such Person under or in connection with this Agreement (except for its or
such Person’s own gross negligence or willful misconduct as finally determined
by a non-appealable judgment of a court of competent jurisdiction), or (ii)
responsible in any manner to any of the Banks for any recitals, statements,
representations or warranties made by the Borrowers or any officer thereof
contained in this Agreement or in any certificate, report, statement or other
document referred to or provided for in, or received by any Agent under or in
connection with, this Agreement or for the value,



 

--------------------------------------------------------------------------------

 

69

validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or for any failure of the Borrowers to perform their obligations
hereunder.  No Agent shall be under any obligation to any Bank to ascertain or
to inquire as to the observance or performance of any of the agreements
contained in, or conditions of, this Agreement, or to inspect the properties,
books or records of the Borrowers.

9.4  Reliance by Agents.  Each Agent shall be entitled to rely, and shall be
fully protected in relying, upon any Loan, writing, resolution, notice, consent,
certificate, affidavit, letter, cablegram, telegram, facsimile, telex or
teletype message, statement, order or other document or conversation believed by
it to be genuine and correct and to have been signed, sent or made by the proper
Person or Persons and upon advice and statements of legal counsel (including,
without limitation, counsel to the Borrowers), independent accountants and other
experts selected by such Agent.  Each Agent may deem and treat the payee of any
Loan as the owner thereof for all purposes except as provided in subsections
10.5(c) and 10.5(d).  Each Agent shall be fully justified in failing or refusing
to take any discretionary action under this Agreement unless it shall first
receive such advice or concurrence of the Majority Banks as it deems appropriate
or it shall first be indemnified to its satisfaction by the Banks against any
and all liability and expense which may be incurred by it by reason of taking or
continuing to take any such action.  Each Agent shall in all cases be fully
protected in acting, or in refraining from acting, under this Agreement in
accordance with a request of the Majority Banks, the Required Banks or all of
the Banks (if the consent of the Majority Banks, the Required Banks or all of
the Banks, respectively, is required), and such request and any action taken or
failure to act pursuant thereto shall be binding upon all the Banks.

9.5  Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default unless
the Administrative Agent has received notice from a Bank or either Borrower
referring to this Agreement, describing such Default or Event of Default and
stating that such notice is a “notice of default”.  In the event that the
Administrative Agent receives such a notice, the Administrative Agent shall give
notice thereof to the Banks.  The Administrative Agent shall take such action
with respect to such Default or Event of Default as shall be reasonably directed
by the Majority Banks, the Required Banks or all Banks, as applicable; provided
that, unless and until the Administrative Agent shall have received such
directions, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable in the best interests of the Banks.

9.6  Non-Reliance on Agents and Other Banks.  Each Bank expressly acknowledges
that neither any Agent nor any of its respective officers, directors, employees,
agents, attorneys-in-fact or affiliates has made any representations or
warranties to it and that no act by such Agent hereafter taken, including any
review of the affairs of the Borrowers, shall be deemed to constitute any
representation or warranty by such Agent to any Bank.  Each Bank represents to
each Agent that it has, independently and without reliance upon such Agent or
any other Bank, and based on such documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
operations, property, financial and other condition and creditworthiness of each
Borrower and made its own decision to make its Loans hereunder and enter into
this Agreement.  Each Bank also represents that it will, independently and
without reliance upon each Agent or any other Bank, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement, and to make such investigation as it deems necessary to
inform itself as to the business, operations, property, financial and other
condition and creditworthiness of the Borrowers.  Except for notices, reports
and other documents expressly required to be furnished to the Banks by any Agent
hereunder, such Agent shall not have any duty or responsibility to provide any
Bank with any credit or other information concerning the business, operations,
property, financial and other condition or creditworthiness of a Borrower which
may come into the possession of such Agent or any of its officers, directors,
employees, agents, attorneys-in-fact or affiliates.



 

--------------------------------------------------------------------------------

 

70

9.7  Indemnification.  (a)  The Banks agree to indemnify each Agent in its
capacity as such (to the extent not reimbursed by the Borrowers and without
limiting the obligation of the Borrowers to do so), ratably (as reasonably
determined by the Administrative Agent), from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind whatsoever which may at any time
(including without limitation at any time following the payment of the Loans) be
imposed on, incurred by or asserted against such Agent in any way relating to or
arising out of this Agreement, or any documents contemplated by or referred to
herein or the transactions contemplated hereby or any action taken or omitted by
such Agent under or in connection with any of the foregoing; provided that no
Bank shall be liable for the payment of any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting from such Agent’s gross negligence or
willful misconduct.  The agreements in this subsection 9.7 shall survive the
payment of the Loans and all other amounts payable hereunder.

(b)  Each Bank shall indemnify the Administrative Agent for the full amount of
any taxes, levies, imposts, duties, fees, deductions, withholdings or similar
charges imposed by any Governmental Authority that are attributable to such Bank
and that are payable or paid by the Administrative Agent, together with all
interest, penalties, reasonable costs and expenses arising therefrom or with
respect thereto, as determined by the Administrative Agent in good faith.  A
certificate as to the amount of such payment or liability delivered to any Bank
by the Administrative Agent shall be conclusive absent manifest error. 

9.8  Agents in their Individual Capacities.  Each Agent and its respective
affiliates may make loans to, accept deposits from and generally engage in any
kind of business with the Borrowers as though such Agent were not an Agent
hereunder.  With respect to its Loans made by it and with respect to any Letter
of Credit issued or participated in by it, each Agent shall have the same rights
and powers under this Agreement as any Bank and may exercise the same as though
it were not an Agent, and the terms “Bank” and “Banks” shall include the
Administrative Agent in its individual capacity.

9.9  Successor Agents.  Each Agent may resign as Agent upon 30 days’ notice
thereof to the Borrowers and the Banks.  If any Agent shall resign as Agent
under this Agreement, then the Majority Banks shall appoint from among the Banks
a successor agent for the Banks which successor agent shall be approved by the
Borrowers, whereupon such successor agent shall succeed to the rights, powers
and duties of the Administrative Agent and the term “Administrative Agent” shall
mean such successor agent effective upon its appointment, and the former Agent’s
rights, powers and duties as Agent shall be terminated, without any other or
further act or deed on the part of such former Agent or any of the parties to
this Agreement.  After any retiring Agent’s resignation hereunder as Agent, the
provisions of this Section 9 shall inure to its benefit as to any actions taken
or omitted to be taken by it while it was Agent under this Agreement. 

SECTION 10.      MISCELLANEOUS

10.1  Amendments and Waivers.  With the written consent of the Majority Banks,
the Administrative Agent and the Borrowers may, from time to time, enter into
written amendments, supplements or modifications hereto for the purpose of
adding any provisions to this Agreement or changing in any manner the rights of
the Banks or of the Borrowers hereunder, and with the consent of the Majority
Banks the Administrative Agent on behalf of the Banks may execute and deliver to
the Borrowers a written instrument waiving, on such terms and conditions as the
Administrative Agent may specify in such instrument, any of the requirements of
this Agreement or any Default or Event of Default and its consequences;
provided, however, that no such waiver, amendment, supplement or modification
shall (a) extend the maturity of any Loan or Reimbursement Obligation, or reduce
the rate or extend the time of payment of interest thereon, or reduce the
principal amount thereof, or reduce the rate of any fee



 

--------------------------------------------------------------------------------

 

71

payable hereunder or extend the time of payment thereof, in each case, without
the written consent of (i) with respect to any such change to any Committed Rate
Loan, each Bank directly affected thereby and (ii) with respect to any such
change to any Bid Loan, the Bank which made such Bid Loan, or (b) change the
amount of any Bank’s Commitment or the terms of its obligation to make Loans
hereunder (other than in accordance with subsection 2.20), or amend, modify or
waive the pro rata treatment and payment provisions of subsection 2.12(b), or
amend, modify or waive any provision of this subsection 10.1 or reduce the
percentage specified in the definition of Majority Banks or Required Banks, or
consent to the assignment or transfer by either Borrower of any of its rights
and obligations under this Agreement, in each case without the written consent
of each Bank, or (c) amend, modify or waive any provision of Section 9 without
the written consent of the then Administrative Agent and, if applicable, any
other Agent affected by such amendment, modification or waiver, or (d) extend
the Termination Date with respect to any Bank without the written consent of
such Bank; and provided,  further, however, that no such waiver, amendment,
supplement or modification shall waive, amend, supplement or otherwise modify
subsections 2.16 without the written consent of the Required Banks, or (e)
amend, modify or waive any provision of subsections 2.23 and 2.26 (and related
defined terms), or any other provision which affects the rights or duties of an
Issuing Bank under this Agreement, without the written consent of each Issuing
Bank, or (f) so long as any Luxembourg Obligations remain outstanding or JD
Luxembourg is a party to this Agreement, release Capital Corporation from its
guarantee obligations under Section 2.27 without the written consent of each
Bank.  Any such waiver and any such amendment, supplement or modification shall
apply equally to each of the Banks and shall be binding upon the Borrowers, the
Banks and the Agents.  In the case of any waiver, the Borrowers, the Banks and
the Agents shall be restored to their former position and rights hereunder, and
any Default or Event of Default waived shall be deemed to be cured and not
continuing; but no such waiver shall extend to any subsequent or other Default
or Event of Default, or impair any right consequent thereon.  Anything contained
in the foregoing to the contrary notwithstanding, the relevant Borrower and the
relevant Bank with respect to a Negotiated Rate Loan may, from time to time,
enter into amendments, supplements or modifications for the purpose of adding
any provisions to such Negotiated Rate Loans or changing in any manner the
rights of such Bank and such Borrower thereunder and such Bank may waive any of
the requirements of such Negotiated Rate Loan; provided, however, that such
Borrower and such Bank shall notify the Administrative Agent in writing of any
extension of the maturity of such Negotiated Rate Loan or reduction of the
principal amount thereof; provided, further, that such Borrower and such Bank
shall not extend the maturity of such Negotiated Rate Loan beyond the last day
of the Commitment Period.

10.2  Notices.  All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing, by facsimile transmission,
by telephone confirmed in writing and, unless otherwise expressly provided
herein, shall be deemed to have been duly given or made when delivered by hand,
or when deposited in the mail, postage prepaid, or, in the case of facsimile
transmission, when received, addressed as follows in the case of the Borrowers,
the Administrative Agent, or to such address or other address as may be
hereafter notified by the respective parties hereto:

The Borrowers:

 

 

 

The Company:

Deere & Company
Attention:  Treasurer
One John Deere Place
Moline, Illinois  61265
Telephone:  309-765-9259
Facsimile:  309-765-0559

 





 

--------------------------------------------------------------------------------

 

72

 

 

The Capital Corporation:

John Deere Capital Corporation
Attention:  Manager
1 East First Street
Suite 600
Reno, Nevada  89501
Telephone:  775-786-5527
Facsimile:  775-786-4145

 

 

JD Luxembourg:

John Deere Bank S.A.
43, avenue John F. Kennedy
L-1855 Luxembourg
Grand Duchy of Luxembourg
Facsimile: + 352 26 29 90 200

 

 

with a copy to:

Deere & Company
Attention:  Treasurer
One John Deere Place
Moline, Illinois  61265

Telephone:  309-765-9259
Facsimile:  309-765-0559

 

 

The Administrative Agent:

JPMorgan Chase Bank, N.A.
Attention:  Robert Kellas
383 Madison Avenue- 24th Floor
New York, New York  10179
Telephone:  212-270-3560
Facsimile:  212-270-5100
Email: robert.kellas@jpmorgan.com

 

 

with a copy to:

JPMorgan Chase Bank, N.A.
Attention:  Chelsea Hamilton
500 Stanton Christiana Road, NCC5, Floor 01
Newark, Delaware  19713-2107

United States
Telephone:  302-634-8822
Facsimile:  302-634-8459
Email: chelsea.hamilton@jpmchase.com; 12012443577@TLS.LDSPROD.COM

 

 

The Foreign Currency Agent:

 

 

J.P. Morgan Europe Limited
Floor 6
25 Bank Street
Canary Wharf
London, E14 5JP
United Kingdom
Telephone: +44 20 7742 9941
Facsimile: +44 20 7777 2360
Email: loan_and_agency_london@jpmorgan.com

 





 

--------------------------------------------------------------------------------

 

73

 

 

To any other Bank:

To it at its address (or facsimile number) set forth in its Administrative
Questionnaire

 

provided that any notice, request or demand to or upon the Administrative Agent
or the Banks pursuant to subsections 2.1, 2.2, 2.5, 2.6, 2.9, 2.11, 2.20 and 9.9
shall not be effective until received (including receipt by telephone if
permitted hereby).

10.3  No Waiver; Cumulative Remedies.  No failure to exercise and no delay in
exercising, on the part of either Borrower, the Administrative Agent or any
Bank, any right, remedy, power or privilege hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege.  The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

10.4  Payment of Expenses.  (a)  The Company agrees (i) to pay or reimburse the
Administrative Agent for all its out-of-pocket costs and expenses incurred in
connection with the preparation and execution of, and any amendment, supplement
or modification to, this Agreement and any other documents prepared in
connection herewith, and the consummation of the transactions contemplated
hereby and thereby in such manner and in such amounts as shall be agreed to in
writing by the Company and the Administrative Agent, (ii) to pay or reimburse
the Administrative Agent for the reasonable fees and disbursements of counsel to
the Administrative Agent incurred in connection with the preparation and
execution of, and any amendment, supplement, modification to, this Agreement and
other documents prepared in connection herewith, and the consummation of the
transaction contemplated hereby and thereby, and (iii) to pay or reimburse each
Bank and each Agent for all its out-of-pocket costs and expenses incurred in
connection with the enforcement or preservation of any rights under this
Agreement and any such other documents, including, without limitation, fees and
disbursements of counsel to each Agent and one counsel representing the Banks;
provided,  however, that, notwithstanding anything herein to the contrary, the
Company shall not be required to reimburse, indemnify or otherwise make any
payment pursuant to this subsection 10.4 with respect to any registration duty
payable in Luxembourg upon registration of this Agreement in Luxembourg except
for any Luxembourg tax payable due to a registration of the Agreement when such
registration is required to maintain, preserve, establish or enforce any rights
of any Agent or Bank.

(b)  The Company and the Capital Corporation agree jointly and severally to
indemnify and hold harmless each Agent, each Bank and each Issuing Bank and each
director, officer, employee, affiliate and agent thereof (each, an “Indemnified
Person”) against, and to reimburse each Indemnified Person, upon its demand,
for, any losses, claims, damages, liabilities or other expenses (“Losses”) to
which such Indemnified Person may become subject insofar as such Losses arise
out of or in any way relate to or result from this Agreement or the extensions
of credit made hereunder (including the responsibilities, duties and obligations
of the Banks hereunder and their agreement to make Loans or issue Letters of
Credit hereunder), including, without limitation, Losses consisting of legal or
other expenses incurred in connection with investigating, defending or
participating in any legal proceeding relating to the foregoing (whether or not
such Indemnified Person is a party thereto); provided, that the foregoing will
not apply to any Losses to the extent they result from the negligence or willful
misconduct of such Indemnified Person as finally determined by a non-appealable
judgment of a court of competent jurisdiction.  This indemnity agreement shall
be in addition to any liability which either Borrower may otherwise have and
shall be subject to the following paragraph.

(c)  Promptly after receipt by an Indemnified Person under subsection 10.4(b) of
written notice of any loss, claim, damage or liability in respect of which
indemnity may be sought by it



 

--------------------------------------------------------------------------------

 

74

hereunder, such Indemnified Person will, if a claim is to be made against the
Borrowers, notify the Borrowers thereof in writing; but the omission so to
notify the Borrowers will not relieve the Borrowers from any liability
(otherwise than under this subsection 10.4) which they may have to any
Indemnified Person except as may be required or provided otherwise than under
this subsection 10.4.  Thereafter, the Indemnified Person and the Borrowers
shall consult, to the extent appropriate, with a view to minimizing the cost to
the Borrowers of their obligations hereunder.  In case any Indemnified Person
receives written notice of any loss, claim, damage or liability in respect of
which indemnity may be sought hereunder by it and it notifies the Borrowers
thereof, the Borrowers will be entitled to participate therein and, to the
extent that they may elect by written notice delivered to the Indemnified Person
promptly after receiving the aforesaid notice from such Indemnified Person, to
assume the defense thereof, with counsel reasonably satisfactory at all times to
such Indemnified Person; provided,  however, that (i) if the parties against
whom any loss, claim, damage or liability arises include both the Indemnified
Person and a Borrower or any Subsidiary of a Borrower and the Indemnified Person
shall have reasonably concluded that there may be legal defenses available to it
or other Indemnified Persons which are different from or additional to those
available to a Borrower or any Subsidiary of a Borrower and may conflict
therewith, the Indemnified Person or Persons shall have the right to select one
separate counsel for such Indemnified Person or Persons to assume such legal
defenses and to otherwise participate in the defense of such loss, claim, damage
or liability on behalf of such Indemnified Person or Persons and (ii) if any
loss, claim, damage or liability arises out of actions brought by or for the
benefit of a Borrower or any Subsidiary of a Borrower, the Indemnified Person or
Persons shall have the right to select their counsel and to assume and direct
the defense thereof and no Borrower shall be entitled to participate therein or
assume the defense thereof.  Upon receipt of notice from the Borrowers to such
Indemnified Person of their election so to assume the defense of such loss,
claim, damage or liability and approval by the Indemnified Person of counsel,
the Borrowers shall not be liable to such Indemnified Person under this
subsection 10.4 for any legal or other expenses subsequently incurred by such
Indemnified Person in connection with the defense thereof unless (i) the
Indemnified Person shall have employed such counsel in connection with the
assumption of legal defenses in accordance with the proviso to the next
preceding sentence, (ii) the Borrowers shall not have employed and continued to
employ counsel satisfactory to the Indemnified Person to represent the
Indemnified Person within a reasonable time after notice of commencement of the
action or (iii) the Borrowers shall have authorized the employment of counsel
for the Indemnified Person at the expense of the Borrowers.

(d)  Notwithstanding any other provision contained in this subsection 10.4, (i)
the Borrowers shall not be liable for any settlement, compromise or consent to
the entry of any order adjudicating or otherwise disposing of any loss, claim,
damage or liability effected without their consent and (ii) after the Borrowers
have assumed the defense of any loss, claim, damage or liability under the
preceding paragraph with respect to any Bank, they will not settle, compromise
or consent to entry of any order adjudicating or otherwise disposing thereof (1)
if such settlement, compromise or order involves the payment of money damages,
except if the Borrowers agree with such Bank to pay such money damages, and, if
not simultaneously paid, to furnish such Bank with satisfactory evidence of
their ability to pay such money damages, and, (2) if such settlement, compromise
or order involves any relief against such Bank, other than the payment of money
damages, except with the prior written consent of such Bank.

(e)  Each party hereto waives, to the maximum extent not prohibited by law, any
right it may have to claim or recover in any legal action or proceeding relating
to the Agreement any special, exemplary, punitive or consequential damages. 

(f)  The agreements in this subsection 10.4 shall survive repayment of the Loans
and all other amounts payable hereunder.





 

--------------------------------------------------------------------------------

 

75

10.5  Successors and Assigns; Participations; Purchasing Banks.  (a)  This
Agreement shall be binding upon and inure to the benefit of the Borrowers, the
Banks, the Agents and their respective successors and assigns (including any
affiliate of an Issuing Bank that issues any Letter of Credit), except that the
Borrowers may not assign or transfer any of their rights or obligations under
this Agreement without the prior written consent of each Bank.

(b)  Any Bank may, in the ordinary course of its commercial banking business and
in accordance with applicable law, at any time sell to one or more banks or
other financial institutions (“Participants”) participating interests in the
Loans, Commitments and other interests of such Bank hereunder.  In the event of
any such sale by a Bank of participating interests to a Participant, such Bank’s
obligations under this Agreement to the other parties to this Agreement shall
remain unchanged, such Bank shall remain solely responsible for the performance
thereof, such Bank shall remain the holder of any such Loan for all purposes
under this Agreement, and the Borrowers, each Issuing Bank and the
Administrative Agent shall continue to deal solely and directly with such Bank
in connection with such Bank’s rights and obligations under this
Agreement.  Each Bank that sells a participation, acting solely for this purpose
as a non-fiduciary agent of the Borrower, shall maintain a register on which it
enters the name and address of each Participant and the principal amounts (and
stated interest) of each Participant’s interest in the Loans or other
obligations under this Agreement (the “Participant Register”); provided that no
Bank shall have any obligation to disclose all or any portion of the Participant
Register to any Person other than the Borrower (including the identity of any
Participant or any information relating to a Participant’s interest in any
Commitments, Loans, Letters of Credit or its other obligations under this
Agreement) except to the extent that such disclosure is necessary to establish
that such Commitment, Loan, Letter of Credit or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall constitute prima
facie evidence of the accuracy of the information so recorded, and the
Borrowers, the Administrative Agent, the Issuing Banks and the Banks may treat
each Person whose name is recorded in the Participant Register as the owner of
such participation recorded therein for all purposes of this Agreement.

(c)  Any Bank may, in the ordinary course of its commercial banking business and
in accordance with applicable law, at any time assign to one or more banks or
other financial institutions (“Loan Assignees”) any Bid Loan or Negotiated Rate
Loan or portion thereof owing to such Bank, pursuant to a Loan Assignment
executed by the assignor Bank and the Loan Assignee.  Upon such execution, from
and after the Transfer Effective Date specified in such Loan Assignment, the
Loan Assignee shall, to the extent of the assignment provided for in such Loan
Assignment and to the extent permitted by applicable law, be deemed to have the
same rights and benefits with respect to such Bid Loans and Negotiated Rate
Loans and the same obligation to share pursuant to subsection 10.6 as it would
have had if it were a Bank hereunder; provided, that unless such Loan Assignment
shall otherwise specify and a copy of such Loan Assignment shall have been
delivered to the Administrative Agent for its acceptance and recording in the
Register in accordance with subsection 10.5(f), the assignor Bank shall act as
collection agent for the Loan Assignee, and in the case of Bid Loans, the
Administrative Agent shall pay all amounts received from the relevant Borrower
which are allocable to the assigned Bid Loan directly to the assignor Bank
without any further liability to the relevant Loan Assignee, and, in the case of
Negotiated Rate Loans, the relevant Borrower shall pay all amounts due under the
assigned Negotiated Rate Loan directly to the assignor Bank without any further
liability to the Loan Assignee.  At the request of any Loan Assignee, on or
promptly after the Transfer Effective Date specified in such Loan Assignment,
the relevant Borrower, at its own expense, shall execute and deliver to the Loan
Assignee a promissory note with respect to the Bid Loans or Negotiated Rate
Loans to such Loan Assignee and its registered assigns in an amount equal to the
Bid Loan or Negotiated Rate Loan assigned.  Such note shall be dated the
Borrowing Date in respect of such Bid Loan or Negotiated Rate Loan and shall
otherwise be in the form of Exhibit L; provided,  however, that such Borrower
shall not be required to execute and deliver more than an aggregate of two notes
with respect to the Bid Loans of any Bank with the same



 

--------------------------------------------------------------------------------

 

76

Interest Period at any time outstanding.  A Loan Assignee shall not, by virtue
of such Loan Assignment, become a party to this Agreement or have any rights to
consent to or refrain from consenting to any amendment, waiver or other
modification of any provision of this Agreement or any related document;
provided, that (i) the assignor Bank and the Loan Assignee may, in their
discretion, agree between themselves upon the manner in which the assignor Bank
will exercise its rights under this Agreement and any related document, and (ii)
if a copy of such Loan Assignment shall have been delivered to the
Administrative Agent for its acceptance and recording in the Register in
accordance with subsection 10.5(f), neither the principal amount of, the
interest rate on, nor the maturity date of, any Bid Loan or Negotiated Rate Loan
assigned to a Loan Assignee will be modified without written consent of such
Loan Assignee.

(d)  Any Bank may, in the ordinary course of its commercial banking business and
in accordance with applicable law, sell to any Bank or any affiliate thereof
(other than a natural Person) and to one or more additional banks or other
financial institutions (“Purchasing Banks”), all or any portion (subject to the
last sentence of this subsection 10.5(d)) of its rights (which rights may
include such Bank’s rights in respect of Loans it has disbursed) and obligations
under this Agreement, with the prior written consent (such consent not to be
unreasonably withheld or delayed) of (i) the Company, (ii) each Issuing Bank and
(iii) the Administrative Agent.  Such sale shall be made pursuant to a Loan
Assignment, executed by such Purchasing Bank and such transferor Bank (and, in
the case of a Purchasing Bank that is not then a Bank or an affiliate thereof,
by the Borrowers and the Administrative Agent), and delivered to the
Administrative Agent for its acceptance and recording in the Register.  Upon
such execution, delivery, acceptance and recording, from and after the Transfer
Effective Date specified in such Loan Assignment, (i) the Purchasing Bank
thereunder shall be a party hereto with respect to the interest purchased and,
to the extent provided in such Loan Assignment, have the rights and obligations
of a Bank hereunder with a Commitment as set forth therein, and (ii) the
transferor Bank thereunder shall cease to have those rights and obligations
under this Agreement to which the Purchasing Bank has succeeded (and, in the
case of a Loan Assignment covering all or the remaining portion of a transferor
Bank’s rights and obligations under this Agreement, such transferor Bank shall
cease to be a party hereto).  Such Loan Assignment shall be deemed to amend this
Agreement to the extent, and only to the extent, necessary to reflect the
addition of such Purchasing Bank and the resulting adjustment of Commitments and
Commitment Percentages arising from the purchase by such Purchasing Bank of a
portion of the rights and obligations of such transferor Bank under this
Agreement.  On or promptly after the Transfer Effective Date specified in such
Loan Assignment, the Purchasing Bank and the Administrative Agent, on behalf of
such Purchasing Bank, shall open and maintain in the name of each Borrower a
Loan Account with respect to such Purchasing Bank’s Committed Rate Loans and Bid
Loans to such Borrower.  Anything contained in this Agreement to the contrary
notwithstanding, no Bank may sell any portion of its rights and obligations
under this subsection 10.5(d) to any bank or financial institution without the
prior written consent (such consent not to be unreasonably withheld or delayed)
of the Company if, after giving effect to such sale or at the time of such sale,
as the case may be, (i) the Commitment of either of the selling and purchasing
institutions would be greater than $0 but less than $5,000,000, (ii) the
Purchasing Bank, together with all of its affiliates, would have a Commitment
Percentage of more than 15% (or, if the Commitments shall have been terminated,
such Purchasing Bank, together with all of its affiliates, would hold Loans
aggregating to more than 15% in principal amount of all outstanding Loans),
(iii) the Credit Rating of any Purchasing Bank shall be less than BBB+ from S&P
or less than Baa1 from Moody’s or such Purchasing Bank shall have no Credit
Rating or (iv) the Purchasing Bank is not a bank, insurance company, other
financial institution or an affiliate of any thereof that is engaged in making,
purchasing, holding or investing in bank loans or similar extensions of credit
in the ordinary course of its business.

(e)  The Administrative Agent shall maintain at its address referred to in
subsection 10.2 a copy of each Loan Assignment delivered to it and a register
(the “Register”) for the recordation of (i) the names and addresses of the Banks
and the Commitment of, and principal amount (and stated interest)



 

--------------------------------------------------------------------------------

 

77

of the Loans (other than Negotiated Rate Loans) and L/C Obligations owing to,
each Bank from time to time, and (ii) with respect to each Loan Assignment
delivered to the Administrative Agent, the name and address of the Loan Assignee
and the principal amount of each Bid Loan owing to such Loan Assignee.  The
entries in the Register shall constitute prima facie evidence of the accuracy of
the information so recorded, and the Borrowers, the Administrative Agent, each
Issuing Bank and the Banks may treat each Person whose name is recorded in the
Register as the owner of the Loan recorded therein for all purposes of this
Agreement.  The Register shall be available for inspection by the Company, each
Issuing Bank or any Bank or Loan Assignee at any reasonable time and from time
to time upon reasonable prior notice.

(f)  Upon its receipt of a Loan Assignment executed by an assignor Bank and a
Loan Assignee and an Administrative Questionnaire from the Loan Assignee if it
is not then a Bank, together with payment to the Administrative Agent (by the
assignor Bank or the Loan Assignee, as agreed between them) of a registration
and processing fee of $3,500, the Administrative Agent shall (i) accept such
Loan Assignment, (ii) record the information contained therein in the Register
and (iii) give prompt notice of such acceptance and recordation to the assignor
Bank, the Loan Assignee and the Borrowers.  Upon its receipt of a Loan
Assignment executed by a transferor Bank and a Purchasing Bank (and, in the case
of a Purchasing Bank that is not then a Bank or an affiliate thereof, by the
Borrowers and the Administrative Agent) and an Administrative Questionnaire from
the Purchasing Bank if it is not then a Bank, together with payment to the
Administrative Agent (by the transferor Bank or the Purchasing Bank, as agreed
between them) of a registration and processing fee of $3,500 for each Purchasing
Bank listed in such Loan Assignment, the Administrative Agent shall (A) accept
such Loan Assignment, (B) record the information contained therein in the
Register and (C) give prompt notice of such acceptance and recordation to the
Banks and the Borrowers.

(g)  The Company authorizes each Bank to disclose to any Participant, Loan
Assignee or Purchasing Bank (each, a “Transferee”) and any prospective
Transferee any and all financial information in such Bank’s possession
concerning the Borrowers and their Subsidiaries which has been delivered to such
Bank by or on behalf of the Borrowers pursuant to this Agreement or in
connection with such Bank’s credit evaluation of the Borrowers and their
Subsidiaries prior to becoming a party to this Agreement, provided that with
respect to confidential data or information described in subsection 10.7, such
confidential data may be disclosed only to (i) a Purchasing Bank and/or (ii) any
other Transferee or prospective Transferee with the Borrowers’ prior written
consent, which consent shall not be unreasonably withheld with respect to
prospective Participants, Participants, prospective Loan Assignees and Loan
Assignees; provided,  however, that such Bank shall not disclose any such
confidential data or information pursuant to this subsection 10.5(g) unless (i)
it has notified the Purchasing Bank or other Transferee or potential Transferee
that such data or information are confidential, such notification to be in
writing if such data or information are disclosed in writing and orally if such
data or information are disclosed orally, and (ii) such Purchasing Bank,
Transferee or potential Transferee has agreed in writing to be bound by the
provisions of subsection 10.7.

(h)  If, pursuant to this subsection, any loan participation or series of loan
participations is sold or any interest in this Agreement is transferred to any
Transferee, the transferor Bank shall cause such Transferee, concurrently with
the effectiveness of such transfer or the first transfer to occur in a series of
transfers between such transferor Bank and such Transferee, to comply with
subsection 2.17(c), subsection 2.17(d), subsection 2.17(e) and subsection
2.17(f) as if it were a Bank.  The Administrative Agent shall not be responsible
for obtaining such documentation except from its own Transferees.

(i)  Nothing in this subsection 10.5 shall prohibit any Bank from pledging or
assigning its Loans to any Federal Reserve Bank in accordance with applicable
law.





 

--------------------------------------------------------------------------------

 

78

(j)  The Borrowers, upon receipt of written notice from the relevant Bank, agree
to issue Notes to any Bank requiring Notes to facilitate transactions of the
type described in paragraph (i) above.

(k)  Notwithstanding anything to the contrary contained herein, any Bank (a
“Granting Bank”) may grant to a special purpose funding vehicle (an “SPC”),
identified as such in writing from time to time by the Granting Bank to the
Administrative Agent and the Company, the option to provide to the Borrowers all
or any part of any Loan that such Granting Bank would otherwise be obligated to
make to the Borrowers pursuant to this Agreement; provided that (i) nothing
herein shall constitute a commitment by any SPC to make any Loan, (ii) if an SPC
elects not to exercise such option or otherwise fails to provide all or any part
of such Loan, the Granting Bank shall be obligated to make such Loan pursuant to
the terms hereof.  The making of a Loan by an SPC hereunder shall utilize the
Commitment of the Granting Bank to the same extent, and as if, such Loan were
made by such Granting Bank.  Each party hereto hereby agrees that no SPC shall
be liable for any indemnity or similar payment obligation under this Agreement
(all liability for which shall remain with the Granting Bank).  In furtherance
of the foregoing, each party hereto hereby agrees (which agreement shall survive
the termination of this Agreement) that, prior to the date that is one year and
one day after the payment in full of all outstanding commercial paper or other
senior indebtedness of any SPC, it will not institute against, or join any other
person in instituting against, such SPC any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings under the laws of the United
States or any State thereof.  In addition, notwithstanding anything to the
contrary contained in this subsection 10.5(k) any SPC may (i) with notice to,
but without the prior written consent of, the Company and the Administrative
Agent and without paying any processing fee therefor, assign all or a portion of
its interests in any Loans to the Granting Bank or to any financial institutions
(consented to by the Company and Administrative Agent) providing liquidity
and/or credit support to or for the account of such SPC to support the funding
or maintenance of Loans and (ii) disclose on a confidential basis any non-public
information relating to its Loans to any rating agency, commercial paper dealer
or provider of any surety, guarantee or credit or liquidity enhancement to such
SPC.  This subsection 10.5(k) may not be amended without the written consent of
the SPC.

10.6  Adjustments.  Except as otherwise provided in this Agreement or as
otherwise provided by court order, if any Bank (a “benefitted Bank”) shall at
any time receive any payment of all or part of its Committed Rate Loans or L/C
Obligations, or interest thereon or commitment fee or letter of credit fee
hereunder, or receive any collateral in respect thereof (whether voluntarily or
involuntarily, by set-off, pursuant to events or proceedings of the nature
referred to in clause (e) of Section 8, or otherwise) in a greater proportion
than any such payment to and collateral received by any other Bank, if any, in
respect of such other Bank’s Committed Rate Loans or L/C Obligations, or
interest thereon, or commitment fee or letter of credit fee hereunder, such
benefitted Bank shall purchase for cash from the other Banks such portion of
each such other Bank’s Committed Rate Loans or L/C Obligations, or shall provide
such other Banks with the benefits of any such collateral, or the proceeds
thereof, as shall be necessary to cause such benefitted Bank to share the excess
payment or benefits of such collateral or proceeds ratably with each of such
other Banks; provided, however, that if all or any portion of such excess
payment or benefits is thereafter recovered from such benefitted Bank, such
purchase shall be rescinded, and the purchase price and benefits returned, to
the extent of such recovery, but without interest.  The Borrowers agree that
each Bank so purchasing a portion of another Bank’s Committed Rate Loans or L/C
Obligations may exercise all rights of payment (including, without limitation,
rights of set-off) with respect to such portion as fully as if such Bank were
the direct holder of such portion.

10.7  Confidentiality.  (a)  Each of the Agents and the Banks shall, subject as
hereinafter provided, keep confidential from any third party any data or
information received by them from the Borrowers pursuant to this Agreement
which, if provided in writing, is designated in writing as confidential, and if
provided orally, is designated orally as confidential by the Borrowers except:



 

--------------------------------------------------------------------------------

 

79

(i)      any such data or information as is or becomes publicly available or
generally known otherwise than as a result of any breach of the provisions of
this subsection 10.7;

(ii)     as required by law, rule, regulation or official direction or any
Governmental Authority or self-regulatory body having or claiming authority or
oversight over any Bank or its affiliates;

(iii)    as may be necessary to protect as against the Borrowers or any of them
the interests of the Banks or any of them under this Agreement;

(iv)    to the extent permitted under subsection 10.5;

(v)     with respect to any Bank, to affiliates of such Bank on a need to know
basis (as long as such affiliates are subject to confidentiality provisions no
less restrictive than those set forth in this Agreement) and the attorneys,
accountants and regulators of such Bank and such affiliates, and to each other
Bank.

(b)  Each of the Agents and the Banks shall use their reasonable efforts to
ensure that any confidential data or information received by them from the
Borrowers pursuant to this Agreement which is disclosed to employees of such
Agent or Bank (as the case may be) or their respective affiliates pursuant to
clause (a) above,  is so disclosed only to the extent necessary for purpose of
the administration of this Agreement and, in all cases, on the condition that
such information and data shall be kept confidential except for such purpose.

(c)  For the avoidance of doubt, the Agents and the Banks may provide to data
service providers that serve the lending industry, including market data
collectors and league table providers, and insurers to the Agents and the Banks
information pertaining to this Agreement routinely provided by arrangers and
lenders to such data service providers and insurers if presented in a manner
that does not disclose the identity of the Borrowers.

(d)  The provisions of this subsection 10.7 shall survive the payment in full of
all amounts payable hereunder and the termination of this Agreement.

10.8  Counterparts.  This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument.  A set of the copies of this Agreement signed by all the parties
shall be lodged with the Borrowers and the Administrative Agent. 

10.9  GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

10.10  Consent to Jurisdiction and Service of Process.  All judicial proceedings
brought against the Borrowers with respect to this Agreement may be brought in
any state or federal court of competent jurisdiction in the State of New York,
and, by execution and delivery of this Agreement, the Borrowers accept, for
themselves and in connection with their properties, generally and
unconditionally, the non-exclusive jurisdiction of the aforesaid courts and
irrevocably agree to be bound by any final judgment rendered thereby in
connection with this Agreement from which no appeal has been taken or is



 

--------------------------------------------------------------------------------

 

80

available.  The Borrowers irrevocably agree that all process in any such
proceedings in any such court may be effected by mailing a copy thereof by
registered or certified mail (or any substantially similar form of mail),
postage prepaid, to them at their addresses set forth in subsection 10.2 or at
such other address of which the Administrative Agent shall have been notified
pursuant thereto, such service being hereby acknowledged by the Borrowers to be
effective and binding service in every respect.  Each of the Borrowers, the
Agents and the Banks irrevocably waives any objection, including without
limitation, any objection to the laying of venue or based on the grounds of
forum non conveniens which it may now or hereafter have to the bringing of any
such action or proceeding in any such jurisdiction.  Nothing herein shall affect
the right to serve process in any other manner permitted by law or shall limit
the right of any Agent or any Bank to bring proceedings against the Borrowers in
the courts of any other jurisdiction. JD Luxembourg irrevocably appoints the
Company as its agent to receive process with respect to this Agreement.

10.11  WAIVERS OF JURY TRIAL.  EACH BORROWER, THE ADMINISTRATIVE AGENT AND THE
BANKS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND
FOR ANY COUNTERCLAIM THEREIN.

10.12  USA Patriot Act.  Each Bank hereby notifies the Borrowers that pursuant
to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Act”), it is required to obtain, verify and
record information that identifies the Borrowers, which information includes the
name and address of the Borrowers and other information that will allow such
Bank to identify the Borrowers in accordance with the Act.  The Borrowers shall
promptly provide such information upon request by any Bank.

10.13  No Fiduciary Duty.  The Borrowers acknowledge and agree that (a) no
fiduciary, advisory or agency relationship between the Borrowers and the Agents
and the Banks is intended to be or has been created in respect of any of the
transactions contemplated by this Agreement, irrespective of whether the Agents
and the Banks have advised or are advising the Borrowers on other matters, (b)
the Agents and the Banks, on the one hand, and the Borrowers, on the other hand,
have an arm's length business relationship that does not directly or indirectly
give rise to, nor do the Borrowers rely on, any fiduciary duty to the Borrowers
or their respective affiliates on the part of the Agents and the Banks, (c) the
Borrowers are capable of evaluating and understanding, and the Borrowers
understand and accept, the terms, risks and conditions of the transactions
contemplated by this Agreement, (d) the Borrowers have been advised that the
Agents and the Banks are engaged in a broad range of transactions that may
involve interests that differ from the Borrowers’ interests and that the Agents
and the Banks have no obligation to disclose such interests and transactions to
the Borrowers, (e) the Borrowers have consulted their own legal, accounting,
regulatory and tax advisors to the extent the Borrowers have deemed appropriate,
(f) each Agent and Bank has been, is, and will be acting solely as a principal
and, except as otherwise expressly agreed in writing by it and the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for the Borrowers, any of the Borrowers’ affiliates or any other
Person and (g) none of the Agents nor Banks has any obligation to the Borrowers
or their respective affiliates with respect to the transactions contemplated
hereby except those obligations expressly set forth herein or in any other
express writing executed and delivered by such Agent or Bank and the Borrowers
or any such affiliate.

10.14  Headings.  Section headings used herein are for convenience of reference
only, are not part of this Agreement and shall not affect the construction of,
or be taken into consideration in interpreting, this Agreement.



 

--------------------------------------------------------------------------------

 

81

10.15  Acknowledgment and Consent to Bail-In of EEA Financial Institutions.  (a)
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties to the Loan
Documents, each party hereto acknowledges that any liability of any EEA
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

(i)      the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

(ii)      the effects of any Bail-In Action on any such liability, including, if
applicable:

(x)      a reduction in full or in part or cancellation of any such liability;

(y)      a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or

(z)      the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

(b)      Each party hereto agrees that it will notify the Company and the
Administrative Agent, as soon as practicable, of such party becoming the subject
of a Bail-in Action, unless such notification is prohibited by law, regulation
or order.

[Remainder of page left intentionally blank]

 

 



 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective proper and duly authorized officers
as of the day and year first above written.

 

 

 

 

DEERE & COMPANY

 

 

 

 

 

 

 

By:

/s/ Thomas C. Spitzfaden

 

 

Name: Thomas C. Spitzfaden

 

 

Title:   Vice President and Treasurer

 

 

 

 

 

 

 

JOHN DEERE CAPITAL CORPORATION

 

 

 

 

 

 

 

By:

/s/ Thomas C. Spitzfaden

 

 

Name: Thomas C. Spitzfaden

 

 

Title:   Vice President and Treasurer

 

 

 

 

 

 

 

JOHN DEERE BANK S.A.

 

 

 

 

 

 

 

By:

/s/ Thomas C. Spitzfaden

 

 

Name: Thomas C. Spitzfaden

 

 

Title:   Director

 

 

 

 

 

 

 

By:

/s/ James F. Orr

 

 

Name: James F. Orr

 

 

Title:   Director

 





[Signature Page to the Deere & Company 2021 Credit Agreement]

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent and as a Bank

 

 

 

 

By:

/s/ Robert P. Kellas

 

 

Name: Robert P. Kellas

 

 

Title:   Executive Director

 





[Signature Page to the Deere & Company 2021 Credit Agreement]

--------------------------------------------------------------------------------

 

 

 

 

 

 

BANK OF AMERICA, N.A.,

 

as Syndication Agent and as a Bank

 

 

 

 

By:

/s/ Brian Lukehart

 

 

Name: Brian Lukehart

 

 

Title:   Director

 





[Signature Page to the Deere & Company 2021 Credit Agreement]

--------------------------------------------------------------------------------

 

 

 

 

 

 

CITIBANK, N.A.,

 

as a Documentation Agent and as a Bank

 

 

 

 

By:

/s/ Michael Vondriska

 

 

Name: Michael Vondriska

 

 

Title:   Vice President

 





[Signature Page to the Deere & Company 2021 Credit Agreement]

--------------------------------------------------------------------------------

 

 

 

 

 

 

DEUTSCHE BANK SECURITIES INC.,

 

as a Documentation Agent

 

 

 

 

By:

/s/ Ross Levitsky

 

 

Name:  Ross Levitsky

 

 

Title:    Managing Director

 

 

 

 

 

 

 

By:

/s/ Yvonne Tilden

 

 

Name:  Yvonne Tilden

 

 

Title:    Director

 

 

 

 

 

 

 

DEUTSCHE BANK AG NEW YORK BRANCH,

 

as a Bank

 

 

 

 

 

 

 

By:

/s/ Ming K. Chu

 

 

Name:  Ming K. Chu

 

 

Title:    Director

 

 

 

 

 

 

 

By:

/s/ Virginia Cosenza

 

 

Name: Virginia Cosenza

 

 

Title:   Vice President

 





[Signature Page to the Deere & Company 2021 Credit Agreement]

--------------------------------------------------------------------------------

 

 

 

 

 

 

HSBC BANK USA, NATIONAL ASSOCIATION,

 

as a Bank

 

 

 

 

By:

/s/ Paul L. Hatton

 

 

Name: Paul L. Hatton

 

 

Title:   Managing Director

 





[Signature Page to the Deere & Company 2021 Credit Agreement]

--------------------------------------------------------------------------------

 

 

 

 

 

 

ROYAL BANK of CANADA,

 

as a Bank

 

 

 

 

By:

/s/ James F Disher

 

 

Name: James F Disher

 

 

Title:   Authorized Signatory

 

 





[Signature Page to the Deere & Company 2021 Credit Agreement]

--------------------------------------------------------------------------------

 

 

 

 

 

 

The Bank of Tokyo-Mitsubishi UFJ, Ltd.,

 

as a Bank

 

 

 

 

By:

/s/ Mark Maloney

 

 

Name: Mark Maloney

 

 

Title:   Authorized Signatory

 





[Signature Page to the Deere & Company 2021 Credit Agreement]

--------------------------------------------------------------------------------

 

 

 

 

 

 

BARCLAYS BANK PLC,

 

as a Bank

 

 

 

 

By:

/s/ Vanessa A. Kurbatskiy

 

 

Name: Vanessa A. Kurbatskiy

 

 

Title:   Vice President

 





[Signature Page to the Deere & Company 2021 Credit Agreement]

--------------------------------------------------------------------------------

 

 

 

 

 

 

GOLDMAN SACHS BANK USA,

 

as a Bank

 

 

 

 

By:

/s/ Ryan Durkin

 

 

Name: Ryan Durkin

 

 

Title:   Authorized Signatory

 





[Signature Page to the Deere & Company 2021 Credit Agreement]

--------------------------------------------------------------------------------

 

 

 

 

 

 

The Toronto-Dominion Bank, New York Branch

 

as a Bank

 

 

 

 

By:

/s/ Annie Dorval

 

 

Name: Annie Dorval

 

 

Title:   Authorized Signatory

 





[Signature Page to the Deere & Company 2021 Credit Agreement]

--------------------------------------------------------------------------------

 

 

 

 

 

 

WELLS FARGO BANK, N.A.,

 

as a Bank

 

 

 

 

By:

/s/ Kara Treiber

 

 

Name: Kara Treiber

 

 

Title:   Vice President

 





[Signature Page to the Deere & Company 2021 Credit Agreement]

--------------------------------------------------------------------------------

 

 

 

 

 

 

BNP Paribas.,

 

as a Bank

 

 

 

 

 

 

By:

/s/ Todd Grossnickle

 

 

Name: Todd Grossnickle

 

 

Title:   Director

 

 

 

 

 

 

 

By:

/s/ Eric Slear

 

 

Name: Eric Slear

 

 

Title:   Director

 





[Signature Page to the Deere & Company 2021 Credit Agreement]

--------------------------------------------------------------------------------

 

 

 

 

 

 

CREDIT AGRICOLE CORPORATE AND
INVESTMENT BANK,

 

as a Bank

 

 

 

 

 

 

By:

/s/ KAYE EA

 

 

Name: KAYE EA

 

 

Title:   MANAGING DIRECTOR

 

 

 

 

 

 

 

By:

/s/ GORDON YIP

 

 

Name: GORDON YIP

 

 

Title:   DIRECTOR

 





[Signature Page to the Deere & Company 2021 Credit Agreement]

--------------------------------------------------------------------------------

 

 

 

 

 

 

THE BANK OF NEW YORK MELLON,

 

as a Bank

 

 

 

 

By:

/s/ Brandon Bouchard

 

 

Name: Brandon Bouchard

 

 

Title:   Senior Credit Associate

 





[Signature Page to the Deere & Company 2021 Credit Agreement]

--------------------------------------------------------------------------------

 

 

 

 

 

 

BANCO BILBAO VIZCAYA ARGENTARIA, S.A.
NEW YORK BRANCH,

 

as a Bank

 

 

 

 

 

 

By:

/s/ Cristina Cignoli

 

 

Name: Cristina Cignoli

 

 

Title:   Vice President

 

 

 

 

 

 

 

By:

/s/ Nurys Ma1eki

 

 

Name: Nurys Ma1eki

 

 

Title:   Executive Director

 





[Signature Page to the Deere & Company 2021 Credit Agreement]

--------------------------------------------------------------------------------

 

 

 

 

 

 

BANCO SANTAJNDER, S.A.,

 

as a Bank

 

 

 

 

 

 

By:

/s/ Alejandro Fela

 

 

Name: Alejandro Fela

 

 

Title:   Associate

 

 

 

 

 

 

 

By:

/s/ Nurys Ma1eki

 

 

Name: Paloma Garcia

 

 

Title:   VP

 





[Signature Page to the Deere & Company 2021 Credit Agreement]

--------------------------------------------------------------------------------

 

 

 

 

 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

 

as a Bank

 

 

 

 

 

 

By:

/s/ Vipul Dhadda

 

 

Name: Vipul Dhadda

 

 

Title:   Authorized Signatory

 

 

 

 

 

 

 

By:

/s/ Karim Rahimtoola

 

 

Name: Karim Rahimtoola

 

 

Title:   Authorized Signatory

 





[Signature Page to the Deere & Company 2021 Credit Agreement]

--------------------------------------------------------------------------------

 

 

 

 

 

 

Standard Chartered Bank,

 

as a Bank

 

 

 

 

 

 

By:

/s/ Daniel Mattern

 

 

Name: Daniel Mattern

 

 

Title:   Associate Standard Chartered Bank

 





[Signature Page to the Deere & Company 2021 Credit Agreement]

--------------------------------------------------------------------------------

 

 

 

 

 

 

U.S. BANK, NATIONAL ASSOCIATION,

 

as a Bank

 

 

 

 

 

 

By:

/s/ Mary Ann Klemm

 

 

Name: Mary Ann Klemm

 

 

Title:   Senior Vice President

 





[Signature Page to the Deere & Company 2021 Credit Agreement]

--------------------------------------------------------------------------------

 

 

 

 

 

 

Westpac Banking Corporation,

 

as a Bank

 

 

 

 

 

 

By:

/s/ Stuart Brown

 

 

Name: Stuart Brown

 

 

Title:   Executive Director

 





[Signature Page to the Deere & Company 2021 Credit Agreement]

--------------------------------------------------------------------------------

 

 

 

 

 

 

Bank of China, Chicago Branch

 

as a Bank

 

 

 

 

 

 

By:

/s/ Kefei Xu

 

 

Name: Kefei Xu

 

 

Title:   SVP, Branch Manager

 





[Signature Page to the Deere & Company 2021 Credit Agreement]

--------------------------------------------------------------------------------

 

 

 

 

 

 

ICICI Bank Limited, New York Branch

 

as a Bank

 

 

 

 

 

 

By:

/s/ Akashdeep Sarpal

 

 

Name: Akashdeep Sarpal

 

 

Title:   Country Head USA, ICICI Bank Limited,

 

 

           New York Branch

 





[Signature Page to the Deere & Company 2021 Credit Agreement]

--------------------------------------------------------------------------------

 

 

 

 

 

 

Nordea Bank AB (publ) New York Branch,

 

as a Bank

 

 

 

 

 

 

By:

/s/ Rolf Risan

 

 

Name: Rolf Risan

 

 

Title:   Senior Vice President

 

 

 

 

Nordea Bank AB (publ) New York Branch,

 

as a Bank

 

 

 

 

 

 

 

By:

/s/ Leena Parker

 

 

Name: Leena Parker

 

 

Title:   Senior Vice President

 





[Signature Page to the Deere & Company 2021 Credit Agreement]

--------------------------------------------------------------------------------

 

 

 

 

 

 

The Northern Trust Company,

 

as a Bank

 

 

 

 

 

 

By:

/s/ Murtuza Ziauddin

 

 

Name: Murtuza Ziauddin

 

 

Title:   Vice President

 

 

 



[Signature Page to the Deere & Company 2021 Credit Agreement]

--------------------------------------------------------------------------------

 



SCHEDULE I

TERMS OF SUBORDINATION

“Senior Indebtedness” means the principal of (and premium, if any) and unpaid
interest, commitment fees and letter of credit fees on (a) indebtedness
(including matured and contingent reimbursement obligations in respect of
letters of credit) of John Deere Capital Corporation (the “Capital Corporation”)
(including indebtedness of others guaranteed by the Capital Corporation), other
than the indebtedness evidenced by the Securities [such term to be defined as
the debt to be issued under the indenture or agreement to which this Schedule
relates] and [specify any other indebtedness of the Capital Corporation
(including indebtedness of others guaranteed by the Capital Corporation)],
provided that indebtedness of the Capital Corporation under the credit agreement
to which these Terms of Subordination are attached may not be so specified,
whether outstanding on the date hereof or hereafter created, incurred, assumed
or guaranteed, for money borrowed, unless in the instrument creating or
evidencing the same or pursuant to which the same is outstanding it is provided
that such indebtedness is not senior or prior in right of payment to the
Securities, and (b) renewals, extensions, modifications and refundings of any
such indebtedness.

SUBORDINATION

Section 1.  Agreement to Subordinate.

The Capital Corporation, for itself, its successors and assigns, covenants and
agrees, and each holder of Securities, by such holder’s acceptance thereof,
likewise covenants and agrees, that the payment of the principal of (and
premium, if any) and interest on each and all of the Securities is hereby
expressly subordinated, to the extent and in the manner hereinafter set forth,
in right of payment to the prior payment in full of all Senior Indebtedness.

Section 2.  Distribution on Dissolution, Liquidation and Reorganization;
Subrogation of Securities.

Upon any distribution of assets of the Capital Corporation upon any dissolution,
winding up, liquidation or reorganization of the Capital Corporation, whether in
bankruptcy, insolvency, reorganization or receivership proceedings or upon an
assignment for the benefit of creditors or any other marshalling of the assets
and liabilities of the Capital Corporation or otherwise (subject to the power of
a court of competent jurisdiction to make other equitable provisions reflecting
the rights conferred in this Agreement upon the Senior Indebtedness and the
holders thereof with respect to the Securities by a lawful plan of
reorganization under applicable bankruptcy law),

(a)      the holders of Senior Indebtedness shall be entitled to receive payment
in full of the principal thereof (and premium if any) and the interest,
commitment fees and letter of credit fees due on the Senior Indebtedness before
the holders of the Securities are entitled to receive any payment upon the
principal of (or premium, if any) or interest on indebtedness evidenced by the
Securities; and

(b)      any payment or distribution of assets of the Capital Corporation of any
kind or character, whether in cash, property or securities, to which the holders
of the Securities or any trustee therefor would be entitled except for the
provisions of this Article shall be paid by the liquidating trustee or agent or
other person making such payment or distribution, whether a trustee in
bankruptcy, a receiver or liquidating trustee or otherwise, directly to the
holders of Senior Indebtedness or their representative or representatives or to
the trustee or trustees under



 

--------------------------------------------------------------------------------

 

I-2

any indenture under which any instruments evidencing any of such Senior
Indebtedness may have been issued, ratably according to the aggregate amounts
remaining unpaid on account of the principal of (and premium, if any) and
interest, commitment fees and letter of credit fees on the Senior Indebtedness
held or represented by each holder of Senior Indebtedness, to the extent
necessary to make payment in full of all Senior Indebtedness remaining unpaid,
after giving effect to any concurrent payment or distribution to the holders of
such Senior Indebtedness; and

(c)      in the event that, notwithstanding the foregoing, any payment or
distribution of assets of the Capital Corporation of any kind or character,
whether in cash, property or securities, shall be received by any trustee for
the holders of the Securities or the holders of the Securities before all Senior
Indebtedness is paid in full, such payment or distribution shall be paid over,
upon written notice to any trustee for the holders of the Securities, to the
holders of Senior Indebtedness or their representative or representatives or to
the trustee or trustees under any indenture under which any instruments
evidencing any of such Senior Indebtedness may have been issued, ratably as
aforesaid, for application to the payment of all Senior Indebtedness remaining
unpaid until all such Senior Indebtedness shall have been paid in full, after
giving effect to any concurrent payment or distribution to the holders of such
Senior Indebtedness.

Subject to the payment in full of all Senior Indebtedness, the holders of the
Securities shall be subrogated to the rights of the holders of Senior
Indebtedness to receive payments or distributions of cash, property or
securities of the Capital Corporation applicable to Senior Indebtedness until
the principal of (and premium, if any) and interest on the Securities shall be
paid in full and no such payments or distributions to the holders of the
Securities of cash, property or securities otherwise distributable to the
holders of Senior Indebtedness shall, as between the Capital Corporation, its
creditors other than the holders of Senior Indebtedness, and the holders of the
Securities, be deemed to be a payment by the Capital Corporation to or on
account of the Securities.  It is understood that the provisions of this Article
are, and are intended, solely for the purpose of defining the relative rights of
the holders of the Securities, on the one hand, and the holders of Senior
Indebtedness, on the other hand.  Nothing contained in this Article or elsewhere
in this Agreement or in the Securities is intended to or shall impair, as
between the Capital Corporation, its creditors other than the holders of Senior
Indebtedness, and the holders of the Securities, the obligation of the Capital
Corporation, which is unconditional and absolute, to pay to the holders of the
Securities the principal of (and premium, if any) and interest on the Securities
as and when the same shall become due and payable in accordance with their
terms, or to affect the relative rights of the holders of the Securities and
creditors of the Capital Corporation other than the holders of Senior
Indebtedness, nor shall anything herein or in the instruments or other evidence
of the Securities prevent any trustee for the holders of the Securities or the
holder of any Securities from exercising all remedies otherwise permitted by
applicable law upon default under this Agreement or such instrument or other
evidence, subject to the rights, if any, under this Article of the holders of
Senior Indebtedness in respect of cash, property or securities of the Capital
Corporation received upon the exercise of any such remedy.

Section 3.  No Payment on Securities in Event of Non-Payment When Due of Senior
Indebtedness.

No payment by the Capital Corporation on account of principal (or premium, if
any), sinking funds, or interest on the Securities shall be made unless full
payment of amounts then due for principal, premium, if any, sinking funds and
interest and letter of credit fees and commitment fees on Senior Indebtedness
has been made or duly provided for in money or money’s worth.

 

 



 

--------------------------------------------------------------------------------

 



SCHEDULE II

COMMITMENTS

 

 

 

Bank

    

Commitment

JPMorgan Chase Bank, N.A.

 

$
216,666,666.66 

Bank of America, N.A.

 

$
216,666,666.67 

Citibank, N.A.

 

$
216,666,666.66 

HSBC Bank USA, National Association

 

$
166,666,666.67 

Royal Bank of Canada

 

$
166,666,666.67 

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

 

$
166,666,666.67 

Barclays Bank PLC

 

$
148,148,148.15 

Deutsche Bank AG New York Branch

 

$
148,148,148.15 

Goldman Sachs Bank USA

 

$
148,148,148.15 

The Toronto-Dominion Bank, New York Branch

 

$
129,629,629.63 

Wells Fargo Bank, National Association

 

$
129,629,629.63 

BNP Paribas

 

$
101,851,851.85 

Credit Agricole Corporate and Investment Bank

 

$
101,851,851.85 

The Bank of New York Mellon

 

$
101,851,851.85 

Banco Bilbao Vizcaya Argentaria S.A., New York Branch

 

$
44,444,444.44 

Banco Santander, S.A.

 

$
44,444,444.44 

Credit Suisse AG Cayman Islands Branch

 

$
44,444,444.45 

Standard Chartered Bank

 

$
44,444,444.45 

U.S. Bank National Association

 

$
44,444,444.44 

Westpac Banking Corporation

 

$
44,444,444.44 

Bank of China, Chicago Branch

 

$
18,518,518.52 

ICICI Bank Limited

 

$
18,518,518.52 

Nordea Bank AB (publ), New York Branch

 

$
18,518,518.52 

The Northern Trust Company

 

$
18,518,518.52 

TOTAL

 

$
2,500,000,000 

 





 

--------------------------------------------------------------------------------

 

 

 

SCHEDULE III

EXISTING LETTERS OF CREDIT

[None.]

 

 



 

--------------------------------------------------------------------------------

 



EXHIBIT A

[FORM OF BORROWING NOTICE]

 

_________, 20__

 

JPMorgan Chase Bank, N.A.,
  as Administrative Agent under the
    Credit Agreement referred to below
500 Stanton Christiana Road, NCC5, Floor 01
Newark, Delaware, 19713-2107
United States
Attention:  Chelsea Hamilton
Telephone:  (302) 634-8822
Facsimile:  (302) 634-8459

Ladies and Gentlemen:

Pursuant to subsection 2.1(c) of the $2,500,000,000 2021 Credit Agreement, dated
as of February 17, 2017, among DEERE & COMPANY, JOHN DEERE CAPITAL CORPORATION,
JOHN DEERE BANK S.A., the Banks parties thereto, JPMORGAN CHASE BANK, N.A., as
Administrative Agent, CITIBANK, N.A. and DEUTSCHE BANK SECURITIES INC., as
Documentation Agents, and BANK OF AMERICA, N.A., as Syndication Agent (as the
same may be amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), the undersigned hereby requests that the following
Committed Rate Loans be made on __________, 20__ as follows:

 

 

 

 

 

 

(1)  Total Amount of Committed Rate Loans

    

$

 

 

(2)  Requested Currency

 

 

 

 

(3)  Amount of (1) to be allocated to Eurocurrency Loans

 

$

 

 

(4)  Amount of (1) to be allocated to ABR Loans

 

$

 

 

(5)  Interest Periods and amounts to be allocated thereto in respect of
Eurocurrency Loans (amounts must total (3)):

 

 

 

 

        (i)  one month

 

$

 

 

        (ii)  two months

 

$

 

 

        (iii)  three months

 

$

 

 

        (iv)  six months

 

$

 

 

        (v)  30 days (if Canadian Dollars requested)

$

 

 

        (vi)  60 days (if Canadian Dollars requested)

$

 

 

        (vii)  90 days (if Canadian Dollars requested)

$

 

 

Total Eurocurrency Loans

$

 

 





 

--------------------------------------------------------------------------------

 

A-2

NOTE:  THE AMOUNT APPEARING IN LINE (1) ABOVE MUST BE AT LEAST EQUAL TO
$25,000,000 AND IN A WHOLE MULTIPLE OF $5,000,000 (OR THE FOREIGN CURRENCY
EQUIVALENT IN THE CASE OF FOREIGN CURRENCY LOANS) AND THE AMOUNTS APPEARING IN
EACH OTHER LINE ABOVE MUST BE AT LEAST EQUAL TO $10,000,000 AND IN A WHOLE
MULTIPLE OF $1,000,000 (OR THE FOREIGN CURRENCY EQUIVALENT IN THE CASE OF
FOREIGN CURRENCY LOANS).

Terms defined in the Credit Agreement shall have the same meanings when used
herein.

 

 

 

 

Very truly yours,

 

[DEERE & COMPANY]

 

[JOHN DEERE CAPITAL CORPORATION]

 

[JOHN DEERE BANK S.A.]

 

By:

 

 

 

Title:

 

 

 



 

--------------------------------------------------------------------------------

 



EXHIBIT B

[FORM OF BID LOAN REQUEST]

 

 

 

_________, 20__

 

JPMorgan Chase Bank, N.A.,
  as Administrative Agent under the Credit
    Agreement referred to below
500 Stanton Christiana Road, NCC5, Floor 01
Newark, Delaware, 19713-2107
United States
Attention:  Chelsea Hamilton
Telephone:  (302) 634-8822
Facsimile:  (302) 634-8459

Ladies and Gentlemen:

Reference is made to the $2,500,000,000 2021 Credit Agreement, dated as of
February 17, 2017, among DEERE & COMPANY, JOHN DEERE CAPITAL CORPORATION, JOHN
DEERE BANK S.A., the Banks parties thereto, JPMORGAN CHASE BANK, N.A., as
Administrative Agent, CITIBANK, N.A. and DEUTSCHE BANK SECURITIES INC., as
Documentation Agents, and BANK OF AMERICA, N.A., as Syndication Agent (as the
same may be amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”).  Terms defined in the Credit Agreement are used herein as
therein defined.

This is an [Index Rate] [Absolute Rate] Bid Loan Request pursuant to subsection
2.2 of the Credit Agreement requesting quotes for the following Bid Loans:

 

 

 

 

Aggregate Principal Amount

$_____________

$____________

$____________

Borrowing Date

_____________

____________

____________

Interest Period

_____________

____________

____________

Maturity Period

_____________

____________

____________

Interest Payment Dates

_____________

____________

____________

Interest Rate Basis

360 day year

 

 

 





 

--------------------------------------------------------------------------------

 

B-2

 

NOTE:  THE AGGREGATE PRINCIPAL AMOUNTS APPEARING ABOVE MUST BE IN THE AGGREGATE
AT LEAST EQUAL TO $25,000,000 AND IN A WHOLE MULTIPLE OF $5,000,000.

 

 

 

 

Very truly yours,

 

[DEERE & COMPANY]

 

[JOHN DEERE CAPITAL CORPORATION]

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

Note:    Pursuant to the Credit Agreement, a Bid Loan Request may be transmitted
by facsimile transmission, or by telephone, immediately confirmed by facsimile
transmission.  In any case, a Bid Loan Request shall contain the information
specified in the second paragraph of this form.

 

 



 

--------------------------------------------------------------------------------

 

 

EXHIBIT C

[FORM OF BID LOAN OFFER]

 

 

 

_________, 20__

 

JPMorgan Chase Bank, N.A.,
 as Administrative Agent
   under the Credit Agreement referred to below
500 Stanton Christiana Road, NCC5, Floor 01
Newark, Delaware, 19713-2107
United States
Attention:  Chelsea Hamilton
Telephone:  (302) 634-8822
Facsimile:  (302) 634-8459

Ladies and Gentlemen:

Reference is made to the $2,500,000,000 2021 Credit Agreement, dated as of
February 17, 2017, among DEERE & COMPANY, JOHN DEERE CAPITAL CORPORATION, JOHN
DEERE BANK S.A., the Banks parties thereto, JPMORGAN CHASE BANK, N.A., as
Administrative Agent, CITIBANK, N.A. and DEUTSCHE BANK SECURITIES INC., as
Documentation Agents, and BANK OF AMERICA, N.A., as Syndication Agent (as the
same may be amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”).  Terms defined in the Credit Agreement are used herein as
therein defined.

In accordance with subsection 2.2 of the Credit Agreement, the undersigned Bid
Loan Bank offers to make Bid Loans thereunder in the following amounts with the
following maturity dates:

Borrowing Date:  _________________, 20__

Aggregate Maximum Amount:  $________

 

 

 



 

--------------------------------------------------------------------------------

 

C-2

 

 

 

Maturity Date 1:

Maturity Date 2:

Maturity Date 3:

Maximum Amount   $_____

Maximum Amount   $_______

Maximum Amount  $______

Rate* ____Amount  $______

Rate* ____Amount  $______

Rate* ___Amount   $______

Rate* ____Amount  $______

Rate* ____Amount  $______

Rate* ___Amount   $______

 

 

 

 

 

 

Very truly yours,

 

 

 

[NAME OF BID LOAN BANK]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Telephone:

 

 

Facsimile:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

*If Index Rate Bid Loan, insert percentage above or below Eurocurrency Rate.





 

--------------------------------------------------------------------------------

 

 

EXHIBIT D

[FORM OF BID LOAN CONFIRMATION]

 

 

_________, 20__

 

JPMorgan Chase Bank, N.A.,
 as Administrative Agent
   under the Credit Agreement referred  to below
500 Stanton Christiana Road, NCC5, Floor 01
Newark, Delaware, 19713-2107
United States
Attention:  Chelsea Hamilton
Telephone:  (302) 634-8822
Facsimile:  (302) 634-8459

Ladies and Gentlemen:

Reference is made to the $2,500,000,000 2021 Credit Agreement, dated as of
February 17, 2017, among DEERE & COMPANY, JOHN DEERE CAPITAL CORPORATION, JOHN
DEERE BANK S.A., the Banks parties thereto, JPMORGAN CHASE BANK, N.A., as
Administrative Agent, CITIBANK, N.A. and DEUTSCHE BANK SECURITIES INC., as
Documentation Agents, and BANK OF AMERICA, N.A., as Syndication Agent (as the
same may be amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”).  Terms defined in the Credit Agreement are used herein as
therein defined.

In accordance with subsection 2.2 of the Credit Agreement, the undersigned
accepts and confirms the offers by Bid Loan Bank(s) to make Bid Loans to the
undersigned on ______________, 20__ [Borrowing Date] under said subsection 2.2
in the (respective) amount(s) set forth on the attached list of Bid Loans
offered.

 

 

 

 

Very truly yours,

 

[DEERE & COMPANY]

 

[JOHN DEERE CAPITAL CORPORATION]

 

By:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

[Borrower to attach Bid Loan Offer list prepared by Administrative Agent with
accepted amount entered by the Borrower to right of each Bid Loan Offer].

 

 



 

--------------------------------------------------------------------------------

 

 

EXHIBIT E

[FORM OF ASSIGNMENT AND ASSUMPTION]

 

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into between the Assignor
named below (the “Assignor”) and the Assignee named below (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent below (i) all of the Assignor’s rights and obligations in
its capacity as a Bank under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including any letters of credit and guarantees included in such facilities) and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of the Assignor (in its capacity as
a Bank) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including contract claims, tort
claims, malpractice claims, statutory claims and all other claims at law or in
equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned pursuant to
clauses (i) and (ii) above being referred to herein collectively as the
“Assigned Interest”).  Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.

 

 

 

 

 

1.

 

Assignor:

 

 

 

 

 

 

 

2.

 

Assignee:

 

 

 

 

 

[and is an affiliate/Approved Fund of [identify Bank]1]

 

 

 

 

 

3.

 

Borrower(s):

 

 

 

 

 

 

 

4.

 

Administrative Agent:

JPMorgan Chase Bank, N.A., as administrative agent under the Credit Agreement

 

 

 

 

 

5.

 

Credit Agreement:

The $2,500,000,000 2021 Credit Agreement dated as of February 17, 2017 among
DEERE & COMPANY, JOHN DEERE CAPITAL CORPORATION, JOHN DEERE BANK S.A., the Banks
parties thereto, JPMORGAN CHASE BANK, N.A., as Administrative Agent, and the

--------------------------------------------------------------------------------

1  Select as applicable.

 





 

--------------------------------------------------------------------------------

 

E-2

 

 

 

other agents parties thereto

 

 

 

 

6.

 

Assigned Interest:

 

 

 

 

 

 

Facility Assigned2

Aggregate Amount of
Commitment/Loans for
all Banks

Amount of
Commitment/Loans
Assigned

Percentage Assigned of
Commitment/Loans3

 

$

$

%

 

$

$

%

 

$

$

%

 

Effective Date:   ______________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The Assignee agrees to deliver to the Administrative Agent a completed
administrative questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information  (which may contain material
non-public information about the Borrowers and their affiliates or their
respective securities) will be made available and who may receive such
information in accordance with the Assignee’s compliance procedures and
applicable laws, including Federal and state securities laws.

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

 

 

ASSIGNOR

 

 

 

 

 

NAME OF ASSIGNOR

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

 

ASSIGNEE

 

 

 

 

 

NAME OF ASSIGNEE

 

 

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

2  Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g.
“Commitment” or “L/C Commitment”).

3  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Banks.





 

--------------------------------------------------------------------------------

 

E-3

[Consented to and]4 Accepted:

 

 

 

JPMORGAN CHASE BANK, N.A., as

 

Administrative Agent

 

 

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

 

[Consented to:]5

 

 

 

DEERE & COMPANY

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

4  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

5  To be added only if the consent of the Borrower and/or other parties (e.g.
Issuing Bank) is required by the terms of the Credit Agreement.

 

 



 

--------------------------------------------------------------------------------

 

 

ANNEX 1

 

$2,500,000,000 2021 Credit Agreement dated as of February 17, 2017 (the “Credit
Agreement”) among DEERE & COMPANY, JOHN DEERE CAPITAL CORPORATION, JOHN DEERE
BANK S.A., the Banks parties thereto, JPMORGAN CHASE BANK, N.A., as
Administrative Agent, and the other agents parties thereto

 

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

 

1.  Representations and Warranties. 

 

1.1   Assignor.  The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Credit Agreement, (iii) the financial
condition of the Borrowers, any of their respective Subsidiaries or affiliates
or any other Person obligated in respect of the Credit Agreement or (iv) the
performance or observance by each Borrower, any of their Subsidiaries or
affiliates or any other Person of any of their respective obligations under the
Credit Agreement.

 

1.2.  Assignee.  The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Bank under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Bank,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Bank thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Bank thereunder, (iv) it has received
a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.1 thereof, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Bank and (v) if it is a Non-U.S. Bank, attached to the Assignment and
Assumption is any documentation required to be delivered by it pursuant to the
terms of the Credit Agreement, duly completed and executed by the Assignee and
(b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Bank, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Credit Agreement are required to be
performed by it as a Bank.

 

2.   Payments.  From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date.

 

3.  General Provisions.    This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns.    This Assignment


 

--------------------------------------------------------------------------------

 

I-2

and Assumption may be executed in any number of counterparts, which together
shall constitute one instrument.  Delivery of an executed counterpart of a
signature page of this Assignment and Assumption by email or telecopy shall be
effective as delivery of a manually executed counterpart of this Assignment and
Assumption.  This Assignment and Assumption shall be governed by, and construed
in accordance with, the law of the State of New York.





 

--------------------------------------------------------------------------------

 

I-3

EXHIBIT F

[RESERVED]

 

 

 



 

--------------------------------------------------------------------------------

 

 

EXHIBIT G

[FORM OF OPINION OF GENERAL COUNSEL TO THE COMPANY]

 

[Closing Date]

 

To each of the Banks parties to
the Credit Agreement referred to
below and to JPMorgan Chase
Bank, N.A., as Administrative Agent

Deere & Company and
John Deere Capital Corporation
2021 Credit Agreement

Ladies and Gentlemen:

This opinion is furnished to you pursuant to subsection 4.1(c) of the
$2,500,000,000 2021 Credit Agreement dated as of February 17, 2017 (the “Credit
Agreement”) among Deere & Company (the “Company”), John Deere Capital
Corporation (the “Capital Corporation” and, together with the Company, the “U.S.
Borrowers”) and John Deere Bank S.A., the Banks parties thereto, JPMorgan Chase
Bank, N.A., as Administrative Agent, Citibank, N.A. and Deutsche Bank Securities
Inc., as Documentation Agents, and Bank of America, N.A., as Syndication
Agent.  Terms defined in the Credit Agreement and not otherwise defined in this
opinion are used herein as defined in the Credit Agreement.

I am General Counsel of the Company and have also acted as counsel for the
Capital Corporation in this matter.  I am familiar with the corporate history
and organization of each U.S. Borrower and of its Subsidiaries and the
proceedings relating to the authorization, execution and delivery by each U.S.
Borrower of the Credit Agreement.  In that connection I have examined or caused
to have examined:

1.          The Credit Agreement;

2.          The documents furnished by each of the U.S. Borrowers pursuant to
Section 4 of the Credit Agreement;

3.          The Certificates of Incorporation of the U.S. Borrowers and all
amendments thereto (the “Charters”);

4.          The bylaws of the U.S. Borrowers and all amendments thereto (the
“Bylaws”); and

5.          Certificates of the Secretary of State of Delaware, each dated a
recent date, attesting to the continued corporate existence and good standing of
the U.S. Borrowers in that State.

In addition, I have reviewed or caused to have reviewed such of the corporate
proceedings of the U.S. Borrowers, and have examined or caused to have examined
such documents, corporate records, and other instruments relating to the
organization of the U.S. Borrowers and their respective Subsidiaries and such
other agreements and instruments to which the U.S. Borrowers and their
respective Subsidiaries are parties, as I consider necessary as a basis for the
opinions hereinafter



 

--------------------------------------------------------------------------------

 

G-2

expressed.  I have assumed the due execution and delivery, pursuant to due
authorization, of the Credit Agreement by the Banks, the Administrative Agent,
the Syndication Agent, and the Documentation Agents, and the authenticity of all
documents submitted to me as originals and the conformity to the original
documents of all documents submitted to me as certified, conformed or
photostatic or electronic copies.

I am qualified to practice law in the State of Illinois and the State of Iowa
and do not purport to be an expert on, and do not express any opinion herein
concerning, any laws other than the laws of the State of Illinois and the State
of Iowa, the General Corporation Law of the State of Delaware and the Federal
laws of the United States.

Based upon the foregoing and upon such investigation as I have deemed necessary,
I am of the following opinion:

1.          Each of the Company and the Capital Corporation is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Delaware and has the corporate power and authority to carry on its
business as now being conducted and to own its properties.

2.          The execution, delivery and performance by each U.S. Borrower of the
Credit Agreement are within such U.S. Borrower’s corporate powers, have been
duly authorized by all necessary corporate action, and do not (i) contravene, or
constitute a default under the Charter or the Bylaws of such U.S. Borrower, any
judgment, law, rule or regulation applicable to such U.S. Borrower, or any
Contractual Obligation by which such U.S. Borrower is bound or (ii) result in
the creation of any lien, charge or encumbrance upon any of its property or
assets.  The Credit Agreement has been duly executed and delivered on behalf of
each U.S. Borrower.

3.          No authorization, approval, or other action by, and no notice to or
filing with, any governmental authority or regulatory body is required for the
due execution, delivery and performance by each U.S. Borrower of the Credit
Agreement.

4.          There is no pending or, to the best of my knowledge, threatened
action or proceeding against either U.S. Borrower or any of its Subsidiaries
before any court, governmental agency or arbitrator which is likely to have a
materially adverse effect upon the financial condition or operations of such
U.S. Borrower and its Subsidiaries taken as a whole.

A copy of this opinion letter may be delivered by any of you to any person that
becomes a Bank in accordance with the provisions of the Credit Agreement.  Any
such person may rely on the opinions expressed above as if this opinion letter
were addressed and delivered to such person on the date hereof.

This opinion letter is rendered to you in connection with the transactions
contemplated by the Credit Agreement.  This opinion letter may not be relied
upon by you or any person entitled to rely on this opinion pursuant to the
preceding paragraph for any other purpose without my prior written consent.

This opinion letter speaks only as of the date hereof.  I expressly disclaim any
responsibility to advise you of any development or circumstance of any kind,
including any change of law or fact, that may occur after the date of this
opinion letter even though such development or circumstance



 

--------------------------------------------------------------------------------

 

G-3

may affect the legal analysis, a legal conclusion or any other matter set forth
in or relating to this opinion letter.

 

 

 

Very truly yours,

 

 

 

 

 

Mary K.W. Jones

 

 

 



 

--------------------------------------------------------------------------------

 

 

EXHIBIT H

[FORM OF ENFORCEABILITY OPINION OF SPECIAL NEW YORK COUNSEL
TO THE BORROWERS]

 

 

 

[Closing Date]

 

To the Agent
and each of the Lenders under the
Credit Agreement (referred to below)
on the date hereof:

Re:$2,500,000,000 2021 Credit Agreement dated as of February 17, 2017, by and
among Deere & Company, a Delaware corporation (the “Company”), John Deere
Capital Corporation, a Delaware corporation (the “Capital Corporation”), John
Deere Bank S.A., a public limited company organized under the laws of Luxembourg
(“JD Luxembourg”, and together with the Company and the Capital Corporation, the
“Borrowers”), the financial institutions from time to time party thereto as
lenders (the “Lenders”), JPMorgan Chase Bank, N.A., as the Administrative Agent
for the Lenders (in such capacity, the “Agent”) and the other parties thereto
(such credit agreement herein referred to as the “Credit Agreement”)

Ladies and Gentlemen:

We are issuing this opinion letter in our capacity as counsel to and at the
request of the Borrowers in respect of the Credit Agreement. 

The opinions expressed herein are being provided pursuant to Section 4.1(c) of
the Credit Agreement.  Capitalized terms used but not otherwise defined herein
shall have the meanings given to such terms in the Credit Agreement (with
references herein to the Credit Agreement and each document defined therein
meaning the Credit Agreement and each such document as executed and delivered on
the date hereof).  The Lenders and the Agent are sometimes referred to in this
opinion letter as “you”.

In connection with the preparation of this letter, we have, among other things,
reviewed executed counterparts of the Credit Agreement.

Subject to the assumptions, qualifications, exclusions and other limitations
which are identified in this opinion letter, we advise you, and with respect to
each legal issue addressed in this opinion letter, it is our opinion, that (a)
the Credit Agreement is a valid and binding obligation of each Borrower that is
a party thereto and is enforceable against such Borrower in accordance with its
terms and (b) the guarantee by the Capital Corporation pursuant to Section 2.27
of the Credit Agreement is a valid and binding obligation of the Capital
Corporation and is enforceable against the Capital Corporation in accordance
with its terms.





 

--------------------------------------------------------------------------------

 

 

With your consent, we have assumed for purposes of this letter and the opinions
herein:

(a) that each document we have reviewed for purposes of this letter is accurate
and complete, each such document that is an original is authentic, each such
document that is a copy conforms to an authentic original, and all signatures on
each such document are genuine, and that all natural persons who have signed any
document have the legal capacity to do so;

(b) that the Credit Agreement and every other agreement we have examined for
purposes of this letter has been duly authorized, executed and delivered by the
parties thereto and constitutes a valid and binding obligation of each party to
that document, enforceable against each such party in accordance with its
respective terms and that each such party has satisfied all legal requirements
that are applicable to such party to the extent necessary to entitle such party
to enforce such agreement and that each party to the Credit Agreement is in good
standing and duly incorporated or organized under the laws of its jurisdiction
of organization except we do not assume in this paragraph (b) that the Credit
Agreement is a valid and binding obligation enforceable in accordance with its
terms against the Borrowers;

(c) there are no agreements or understandings among the parties, written or oral
(other than the Credit Agreement), and there is no usage of trade or course of
prior dealing among the parties that would, in either case define, supplement or
qualify the terms of the Credit Agreement; and

(d) that the status of the Credit Agreement as legally valid and binding
obligations of the parties is not affected by any (i) breaches of, or defaults
under, agreements or instruments, (ii) violations of statutes, rules,
regulations or court or governmental orders, or (iii) failures to obtain
required consents, approvals or authorizations from, or make required
registrations, declarations or filings with, governmental authorities.

In preparing this letter, we have relied without any independent verification
upon: (i) information contained in certificates obtained from governmental
authorities; (ii) factual information represented to be true in the Credit
Agreement; (iii) factual information provided to us in a support certificate
signed by each of the Borrowers; and (iv) factual information we have obtained
from such other sources as we have deemed reasonable; and we have examined the
originals or copies certified to our satisfaction, of the Credit Agreement and
other corporate records of the Borrowers as we deem necessary for or relevant to
our opinions.  We have assumed without investigation that the information upon
which we have relied is accurate and does not omit disclosures necessary to
prevent such information from being misleading.

The terms “knowledge,” “actual knowledge” and “aware” whenever used in this
letter with respect to our firm mean conscious awareness at the time this letter
is delivered on the date it bears by the lawyers with Kirkland & Ellis LLP at
that time who spent substantial time representing the Borrower in connection
with the Credit Agreement (herein called our “Designated Transaction Lawyers”).

Our opinion (an “enforceability opinion”) in this letter that any particular
contract is a valid and binding obligation or is enforceable in accordance with
its terms is subject to: (i) applicable bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium and



 

--------------------------------------------------------------------------------

 

 

similar laws affecting creditors’ rights and remedies generally and judicially
developed doctrines in this area such as substantive consolidation and equitable
subordination; (ii) the effect of general principles of equity (regardless of
whether enforcement is sought in a proceeding at law or in equity); (iii) an
implied covenant of good faith and fair dealing; and (iv) other commonly
recognized statutory and judicial constraints on enforceability including
statutes of limitations.  “General principles of equity” include but are not
limited to: principles limiting the availability of specific performance and
injunctive relief; principles which limit the availability of a remedy under
certain circumstances where another remedy has been elected; principles
requiring reasonableness, good faith and fair dealing in the performance and
enforcement of an agreement by the party seeking enforcement; principles which
may permit a party to cure a material failure to perform its obligations; and
principles affording equitable defenses such as waiver, laches and estoppel.

Our enforceability opinion is also subject to the qualification that certain
provisions of the Credit Agreement may not be enforceable in whole or in part,
although the inclusion of such provisions does not render the Credit Agreement
invalid, and the Credit Agreement and the law of the State of New York contain
adequate remedial provisions for the practical realization of the rights and
benefits afforded thereby.

Our enforceability opinion is further subject to the effect of rules of law that
may render guaranties or other similar instruments or agreements unenforceable
under circumstances where your actions, failures to act or waivers, amendments
or replacement of the Credit Agreement (i) so radically change the essential
nature of the terms and conditions of the guaranteed obligations and the related
transactions that, in effect, a new relationship has arisen between you and the
Borrowers which is substantially and materially different from that presently
contemplated by the Credit Agreement, (ii) release the primary obligor, or (iii)
impair the guarantor’s recourse against the primary obligor.

We also express no opinion regarding the enforceability of any so-called
“fraudulent conveyance” or “fraudulent transfer savings” clauses and any similar
provisions in the Credit Agreement to the extent such provisions purport to
limit the amount of the obligations of any party or the right to contribution of
any other party with respect to such obligations.

We render no opinion regarding the validity, binding effect or enforceability of
the Credit Agreement with respect to any Borrower to the extent the Credit
Agreement involves any obligation (including any guaranty) of such Borrower with
respect to any “swap” (as such term is defined in the Commodity Exchange Act) if
such Borrower is not an “eligible contract participant” (as such term is defined
in the Commodity Exchange Act) at the time such obligation is incurred by such
Borrower. 

We render no opinion with regard to usury or other laws limiting or regulating
the maximum amount of interest that may be charged, collected, received or
contracted for other than the internal laws of the State of New York, and
without limiting the foregoing, we expressly disclaim any opinion as to the
usury or other such laws of any other jurisdiction (including laws of other
states made applicable through principles of Federal preemption or otherwise)
which may be applicable to the transactions contemplated by the Credit
Agreement.





 

--------------------------------------------------------------------------------

 

 

Nothing contained in this letter covers or otherwise addresses any of the
following types of provisions which may be contained in the Credit Agreement:

(i) provisions mandating contribution towards judgments or settlements among
various parties;

(ii) waivers of benefits and rights to the extent they cannot be waived under
applicable law;

(iii) provisions providing for penalties, liquidated damages, acceleration of
future amounts due (other than principal) without appropriate discount to
present value, late charges,  prepayment charges, interest upon interest, or
increased interest rates upon default;

(iv) provisions which might require indemnification or contribution in violation
of general principles of equity or public policy, including, without limitation,
indemnification or contribution obligations which arise out of the failure to
comply with applicable state or federal securities laws;

(v) agreements to submit to the jurisdiction of any particular court or other
governmental authority (either as to personal or subject matter jurisdiction);
provisions restricting access to courts; waiver of service of process
requirements which would otherwise be applicable; waiver of the right to a jury
trial and provisions otherwise purporting to affect the jurisdiction and venue
of courts;

(vi) choice-of-law provisions;

(vii) provisions regarding arbitration;

(viii) covenants not to compete;

(ix) provisions that authorize you to set off and apply any deposits at any time
held, and any other indebtedness at any time owing, by you to or for the account
of the Borrowers, or

(x) requirements in the Credit Agreement specifying that provisions thereof may
only be waived in writing.

Except as expressly otherwise set forth in this letter, our advice on every
legal issue addressed in this letter is based exclusively on the internal laws
of the State of New York or the Federal law of the United States which, in each
case, in our experience is generally applicable both to general business
organizations which are not engaged in regulated business activities and to
transactions of the type contemplated in the Credit Agreement, on the one hand,
and you, on the other hand (but without our having made any special
investigation as to any other laws), except that we express no opinion or advice
as to any law or legal issue (a) which might be violated by any
misrepresentation or omission or a fraudulent act, or (b) to which any Borrower
may be subject as a result of your legal or regulatory status, your sale or
transfer of the Loans or interests therein or your involvement in the
transactions contemplated by the Credit Agreement.





 

--------------------------------------------------------------------------------

 

 

None of the opinions or other advice contained in this letter considers or
covers: (i) any federal or state securities (or “blue sky”) laws or regulations
or Federal Reserve Board margin regulations or (ii) federal or state antitrust
and unfair competition laws and regulations, pension and employee benefit laws
and regulations, compliance with fiduciary duty requirements, federal and state
environmental, land use and subdivision, tax, racketeering (e.g., RICO), health
and safety (e.g., OSHA), and labor laws and regulations, federal and state laws,
regulations and policies concerning national and local emergency, possible
judicial deference to acts of sovereign states and criminal and civil forfeiture
laws, and other federal and state statutes of general application to the extent
they provide for criminal prosecution (e.g., mail fraud and wire fraud
statutes).

We also express no opinion regarding any laws relating to terrorism or money
laundering, including Executive Order No. 13224, 66 Fed. Reg. 49079 (published
September 25, 2001) (the “Terrorism Executive Order”) or any related enabling
legislation or any other similar executive order (collectively with the
Terrorism Executive Order, the “Executive Orders”), the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001 (Public Law 107-56, the “Patriot Act”), any
sanctions and regulations promulgated under authority granted by the Trading
with the Enemy Act, 50 U.S.C. App. 1-44, as amended from time to time, the
International Emergency Economic Powers Act, 50 U.S.C. §§ 1701-06, as amended
from time to time, the Iraqi Sanctions Act, Publ. L. No. 101-513; United Nations
Participation Act, 22 U.S.C. § 287c, as amended from time to time, the
International Security and Development Cooperation Act, 22 U.S.C. § 2349 aa-9,
as amended from time to time, The Cuban Democracy Act, 22 U.S.C. §§ 6001-10, as
amended from time to time, The Cuban Liberty and Democratic Solidarity Act, 18
U.S.C. §§ 2332d and 2339b, as amended from time to time, and The Foreign
Narcotics Kingpin Designation Act, Publ. L. No. 106-120, as amended from time to
time.

We express no opinion as to what law might be applied by any other courts to
resolve any issue addressed in this letter.  We advise you that issues addressed
by this letter may be governed in whole or in part by other laws, but we express
no opinion as to whether any relevant difference exists between the laws upon
which our opinions are based and any other laws which may actually govern. 

This opinion letter speaks as of the time of its delivery on the date it bears.
We do not assume any obligation to provide you with any subsequent opinion or
advice by reason of any fact about which our Designated Transaction Lawyers did
not have actual knowledge at that time, by reason of any change subsequent to
that time in any law covered by any of our opinions, or for any other reason.





 

--------------------------------------------------------------------------------

 

 

You may rely upon this letter only for the purpose served by the provision in
the Credit Agreement cited in the second paragraph of this opinion letter in
response to which it has been delivered.  Without our written consent:  (i) no
person other than you may rely on this opinion letter for any purpose; (ii) this
opinion letter may not be cited or quoted in any financial statement,
prospectus, private placement memorandum or other similar document; (iii) this
opinion letter may not be cited or quoted in any other document or communication
which might encourage reliance upon this opinion letter by any person or for any
purpose excluded by the restrictions in this paragraph; and (iv) copies of this
opinion letter may not be furnished to anyone for purposes of encouraging such
reliance.  Notwithstanding the foregoing, financial institutions which
subsequently become Lenders in accordance with the terms of Section 10.5 of the
Credit Agreement may rely on this opinion letter as of the time of its delivery
on the date hereof as if this letter were addressed to them.

 

 

 

Sincerely,

 

 

 

 

 

KIRKLAND & ELLIS LLP

 





 

--------------------------------------------------------------------------------

 

 

EXHIBIT I

[FORM OF EXTENSION REQUEST]

 

 

 

____________________, 20__

 

JPMorgan Chase Bank, N.A.,
 as Administrative Agent
500 Stanton Christiana Road, NCC5, Floor 01
Newark, Delaware, 19713-2107
United States
Attention:  Chelsea Hamilton
Telephone:  (302) 634-8822
Facsimile:  (302) 634-8459

Ladies and Gentlemen:

Reference is made to the $2,500,000,000 2021 Credit Agreement, dated as of
February 17, 2017, among Deere & Company, John Deere Capital Corporation, John
Deere Bank S.A., the Banks parties thereto, JPMorgan Chase Bank, N.A., as
Administrative Agent, Citibank, N.A. and Deutsche Bank Securities, Inc., as
Documentation Agents, and Bank of America, N.A., as Syndication Agent (as the
same may be amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”).  Terms defined in the Credit Agreement are used herein as
therein defined.

This is an Extension Request pursuant to subsection 2.16 of the Credit Agreement
requesting an extension of the Termination Date to [INSERT REQUESTED TERMINATION
DATE].  Please transmit a copy of this Extension Request to each of the Banks.

 

 

 

 

Very truly yours,

 

 

 

DEERE & COMPANY

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

 

JOHN DEERE CAPITAL CORPORATION

 

 

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

 

JOHN DEERE BANK S.A.

 

 

 

 

 

 

 

By:

 

 

 

Title:

 

 



 

--------------------------------------------------------------------------------

 

 

EXHIBIT J

[FORM OF W-8BEN-E TAX LETTER]

[To be sent in DUPLICATE and accompanied
by TWO executed copies of Form W-8BEN-E of
the Internal Revenue Service]

[Bank’s Letterhead]

 

 

 

____________________, 20__

 

Deere & Company
One John Deere Place
Moline, Illinois  61265
Attention:  Treasurer

John Deere Capital Corporation
First National Bank Building
1 East First Street
Reno, Nevada  89501
Attention:  Manager

[John Deere Bank S.A.
43, avenue John F. Kennedy
L-1855 Luxembourg
Grand Duchy of Luxembourg
Attention: ]

Re:$2,500,000,000 2021 Credit Agreement
dated as of February 17, 2017 with Deere &
Company, and John Deere Capital Corporation and John
Deere Bank S.A.

Ladies and Gentlemen:

In connection with the $2,500,000,000 2021 Credit Agreement, dated as of
February 17, 2017, among Deere & Company, John Deere Capital Corporation, John
Deere Bank S.A., the Banks parties thereto, JPMorgan Chase Bank, N.A., as
Administrative Agent, Citibank, N.A. and Deutsche Bank Securities Inc., as
Documentation Agents, and Bank of America, N.A., as Syndication Agent, we hereby
represent and warrant that [name of Bank, address] is a [name of Country]
corporation and is currently exempt from any U.S. federal withholding tax on
payments to it from U.S. sources by virtue of compliance with the provisions of
the Income Tax Convention between the United States and [name of Country] signed
[date], [as amended].  Our fiscal year is the twelve months ending
[________________].

The undersigned (a) is a [corporation] organized under the laws of [_______]
whose [registered] business is managed or controlled in [_______], (b) [does not
have a permanent establishment or fixed base in the United States] [does have a
permanent establishment or fixed base in the United States but the above
Agreement is not effectively connected with such permanent establishment or
fixed base], (c) is not exempt from tax on the income in [_______] and (d) is
the beneficial owner of the income.



 

--------------------------------------------------------------------------------

 

J-2

We enclose herewith two copies of Form W-8BEN-E of the U.S. Internal Revenue
Service.

 

 

 

 

Yours faithfully,

 

 

 

[NAME OF BANK]

 

 

 

 

 

By:

 

 

 

Title:

 

cc:JPMorgan Chase Bank, N.A., as Administrative Agent

 

 



 

--------------------------------------------------------------------------------

 

 

EXHIBIT K

[FORM OF W-8ECI TAX LETTER]

[To be sent in DUPLICATE and accompanied
by TWO executed copies of Form W-8ECI of
the Internal Revenue Service]

[Bank’s Letterhead]

 

 

 

 

____________________, 20__

 

Deere & Company
One John Deere Place
Moline, Illinois  61265
Attention:  Treasurer

John Deere Capital Corporation
First National Bank Building
1 East First Street
Reno, Nevada  89501
Attention:  Manager

[John Deere Bank S.A.
43, avenue John F. Kennedy
L-1855 Luxembourg
Grand Duchy of Luxembourg
Attention:]

Re:        $2,500,000,000 2021 Credit Agreement
dated as of February 17, 2017 with Deere &
Company, and John Deere Capital Corporation and John
Deere Bank S.A.

Ladies and Gentlemen:

In connection with the above $2,500,000,000 2021 Credit Agreement, dated as of
February 17, 2017, among Deere & Company, John Deere Capital Corporation, John
Deere Bank S.A., the Banks parties thereto, JPMorgan Chase Bank, N.A., as
Administrative Agent, Citibank, N.A. and Deutsche Bank Securities Inc., as
Documentation Agents, and Bank of America, N.A., as Syndication Agent, we hereby
represent and warrant that [name of Bank, address] is a [corporation] and is
entitled to exemption from U.S. federal withholding tax on payments to it under
the Agreement by virtue of Section 1441(c)(1) of the Internal Revenue Code of
the United States of America and Treasury Regulation Section 1.1441-4(a)
thereunder.





 

--------------------------------------------------------------------------------

 

K-2

We enclose herewith two copies of Form W-8ECI of the U.S. Internal Revenue
Service.

 

 

 

 

Yours faithfully,

 

 

 

[NAME OF BANK]

 

 

 

 

 

By:

 

 

 

Title:

 

cc:JPMorgan Chase Bank, N.A., as Administrative Agent

 

 



 

--------------------------------------------------------------------------------

 

 

EXHIBIT L

[FORM OF REPLACEMENT BANK AGREEMENT]

THIS AGREEMENT, dated as of _____, 20__ (“Agreement”), among Deere & Company
(the “Company”), John Deere Capital Corporation (the “Capital Corporation”),
John Deere Bank S.A. (the “JD Luxembourg”) ____________ (“New Bank”) and
JPMorgan Chase Bank, N.A., as Administrative Agent for the Existing Banks
referred to below.

W I T N E S S E T H  :

WHEREAS, the Company, the Capital Corporation, JD Luxembourg, the several
financial institutions parties thereto (the “Existing Banks”), JPMorgan Chase
Bank, N.A., as Administrative Agent, Citibank, N.A. and Deutsche Bank Securities
Inc., as Documentation Agents, and Bank of America, N.A., as Syndication Agent
are parties to the $2,500,000,000 2021 Credit Agreement, dated as of February
17, 2017 (as the same may have been or may hereafter be amended, supplemented or
otherwise modified, the “Credit Agreement”; terms defined therein being used
herein as therein defined);

WHEREAS, subsection 2.19 of the Credit Agreement provides that one or more
financial institutions (which may be Existing Banks) may be added as a “Bank” or
“Banks” for purposes of the Credit Agreement upon the cancellation of all or a
portion of the Commitments pursuant to subsection 2.13(a), (b) or (c), 2.16(c)
or 2.17(b) of the Credit Agreement or the expiration of all or a portion of the
Commitments pursuant to subsection 2.16(b) of the Credit Agreement or upon a
Defaulting Bank becoming a Cancelled Bank and the execution of an agreement in
substantially the form of this Agreement;

WHEREAS, the Borrowers have cancelled or there have expired an aggregate
principal amount of Commitments equal to $______which have not heretofore been
replaced (the “Cancelled Commitments”; the Banks that are maintaining or have
maintained the Cancelled Commitments being collectively referred to as
“Cancelled Banks”); such Cancelled Commitments being on the date hereof, or on
the date of notice of cancellation hereof having been, utilized as follows:

 

 

 

 

Principal Amount

Last day of

Interest Period

I

Unused Portion

N/A

II

Committed Rate Loans

 

Eurocurrency Loans

 

 

1

 

 

2

 

 

3

 

 





 

--------------------------------------------------------------------------------

 

L-2

 

 

 

 

ABR Loans

N/A

III

Bid Loans

 

 

1
2
3

 

IV

Negotiated Rate Loans

 

 

1
2
3

 

WHEREAS, the cancellation of the Cancelled Commitments is effective in
accordance with the Credit Agreement; and

WHEREAS, [the Borrowers desire the New Bank to become, and the New Bank is
agreeable, to becoming, a “Bank” for purposes of the Credit Agreement] [the New
Bank is an Existing Bank and the Borrowers desire the New Bank to increase, and
the New Bank is agreeable to increasing, its Commitment]* on the terms contained
herein.

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, the parties hereto agree as follows:

1.  Benefits of Agreement.  The Borrowers, the Administrative Agent and the New
Bank hereby [agree that on and as of the date hereof the New Bank shall be]
[confirm that the New Bank is] a “Bank” for all purposes and shall [continue to]
be bound by and entitled to the benefits of the Credit Agreement [as if the New
Bank had been named on the signature pages thereof], provided that the New Bank
shall not assume and shall, except as herein provided, have no obligations in
respect of any Loans outstanding on the date hereof and made by any [Existing
Bank.] [Cancelled Bank.]*

2.  Commitment of New Bank.  The Borrowers, the Administrative Agent and the New
Bank hereby agree that on and as of the dates set forth below the New Bank shall
replace, as specified herein, _% (such percentage being referred to as the New
Bank’s “Percentage”) of each utilization of the Cancelled Commitments [set forth
in the third recital hereof] [set forth under the caption “Committed Rate
Loans”] and that the aggregate Commitment of the New Bank shall on and as of the
date hereof be $_____**.  In connection therewith, the Borrowers, the
Administrative Agent and the New Bank hereby agree as follows***:

(i)  for purposes of determining such New Bank’s pro rata share of each
Committed Rate Loan borrowing advanced on or after the date hereof such Bank’s
Commitment shall be equal to $[same as above];

--------------------------------------------------------------------------------

∗As appropriate for New or Existing Banks.

**Insert amount equal to sum of New Bank’s existing Commitment, if any, plus New
Bank’s Percentage of Cancelled Commitments.

***The following clauses (ii)-(iii) may be altered to reflect the agreements
among the Cancelled Bank, the New Bank and the Borrowers provided such
agreements do not adversely affect any Existing Bank or the Administrative
Agent.



 

--------------------------------------------------------------------------------

 

L-3

(ii)  the unused and available portion of such New Bank’s Commitment shall be
deemed utilized by its Percentage of the Committed Rate Loans made by the
Cancelled Banks and listed in the third recital hereof.  In furtherance thereof,
the unused and available portion of such New Bank’s Commitment shall, on the
earlier of (x) the last day of each Interest Period specified for each
outstanding Committed Rate Loan in the third recital hereof (and the payment in
full to the Cancelled Banks of the principal thereof and accrued interest
thereon) and (y) the prepayment of the principal of such Loans together with
accrued interest thereon, automatically and without any further action by any
party increase by an amount equal to the New Bank’s Percentage of such Loan; and

(iii)  [(A)]  [concurrently with the execution hereof the New Bank shall
disburse to each Borrower in immediately available funds such amount as shall be
necessary so that the ratio which each Bank’s outstanding ABR Loans bears to all
of the outstanding ABR Loans equals the ratio which each Bank’s Commitment
(determined, for the New Bank, in accordance with clause (i) above) bears to all
of the Commitments (determined, for the New Bank, in accordance with the
immediately foregoing parenthetical);]

[(B)] [on the last day of each Interest Period for each outstanding Eurocurrency
Loan, automatically and without any further action by either Borrower, the New
Bank shall disburse to each Borrower in immediately available funds such amounts
as shall be necessary so that the ratio which each Bank’s outstanding
Eurocurrency Loans, bears to all of the outstanding Eurocurrency Loans, equals
the ratio which each Bank’s Commitment (determined, for the New Bank, in
accordance with clause (i) hereof) bears to all of the Commitments (determined,
for the New Bank, in accordance with the immediately foregoing parenthetical);]

[(C)] [Funding of outstanding Bid Loans of Cancelled Banks]*

[(D)] [Funding of outstanding Negotiated Rate Loans of Cancelled Banks].*

3.  Representation and Warranty of Borrowers.  The Borrowers hereby represent
and warrant that after giving effect to the provisions of paragraph 2 hereof the
aggregate principal amount of the Commitments of all Banks (including, without
limitation, the Commitment of the New Bank but excluding the cancelled or
expired portion of the Commitments of the Cancelled Banks) under the Credit
Agreement do not exceed the aggregate principal amount of the Commitments in
effect immediately prior to the cancellation referred to in the third recital
hereof.

4.  Confidentiality.  The New Bank agrees to [continue to] be bound by the
provisions of subsection 10.7 of the Credit Agreement.

[5.  Taxes.  The New Bank (i) represents to the Administrative Agent and the
Borrowers that [it is incorporated under the laws of the United States or a
state thereof][under applicable law and treaties no taxes will be required to be
withheld by the Administrative Agent or the Borrowers with respect to any
payments to be made to such New Bank in respect of the Loans], (ii) represents
that it has furnished to the Administrative Agent and the Borrowers (A) [a
statement that it is incorporated under the laws of the United States or a state
thereof][a letter in duplicate in the form of Exhibit [J][K] to the Credit
Agreement and two duly completed copies of United States Internal Revenue
Service Form [W-8BEN-E] [W-8ECI] [successor applicable form], certifying that
such New Bank is entitled to receive payments under the Credit Agreement without
deduction or withholding of any United States federal income taxes], and (B) [an
Internal Revenue Service Form [W-8BEN-E] [successor applicable form] to
establish an

--------------------------------------------------------------------------------

∗To be completed upon agreement of Borrowers and New Bank.



 

--------------------------------------------------------------------------------

 

L-4

exemption from United States backup withholding tax, and (iii) agrees to provide
the Administrative Agent and the Borrowers a new Form [W-8BEN-E] and Form
[W-8ECI], or successor applicable form or other manner of certification, on or
before the date that any such letter or form expires or becomes obsolete or
after the occurrence of any event requiring a change in the most recent letter
and form previously delivered by it, certifying in the case of a Form [W-8BEN-E]
[W-8ECI] that it is entitled to receive payments under the Credit Agreement
without deduction or withholding of any United States federal income tax, and in
the case of a Form [W-8BEN-E] establishing exemption from United States backup
withholding tax.]*

[5][6].  Miscellaneous.  (a)  This Agreement may be executed by the parties
hereto in separate counterparts and all of the counterparts taken together shall
constitute one and the same instrument and shall be effective only upon receipt
by the Administrative Agent of all of the counterparts.

(b)  This Agreement shall be governed by, and construed and interpreted in
accordance with, the law of the State of New York.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

∗Use for non-Existing Banks.





 

--------------------------------------------------------------------------------

 

L-5

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered as of the day and year first above written.

 

 

 

 

 

DEERE & COMPANY

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

 

JOHN DEERE CAPITAL CORPORATION

 

 

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

 

JOHN DEERE BANK S.A.

 

 

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

[NAME OF NEW BANK]

 

 

 

 

 

 

 

By:

 

 

 

Title:

 

 

[Address]

 

 

Telephone:

 

 

Facsimile:

 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A., as

 

 

Administrative Agent

 

 

 

 

By

 

 

 

Title:

 

 

 



 

--------------------------------------------------------------------------------

 

 

EXHIBIT M

[FORM OF BID LOAN OR NEGOTIATED RATE LOAN NOTE]

PROMISSORY NOTE

 

 

$__________

New York, New York

 

___________ __, 20__

 

FOR VALUE RECEIVED, the undersigned, [DEERE & COMPANY] [JOHN DEERE CAPITAL
CORPORATION], a Delaware corporation (the “Borrower”), hereby promises to pay on
[insert maturity date or dates] to ________________ or registered assigns (the
“Bank”) at the office of [JPMorgan Chase Bank, N.A. located at 383 Madison
Avenue, New York, New York 10179 -- for Bid Loan Note] [Name and address of Bank
-- for Negotiated Rate Loan Note], in lawful money of [the United States of
America] and in immediately available funds, the principal sum of
______________[DOLLARS ($____________)].  The undersigned further agrees to pay
interest in like money at such office on the unpaid principal amount hereof from
time to time from the date hereof [at the rate of ___% per annum -- for Bid Loan
Note] [specify rate for Negotiated Rate Loan Note] (calculated on the basis of a
year of 360 days and actual days elapsed) until the due date hereof (whether at
the stated maturity, by acceleration, or otherwise) and thereafter at the rates
determined or agreed in accordance with subsection 2.2(e) of the $2,500,000,000
2021 Credit Agreement, dated as of February 17, 2017 (the “Credit Agreement”),
among the Borrower, [Deere & Company] [John Deere Capital Corporation], John
Deere Bank S.A., the Bank, the other financial institutions parties thereto,
JPMorgan Chase Bank, N.A., as Administrative Agent, Citibank, N.A. and Deutsche
Bank Securities Inc., as Documentation Agents, and Bank of America, N.A., as
Syndication Agent.  Interest shall be payable on _______________.  This Note may
be prepaid pursuant to the provisions of subsection 2.6 of the Credit Agreement.

This Note is one of the [Bid] [Negotiated Rate Loan] Notes referred to in, is
subject to and is entitled to the benefits of, the Credit Agreement, which
Credit Agreement, among other things, contains provisions for acceleration of
the maturity hereof upon the occurrence of any one or more of the Events of
Default specified in the Credit Agreement.

Terms defined in the Credit Agreement are used herein with their defined
meanings unless otherwise defined herein.  This Note shall be governed by, and
construed and interpreted in accordance with, the law of the State of New York.

 

 

 

 

[DEERE & COMPANY]
[JOHN DEERE CAPITAL CORPORATION]

 

 

 

 

 

 

 

By:

 

 

 

Title:

 





 

--------------------------------------------------------------------------------

 

 

EXHIBIT N

FORM OF
NEW BANK SUPPLEMENT

SUPPLEMENT, dated _______ __, to the $2,500,000,000 2021 Credit Agreement (as in
effect on the date hereof, the “Credit Agreement”) dated as of February 17,
2017, among Deere & Company (the “Company”), John Deere Capital Corporation,
John Deere Bank S.A., the banks and other financial institutions from time to
time party thereto (each a “Bank,” and together, the “Banks”), JPMorgan Chase
Bank, N.A., as Administrative Agent (in such capacity, the “Administrative
Agent”) for the Banks, Citibank, N.A. and Deutsche Bank Securities Inc., as
Documentation Agents, and Bank of America, N.A., as Syndication Agent.  Unless
the context otherwise requires, all capitalized terms used herein without
definition shall have the meanings ascribed to them in the Credit Agreement.

W I T N E S S E T H:

WHEREAS, the Credit Agreement provides in subsection 2.20 thereof that any bank
or financial institution, although not originally a party thereto, may become a
party to the Credit Agreement in accordance with the terms thereof by executing
and delivering to the Borrowers and the Administrative Agent a supplement to the
Credit Agreement in substantially the form of this New Bank Supplement; and

WHEREAS, the undersigned was not an original party to the Credit Agreement but
now desires to become a party thereto;

NOW, THEREFORE, the undersigned hereby agrees as follows:

The undersigned agrees to be bound by the provisions of the Credit Agreement and
agrees that it shall, on the date this New Bank Supplement is accepted by the
Borrowers and the Administrative Agent, become a Bank for all purposes of the
Credit Agreement to the same extent as if originally a party thereto, with a
Commitment of $__________________.

The undersigned (a) represents and warrants that it is legally authorized to
enter into this New Bank Supplement; (b) confirms that it has received a copy of
the Credit Agreement, together with copies of the financial statements delivered
pursuant to Section 5.1 thereof and such other documents and information as it
has deemed appropriate to make its own credit analysis and decision to enter
into this New Bank Supplement; (c) agrees that it has made and will,
independently and without reliance upon any Agent or any other Bank and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Credit Agreement or any instrument or document furnished pursuant hereto or
thereto; (d) appoints and authorizes the Administrative Agent to take such
action as administrative agent on its behalf and to exercise such powers and
discretion under the Credit Agreement or any instrument or document furnished
pursuant hereto or thereto as are delegated to the Administrative Agent by the
terms thereof, together with such powers as are incidental thereto; and (e)
agrees that it will be bound by the provisions of the Credit Agreement and will
perform in accordance with its terms all the obligations which by the terms of
the Credit Agreement are required to be performed by it as a Bank including,
without limitation, its obligation pursuant to subsection 2.17(c), subsection
2.17(d) and subsection 2.17(e) of the Credit Agreement.

The undersigned’s address for notices for the purposes of the Credit Agreement
is as follows:

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

Attention:

 

 

 

 

 

 

 

 

 

 

Fax:

 

 

 

 

 

 

 





 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned has caused this New Bank Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

 

 

 

[NAME OF NEW BANK]

 

 

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

Accepted this _____ day of

 

______________, 20__

 

 

 

DEERE & COMPANY

 

 

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

 

JOHN DEERE CAPITAL CORPORATION

 

 

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

 

JOHN DEERE BANK S.A.

 

 

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

Accepted this _____ day of

 

______________, 20__

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

 

as Administrative Agent

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Title:

 

 





 

--------------------------------------------------------------------------------

 

 

EXHIBIT O

FORM OF
COMMITMENT INCREASE SUPPLEMENT

SUPPLEMENT, dated _______ 20__, to the $2,500,000,000 2021 Credit Agreement (as
in effect on the date hereof, the “Credit Agreement”) dated as of February 17,
2017, among Deere & Company (the “Company”), John Deere Capital Corporation,
John Deere Bank S.A., the banks and other financial institutions from time to
time party thereto (each a “Bank,” and together, the “Banks”), JPMorgan Chase
Bank, N.A., as Administrative Agent (in such capacity, the “Administrative
Agent”), Citibank, N.A. and Deutsche Bank Securities Inc., as Documentation
Agents, and Bank of America, N.A., as Syndication Agent.  Unless the context
otherwise requires, all capitalized terms used herein without definition shall
have the meanings ascribed to them in the Credit Agreement.

W I T N E S S E T H:

WHEREAS, pursuant to the provisions of subsection 2.20 of the Credit Agreement,
the undersigned may increase the amount of its Commitment in accordance with the
terms thereof by executing and delivering to the Borrowers and the
Administrative Agent a supplement to the Credit Agreement in substantially the
form of this Supplement; and

WHEREAS, the undersigned now desires to increase the amount of its Commitment
under the Credit Agreement;

NOW THEREFORE, the undersigned hereby agrees as follows:

1.  The undersigned agrees, subject to the terms and conditions of the Credit
Agreement, that on the date this Supplement is accepted by the Borrowers and the
Administrative Agent it shall have its Commitment increased by $______________,
thereby making the amount of its Commitment $______________.

IN WITNESS WHEREOF, the undersigned has caused this Supplement to be executed
and delivered by a duly authorized officer on the date first above written.

 

 

 

 

 

[NAME OF BANK]

 

 

 

 

 

 

 

By:

 

 

 

Title:

 





 

--------------------------------------------------------------------------------

 

 

 

 

 

Accepted this _____ day of

 

______________, 20__

 

 

 

DEERE & COMPANY

 

 

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

 

JOHN DEERE CAPITAL CORPORATION

 

 

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

 

JOHN DEERE BANK S.A.

 

 

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

Accepted this _____ day of

 

______________, 20__

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

 

as Administrative Agent

 

 

 

 

 

 

 

By:

 

 

 

Title:

 

 





 

--------------------------------------------------------------------------------

 

 

EXHIBIT P-1

FORM OF

CERTIFICATE OF NON-BANK STATUS

(For Foreign Banks that Are not Partnerships for U.S. Federal Income Tax
Purposes)

Reference is hereby made to the $2,500,000,000 2021 Credit Agreement dated as of
February 17, 2017 (as amended, supplemented or otherwise modified from time to
time, the “Agreement”), among Deere & Company (the “Company”), John Deere
Capital Corporation (the “Capital Corporation”), John Deere Bank S.A. (the “JD
Luxembourg”, and together with the Company and the Capital Corporation, the
“Borrowers”), JPMorgan Chase Bank, N.A., as Administrative Agent, Citibank, N.A.
and Deutsche Bank Securities Inc., as Documentation Agents, Bank of America,
N.A., as Syndication Agent, and each Bank from time to time party thereto.

Pursuant to the provisions of Section 2.17 of the Agreement, the undersigned
hereby certifies that (i) it is the sole record and beneficial owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) it is not a bank within the meaning of
Section 881(c)(3)(A) of the Code, (iii) it is not a ten-percent shareholder of
any Borrower within the meaning of Section 871(h)(3)(B) of the Code, (iv) it is
not a controlled foreign corporation related to any Borrower as described in
Section 881(c)(3)(C) of the Code and (v) the interest payments in question are
not effectively connected with the undersigned’s conduct of a U.S. trade or
business.

The undersigned has furnished the Administrative Agent and the Borrowers with a
certificate of its non-U.S. Person status on IRS Form W-8BEN-E.  By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform the Borrowers
and the Administrative Agent and (2) the undersigned shall have at all times
furnished the Borrowers and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Agreement and used herein
shall have the meanings given to them in the Agreement.

 

 

 

 

[NAME OF BANK]

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

Date: [  ], 201[_]

 

 





 

--------------------------------------------------------------------------------

 

 

EXHIBIT P-2

FORM OF

CERTIFICATE OF NON-BANK STATUS

(For Foreign Banks that Are Partnerships for U.S. Federal Income Tax Purposes)

Reference is hereby made to the $2,500,000,000 2021 Credit Agreement dated as of
February 17, 2017 (as amended, supplemented or otherwise modified from time to
time, the “Agreement”), among Deere & Company (the “Company”), John Deere
Capital Corporation (the “Capital Corporation”), John Deere Bank S.A. (the “JD
Luxembourg”, and together with the Company and the Capital Corporation, the
“Borrowers”), JPMorgan Chase Bank, N.A., as Administrative Agent, Citibank, N.A.
and Deutsche Bank Securities Inc., as Documentation Agents, Bank of America,
N.A., as Syndication Agent, and each Bank from time to time party thereto.

Pursuant to the provisions of Section 2.17 of the Agreement, the undersigned
hereby certifies that (i) it is the sole record owner of the Loan(s) (as well as
any Note(s) evidencing such Loan(s)) in respect of which it is providing this
certificate, (ii) its partners/members are the sole beneficial owners of such
Loan(s) (as well as any Note(s) evidencing such Loan(s)), (iii) with respect to
the extension of credit pursuant to this Agreement, neither the undersigned nor
any of its partners/members is a bank extending credit pursuant to a loan
agreement entered into in the ordinary course of its trade or business within
the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its
partners/members is a ten-percent shareholder of any Borrower within the meaning
of Section 871(h)(3)(B) of the Code, (v) none of its partners/members is a
controlled foreign corporation related to any Borrower as described in
Section 881(c)(3)(C) of the Code, and (vi) the interest payments in question are
not effectively connected with the undersigned's or its partners/members’
conduct of a U.S. trade or business.

The undersigned has furnished the Administrative Agent and the Borrowers with
IRS Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an
IRS Form W-8BEN or Form W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an
IRS Form W-8BEN or Form W-8BEN-E from each of such partner’s/member’s beneficial
owners that is claiming the portfolio interest exemption.  By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrowers and
the Administrative Agent and (2) the undersigned shall have at all times
furnished the Borrowers and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Agreement and used herein
shall have the meanings given to them in the Agreement.

 

 

 

[NAME OF BANK]

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

Date: [  ], 201[_]

 





 

--------------------------------------------------------------------------------

 

 

EXHIBIT P-3

FORM OF

CERTIFICATE OF NON-BANK STATUS

(For Non-U.S. Participants that Are not Partnerships for U.S. Federal Income Tax
Purposes)

Reference is hereby made to the $2,500,000,000 2021 Credit Agreement dated as of
February 17, 2017 (as amended, supplemented or otherwise modified from time to
time, the “Agreement”), among Deere & Company (the “Company”), John Deere
Capital Corporation (the “Capital Corporation”), John Deere Bank S.A. (the “JD
Luxembourg”, and together with the Company and the Capital Corporation, the
“Borrowers”), JPMorgan Chase Bank, N.A., as Administrative Agent, Citibank, N.A.
and Deutsche Bank Securities Inc., as Documentation Agents, Bank of America,
N.A., as Syndication Agent, and each Bank from time to time party thereto.

Pursuant to the provisions of Section 2.17 of the Agreement, the undersigned
hereby certifies that (i) it is the sole record and beneficial owner of the
participation in respect of which it is providing this certificate, (ii) it is
not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii) it is
not a ten-percent shareholder of any Borrower within the meaning of
Section 871(h)(3)(B) of the Code, (iv) it is not a controlled foreign
corporation related to any Borrower as described in Section 881(c)(3)(C) of the
Code, and (v) the interest payments in question are not effectively connected
with the undersigned's conduct of a U.S. trade or business.

The undersigned has furnished its participating Bank with a certificate of its
non-U.S. Person status on IRS Form W-8BEN-E.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Bank in writing and
(2) the undersigned shall have at all times furnished such Bank with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Agreement and used herein
shall have the meanings given to them in the Agreement.

 

 

 

 

[NAME OF PARTICIPANT]

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

Date: [  ], 20[__]

 

 





 

--------------------------------------------------------------------------------

 

 

EXHIBIT P-4

FORM OF

CERTIFICATE OF NON-BANK STATUS

(For Non-U.S. Participants that Are Partnerships for U.S. Federal Income Tax
Purposes)

Reference is hereby made to the $2,500,000,000 2021 Credit Agreement dated as of
February 17, 2017 (as amended, supplemented or otherwise modified from time to
time, the “Agreement”), among Deere & Company (the “Company”), John Deere
Capital Corporation (the “Capital Corporation”), John Deere Bank S.A. (the “JD
Luxembourg”, and together with the Company and the Capital Corporation, the
“Borrowers”), JPMorgan Chase Bank, N.A., as Administrative Agent, Citibank, N.A.
and Deutsche Bank Securities Inc., as Documentation Agents, Bank of America,
N.A., as Syndication Agent, and each Bank from time to time party thereto.

Pursuant to the provisions of Section 2.17 of the Agreement, the undersigned
hereby certifies that (i) it is the sole record owner of the participation in
respect of which it is providing this certificate, (ii) its partners/members are
the sole beneficial owners of such participation, (iii) with respect such
participation, neither the undersigned nor any of its partners/members is a bank
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (iv) none of its partners/members is a ten-percent shareholder of any
Borrower within the meaning of Section 871(h)(3)(B) of the Code, (v) none of its
partners/members is a controlled foreign corporation related to any Borrower as
described in Section 881(c)(3)(C) of the Code, and (vi) the interest payments in
question are not effectively connected with the undersigned's or its
partners/members' conduct of a U.S. trade or business.

The undersigned has furnished its participating Bank with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or Form
W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or Form
W-8BEN-E from each of its partner’s/member’s beneficial owners that is claiming
the portfolio interest exemption.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Bank and (2) the
undersigned shall have at all times furnished such Bank with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Agreement and used herein
shall have the meanings given to them in the Agreement.

 

 

 

[NAME OF PARTICIPANT]

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

Date: [  ], 201[_]

 

 

 

--------------------------------------------------------------------------------